Exhibit 10.1

[Execution Version]

AMENDMENT NO. 2

AMENDMENT NO. 2, dated as of March 26, 2019 (together with all exhibits and
schedules hereto, this “Amendment No. 2” or this “Agreement”), among SYNEOS
HEALTH, INC. (f/k/a INC Research Holdings, Inc.), a Delaware corporation (the
“Administrative Borrower”), the other Borrowers identified on the signature
pages hereto (together with the Administrative Borrower, the “Borrowers”), the
Subsidiaries of the Administrative Borrower party hereto, JPMORGAN CHASE BANK,
N.A. (as successor agent to CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH), as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Agent”), and the other parties hereto, relating to the Credit Agreement,
dated as of August 1, 2017 (as amended by Amendment No. 1 and as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Credit Agreement” and the Credit Agreement
as amended by this Amendment No. 2, the “Amended Credit Agreement”), among the
Borrowers, the Lenders from time to time party thereto and the Agent.

RECITALS:

WHEREAS, pursuant to Section 9.02(c)(i) of the Credit Agreement, the
Administrative Borrower wishes to obtain Replacement Term Loans (the
“Replacement Term A Loans”), on the same terms as the Incremental Term A Loans
referred to and as defined below to (x) replace all Term A Loans outstanding
immediately prior to the effectiveness of this Amendment No. 2, respectively,
and (y) pay fees and expenses in connection with the foregoing, and the
Replacement Term A Lenders (as defined below) are willing to provide the
Replacement Term A Loans on and subject to the terms and conditions set forth
herein.

WHEREAS, pursuant to Section 9.02(c)(ii) of the Credit Agreement, the
Administrative Borrower wishes to obtain a Replacement Revolving Facility (the
“Replacement Revolving Facility” and the Revolving Loans thereunder, the
“Replacement Revolving Loans”), on the same terms as the Incremental Revolving
Loans referred to and as defined below to (x) replace all Revolving Credit
Commitments outstanding immediately prior to the effectiveness of this Amendment
No. 2, and (y) pay fees and expenses in connection with the foregoing, and the
Replacement Revolving Lenders (as defined below) are willing to provide the
Replacement Revolving Credit Commitments (as defined below) on and subject to
the terms and conditions set forth herein.

WHEREAS, (x) each of the financial institutions listed on Schedule 1-A hereto
(each, a “Replacement Term A Lender”) is willing to provide the Replacement Term
A Loans the proceeds of which will be used by the Borrowers to prepay all the
Term A Loans outstanding immediately prior to the Amendment No. 2 Closing Date,
(the Term A Lenders holding such existing Term A Loans, the “Existing Term A
Lenders”), and (y) each of the financial institutions listed on Schedule 1-B
hereto (each, a “Replacement Revolving Lender”) is willing to provide the
Revolving Credit Commitments under the Replacement Revolving Facility (the
“Replacement Revolving Credit Commitments”) which will replace all Revolving
Credit Commitments outstanding immediately prior to the Amendment No. 2 Closing
Date (the “Existing Revolving Credit Commitments”).

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Borrowers have
also requested that the Credit Agreement be amended as set forth herein to
provide for, among other things, (a) an increase in the principal amount of
Replacement Term A Loans in an aggregate principal amount of $587,500,000 (the
“Incremental Term A Facility”), which shall be on the same terms as the
Replacement Term A Loans, which Incremental Term A Facility shall be established
substantially concurrently with, but immediately following, the Replacement Term
A Facility and comprise (x) Term A Loans in an



--------------------------------------------------------------------------------

aggregate amount equal to $187,500,000 to be funded on the Amendment No. 2
Closing Date (the “Amendment No. 2 Date Incremental Term A Loans”) and
(y) delayed draw Term A Loans to be made available to the Borrowers from time to
time during the Delayed Draw Term A Loan Availability Period (as defined in the
Amended Credit Agreement) in an aggregate amount equal to $400,000,000 (the
“Delayed Draw Term A Loans” and together with Amendment No. 2 Date Incremental
Term A Loans, the “Incremental Term A Loans”) from the Term Lenders party to
this Amendment No. 2 providing Incremental Term A Loans (collectively, the
“Incremental Term A Loan Lenders”) in an aggregate principal amount not to
exceed the amount set forth opposite such Incremental Term A Loan Lender’s name
under the heading “Amendment No. 2 Date Incremental Term A Loan Commitment” on
Schedule 2-A hereto and/or under the heading “Delayed Draw Term A Commitment” on
Schedule 2-B, as applicable, (each an “Amendment No. 2 Date Incremental Term A
Loan Lender” and “Delayed Draw Term A Loan Lender”, respectively, and together
with the Replacement Term A Lenders, the “Term A Loan Lenders”), and (b) an
increase in the aggregate amount of Replacement Revolving Commitments in an
aggregate principal amount of $100,000,000 (the “Incremental Revolving Credit
Commitment” and the Revolving Loans and Revolving Facility thereunder, the
“Incremental Revolving Loans” and the “Incremental Revolving Facility”,
respectively, and the Incremental Revolving Facility together with the
Replacement Revolving Facility, the “Amendment No. 2 Revolving Facility”), which
shall be on the same terms as the Replacement Revolving Facility, be established
substantially concurrently with, but immediately following, the Replacement
Revolving Commitments, and be provided by the Revolving Lenders party to this
Amendment No. 2 in an aggregate principal amount not to exceed the amount set
forth opposite such Revolving Lender’s name under the heading “Incremental
Revolving Credit Commitment” on Schedule 2-C hereto (each an “Incremental
Revolving Lender”, and together with the Replacement Revolving Lenders, the
“Revolving Lenders”).

WHEREAS, pursuant to a successor agency agreement in substantially the form set
forth in Exhibit B hereto (the “Successor Agency Agreement”) and each other
document required or contemplated thereby in accordance with the terms and
conditions set forth therein, the Administrative Borrower has requested that
(A)(i) Credit Suisse AG, Cayman Islands Branch, as administrative agent and
collateral agent for the Lenders (in such capacities, the “Resigning Agent”),
resign in each such capacity in connection with and under the Credit Agreement
and (ii) JPMorgan Chase Bank, N.A. succeed to the Resigning Agent’s duties in
each such capacity (in such capacities, the “New Agent”) (each succession as
described in this clause (A), the “Agency Transfer”) and (B) Credit Suisse AG,
Cayman Islands Branch, as Issuing Bank (in such capacity, the “Resigning Issuing
Bank”) resign in such capacity in connection with and under the Credit Agreement
(such resignation as described in this clause (B), the “Issuing Bank
Resignation”).

WHEREAS, (i) each of JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC, PNC
Capital Markets LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
SunTrust Robinson Humphrey, Inc., ING Capital LLC, Fifth Third Bank, Regions
Capital Markets, a division of Regions Bank, Keybank National Association, MUFG
Bank, Ltd, Barclays Bank PLC, Goldman Sachs Bank USA, TD Securities (USA) LLC,
Morgan Stanley Senior Funding, Inc. and CitiBank N.A., will act as joint lead
arrangers (collectively, the “Lead Arrangers”), (ii) JPMorgan Chase Bank, N.A.,
Wells Fargo Securities, LLC, PNC Capital Markets LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and SunTrust Robinson Humphrey, Inc., will act as
joint bookrunners, (iii) Wells Fargo Securities, LLC, PNC Capital Markets LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, SunTrust Robinson Humphrey,
Inc. and ING Capital LLC, will act as co-syndication agent, (iv) Fifth Third
Bank, Regions Capital Markets, a division of Regions Bank, Keybank National
Association, MUFG Bank, Ltd, Barclays Bank PLC, Goldman Sachs Bank USA, TD Bank,
N.A., Morgan Stanley Senior Funding, Inc. and CitiBank N.A. will asct as
co-documentation agents, in each case, for this Agreement, the Replacement Term
A Loans, Replacement Revolving Commitment, Incremental Term A Loans, the
Incremental Revolving Credit Commitments and the other transactions contemplated
under this Amendment No. 2.

 

2



--------------------------------------------------------------------------------

WHEREAS, the Lenders whose signatures appear below, constituting (a) all of the
Term A Loan Lenders, (b) all of the Revolving Lenders, (c) the Required Lenders
and (d) each Issuing Bank other than the Resigning Issuing Bank (in each case,
under the Amended Credit Agreement), are willing to amend the Credit Agreement
on the terms and subject to the conditions set forth herein.

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement. Each reference in the Credit
Agreement to “this Agreement”, “hereof”, “hereunder”, “herein” and “hereby” and
each other similar reference, and each reference in any other Loan Document to
“the Credit Agreement”, “thereof”, “thereunder”, “therein” or “thereby” or any
other similar reference to the Credit Agreement shall, on and from the Amendment
No. 2 Closing Date, refer to the Credit Agreement as amended hereby.

SECTION 2. Replacement Term A Loans and Replacement Revolving Facility.

(a)    Subject to and upon the terms and conditions set forth herein:

(i)    each Replacement Term A Lender hereby severally agrees, on the Amendment
No. 2 Closing Date, (i) to commit to provide Replacement Term A Loans in Dollars
to the Borrowers in an amount equal to the commitment amount set forth next to
such Replacement Term A Lender’s name in Schedule 1-A hereto under the caption
“Replacement Term A Commitment” and (ii) to fund Replacement Term A Loans to the
Borrowers in the amount of its Replacement Term A Commitment, and such
Replacement Term A Commitment will terminate in full upon the funding of the
related Replacement Term A Loans. Replacement Term A Loans borrowed under this
Section 2 and subsequently repaid or prepaid may not be re-borrowed. On the
Amendment No. 2 Closing Date, after giving effect to the Replacement Term A
Loans hereunder, (x) each Replacement Term A Lender shall be deemed to be an
“Initial Term A Lender” for all purposes under the Credit Agreement and the
other Loan Documents and (y) each Replacement Term A Loan shall constitute a
“Loan” and shall be deemed to be an “Initial Term A Loan” for all purposes of
the Credit Agreement and the other Loan Documents. The aggregate amount of the
Replacement Term A Commitments on the Amendment No. 2 Closing Date is
$962,500,000.

(ii)    each Replacement Revolving Lender hereby severally agrees, on the
Amendment No. 2 Closing Date, (i) to commit to provide Replacement Revolving
Credit Commitments to the Borrowers in an amount equal to the commitment amount
set forth next to such Replacement Revolving Lender’s name in Schedule 1-B
hereto under the caption “Replacement Revolving Credit Commitment” and
(ii) agrees, on the terms and subject to the conditions set forth in the Amended
Credit Agreement, from the Amendment No. 2 Closing Date and from time to time
thereafter until the applicable Maturity Date (or such earlier date as the
commitments shall be terminated in accordance with the Amended Credit
Agreement), to fund Revolving Loans to the Borrowers up to the amount of its
Replacement Revolving Credit Commitment (as such amount may be modified from
time to time in accordance with the Amended Credit Agreement). On and from the
Amendment No. 2 Closing Date, after giving effect to the Replacement Revolving
Commitments hereunder, (x) each Replacement Revolving Lender shall be deemed to
be an “Initial Revolving Lender” for all purposes under the Credit Agreement and
the other Loan Documents and (y) the Replacement Revolving Credit Commitments
and the Replacement Revolving Loans thereunder shall be deemed to be “Initial
Revolving Credit Commitments” and the Loans thereunder shall constitute a “Loan”
and an “Initial Revolving Loan” for all purposes of the Credit Agreement and the
other Loan Documents. The aggregate amount of the Replacement Revolving Credit
Commitments on the Amendment No. 2 Closing Date is $500,000,000.

 

3



--------------------------------------------------------------------------------

(b)    Substantially simultaneously with the Borrowing of Replacement Term A
Loans, the Borrowers shall apply the proceeds thereof to, among other things,
prepay Term A Loans of the Existing Term A Lenders outstanding immediately prior
to the Amendment No. 2 Closing Date together with accrued and unpaid interest
thereon to the Amendment No. 2 Closing Date.

(c)    Substantially simultaneously with the Borrowing of any Replacement
Revolving Loans on the Amendment No. 2 Closing Date, the Borrowers shall apply
the proceeds thereof to, among other things, prepay any Revolving Loans (and
replace and cancel the Existing Revolving Credit Commitments) outstanding
immediately prior to the Amendment No. 2 Closing Date, together with accrued and
unpaid interest thereon to the Amendment No. 2 Closing Date.

(d)    The Replacement Term A Loans shall have terms identical to the
Incremental Term A Loans (including as to maturity) and will constitute Term A
Loans (as defined in the Amended Credit Agreement) for all purposes under the
Credit Agreement and the other Loan Documents, and the Replacement Term A Loans,
the Amendment No. 2 Date Incremental Term A Loans and the Delayed Draw Term A
Loans will collectively comprise a single Class of Term A Loans.

(e)    The Replacement Revolving Facility shall have terms identical to the
Incremental Revolving A Facility (including as to maturity) and will constitute
a Revolving Facility (as defined in the Amended Credit Agreement) for all
purposes under the Credit Agreement and the other Loan Documents, and the
Replacement Revolving Loans and the Incremental Revolving Loans under the
applicable Revolving Credit Commitments will collectively comprise a single
Class of Revolving Loans (as defined in Amended Credit Agreement).

SECTION 3. Incremental Loans.

(a)    Subject to the terms and conditions set forth herein:

(i)    each of the Incremental Term A Loan Lenders, as applicable, hereby
severally (i) commits to provide Amendment No. 2 Date Incremental Term A Loans
and Delayed Draw Term A Loans to the Borrowers in Dollars in an amount equal to
its “Amendment No. 2 Date Incremental Term A Loan Commitment” and/or to its
“Delayed Draw Term A Commitment” set forth next to such Incremental Term A Loan
Lender’s name in Schedules 2-A and 2-B hereto, respectively, and (ii) agrees (x)
on the Amendment No. 2 Closing Date, to fund Amendment No. 2 Date Incremental
Term A Loans to the Borrowers in the amount of its Amendment No. 2 Date
Incremental Term A Loan Commitment, which Amendment No. 2 Date Incremental Term
A Loan Commitment shall terminate in full upon the making of the Amendment No. 2
Date Incremental Term A Loans on the Amendment No. 2 Closing Date and (y) during
the Delayed Draw Term A Loan Availability Period, to fund Delayed Draw Term A
Loans to the Borrowers in the amount of its Delayed Draw Term A Commitment (as
such amount may be modified from time to time in accordance with the Amended
Credit Agreement) on the terms and subject to the conditions set forth in the
Amended Credit Agreement. Amendment No. 2 Date Incremental Term A Loans and
Delayed Draw Term A Loans borrowed under this Section 3 and subsequently repaid
or prepaid may not be re-borrowed. On the Amendment No. 2 Closing Date, after
giving effect to the Amendment No. 2 Date Incremental Term A Loans hereunder,
(x) each of the Incremental Term A Loan Lenders shall be deemed to be an
“Initial Term A Lender” for all purposes under the Credit Agreement and the
other Loan Documents and (y) each Amendment No. 2 Date Incremental Term A Loan
shall constitute a “Loan” and shall be deemed to be an “Initial Term A Loan” for
all purposes of the Credit Agreement and the other Loan Documents.

 

4



--------------------------------------------------------------------------------

The aggregate amount of the Amendment No. 2 Date Incremental Term A Loan
Commitment and the Delayed Draw Term A Loan Commitments on the Amendment No. 2
Closing Date is $187,500,000 and $400,000,000, respectively.

(ii)    each of the Incremental Revolving Lenders hereby severally (i) commits
to provide Incremental Revolving Credit Commitments to the Borrowers in the
amount equal to its Incremental Revolving Credit Commitment set forth next to
such Incremental Revolving Lender’s name in Schedule 2-C hereto under the
caption “Incremental Revolving Credit Commitment” and (ii) agrees, on the terms
and subject to the conditions set forth in the Amended Credit Agreement, from
the Amendment No. 2 Closing Date and from time to time thereafter until the
applicable Maturity Date (or such earlier date as the commitments shall be
terminated in accordance with the Amended Credit Agreement) to fund Incremental
Revolving Loans to the Borrowers up to the amount of its Revolving Credit
Commitment (as such amount may be reduced from time to time in accordance with
the Amended Credit Agreement). On and from the Amendment No. 2 Closing Date,
after giving effect to the Incremental Revolving Commitments hereunder, (x) each
Incremental Revolving Lender shall be deemed to be an “Initial Revolving Lender”
for all purposes under the Credit Agreement and the other Loan Documents and
(y) the Incremental Revolving Credit Commitments shall be deemed to be “Initial
Revolving Credit Commitments” and the Incremental Revolving Loans thereunder
shall constitute a “Loan” and an “Initial Revolving Loan” for all purposes of
the Credit Agreement and the other Loan Documents. The aggregate amount of the
Incremental Revolving Credit Commitments as of the Amendment No. 2 Closing Date
is $100,000,000.

(b)    Substantially simultaneously with the Borrowing of Amendment No. 2 Date
Incremental Term A Loans on the Amendment No. 2 Closing Date, the Borrowers
shall apply the proceeds thereof to, among other things, prepay a portion of the
Term B Loans outstanding immediately prior to the Amendment No. 2 Closing Date
together with accrued and unpaid interest thereon to the Amendment No. 2 Closing
Date.

(c)    Substantially simultaneously with the Borrowing of any Incremental
Revolving Loans on the Amendment No. 2 Closing Date, the Borrowers shall apply
the proceeds thereof to, among other things, prepay a portion of the Term B
Loans outstanding immediately prior to the Amendment No. 2 Closing Date together
with accrued and unpaid interest thereon to the Amendment No. 2 Closing Date.

(d)    Substantially simultaneously with the Borrowing of Delayed Draw Term A
Loans, the Borrowers shall (i) prepay any Term B Loans outstanding immediately
prior to such date of funding and/or (ii) redeem, repay, defease or discharge
all or a portion of the Senior Unsecured Notes.

(e)    Each Incremental Term A Loan and each Incremental Revolving Loan
constitutes an “Incremental Loan” incurred in accordance with Section 2.22 of
the Amended Credit Agreement, and with respect to such Incremental Loans:

(i)    the Incremental Term A Loans shall have terms identical to the
Replacement Term A Loans (including as to maturity) and will constitute Term A
Loans for all purposes under the Credit Agreement, and the Incremental Term A
Loans and the Replacement Term A Loans will collectively comprise a single
Class of Term A Loans; and

(ii)    the Incremental Revolving Facility shall have terms identical to the
Replacement Revolving Facility (including as to maturity) and will constitute a
Revolving Facility for all purposes under the Credit Agreement, and the
Incremental Revolving Loans and the Replacement Revolving Loans will
collectively comprise a single Class of Revolving Loans (as defined in Amended
Credit Agreement).

 

5



--------------------------------------------------------------------------------

(f)    Effective on and at all times after the Amendment No. 2 Closing Date, the
parties hereto intend to treat (i) all Replacement Term A Loans, Amendment No. 2
Date Incremental Term A Loans and Delayed Draw Term A Loans as a single class
and tranche of Term A Loans and (ii) all Revolving Loans under the Replacement
Revolving Facility and Incremental Revolving Facility Loans as a single class
and tranche of Revolving Loans.

(g)    The Lenders party hereto constituting the Required Lenders (immediately
prior to giving effect to the Amendment No. 2 Date Incremental Term A Loans,
Incremental Term A Facility, Delayed Draw Term A Loans and the Incremental
Revolving Facility) hereby acknowledge and agree that the aggregate principal
amount of Incremental Facilities, including, for the avoidance of doubt, the
Delayed Draw Term A Commitments (as defined in the Amended Credit Agreement),
incurred or established pursuant to this Amendment No. 2 shall be deemed to have
been incurred in compliance with the definition of ‘Incremental Cap’ and shall
not reduce the amount available under clause (a)(i) of the definition of
‘Incremental Amount’ referred to in clause (a) of the definition of ‘Incremental
Cap’ after giving effect to this Amendment No. 2. Notwithstanding anything to
the contrary contained herein or in the Amended Credit Agreement or any other
Loan Document, the Borrowers agree that on and from the Amendment No. 2 Closing
Date, solely for the purpose of calculating any applicable ratio in connection
with the incurrence of an Incremental Facility or other Indebtedness, the
Delayed Draw Term A Loans shall be deemed to be fully drawn as of the date of
such incurrence (to the extent there are any commitments with respect to the
Delayed Draw Term A Loans outstanding under the Amended Credit Agreement as of
such date).

SECTION 4. Amendments to Credit Agreement; Agency Transfer.

(a)    On the Amendment No. 2 Closing Date, the Borrowers, the Administrative
Agent and the Lenders party hereto agree that the Credit Agreement (excluding
the schedules (except as set forth in Section 4(b) and Section 4(c) below) and
exhibits thereto, each of which shall remain as in effect immediately prior to
the Amendment No. 2 Closing Date) is, effective as of the Amendment No. 2
Closing Date, hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text ) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the Credit Agreement attached
as Exhibit A hereto.

(b)    On the Amendment No. 2 Closing Date, the Borrowers, the Administrative
Agent and the Lenders party hereto agree that Schedule 1.01(d) of the Credit
Agreement shall be deleted in its entirety and replaced with Schedule 1.01(d) as
set forth in Exhibit C attached hereto.

(c)    On the Amendment No. 2 Closing Date, the Borrowers, the Administrative
Agent and the Lenders party hereto agree that Schedule 1.01(e) of the Credit
Agreement shall be deleted in its entirety and replaced with Schedule 1.01(e) as
set forth in Exhibit D attached hereto.

(d)    The Lenders party hereto constituting the Required Lenders (immediately
prior to giving effect to the Amendment No. 2 Date Incremental Term A Loans,
Incremental Term A Facility, Delayed Draw Term A Loans and the Incremental
Revolving Facility) and the Administrative Borrower hereby acknowledge and
consent to the appointment of the New Agent as the administrative agent and
collateral agent under the Credit Agreement and the other Loan Documents and the
other transactions contemplated by the Agency Transfer upon the effectiveness of
and on the terms and conditions set forth in the Successor Agency Agreement,
which shall occur substantially concurrently with, but immediately prior to, the
other transactions contemplated under this Agreement. Each Loan Party and Lender
party hereto hereby waives any notice period under any Loan Document applicable
to the resignation of the Resigning Agent.

 

6



--------------------------------------------------------------------------------

(e)    Subject to Section 2.05(i)(iii) of the Credit Agreement and the terms and
conditions of the Successor Agency Agreement, the Revolving Lenders, each
Issuing Bank (other than the Resigning Issuing Bank) (in each case, immediately
prior to giving effect to the Amendment No. 2 Revolving Facility) and the
Administrative Borrower hereby acknowledge the resignation of the Resigning
Issuing Bank under the Credit Agreement and the other Loan Documents and the
other transactions contemplated by the Issuing Bank Resignation upon the
effectiveness of the Successor Agency Agreement, which shall occur substantially
concurrently with, but immediately prior to, the other transactions contemplated
under this Agreement. Each Loan Party, Revolving Lender and Issuing Bank other
than the Resigning Issuing Bank hereby waives any notice period under any Loan
Document applicable to the resignation of the Resigning Issuing Bank.

SECTION 5. Prepayment Waiver; Interest Periods.

(a)    Each Existing Term A Lender party hereto hereby waives any break funding
payments owing to such Lender pursuant to Section 2.16 of the Credit Agreement
as a result of the prepayment or repayment of its Term A Loans with the proceeds
of the Replacement Term A Loans.

(b)    Each applicable Revolving Lender party hereto hereby waives any break
funding payments owing to such Lender pursuant to Section 2.16 of the Credit
Agreement as a result of the prepayment or repayment of its applicable Loans
with the proceeds of any Replacement Revolving Loans.

SECTION 6. Representations of the Administrative Borrower. After giving effect
to this Agreement, the Administrative Borrower represents and warrants that
(i) the representations and warranties of the Administrative Borrower set forth
in Article 3 of the Credit Agreement will be true in all material respects on
and as of the Amendment No. 2 Closing Date; provided that (A) to the extent that
any such representation or warranty expressly relates to an earlier date such
representation or warranty will be true as of such earlier date (other than any
representation or warranty made pursuant to Section 3.11 of the Credit Agreement
(Disclosure) and Section 3.12 of the Credit Agreement (Solvency), which shall be
deemed to be made as of the date hereof, in each case as if each reference
therein to the Closing Date were a reference to the Amendment No. 2 Closing
Date) and (B) if such representation or warranty is qualified by or subject to a
“material respects”, “material adverse effect”, “material adverse change” or
similar term or qualification, such representation and warranty will be true in
all respects and (ii) no Default or Event of Default shall have occurred and be
continuing on such date.

SECTION 7. Conditions to the Amendment No. 2 Closing Date. This Amendment No. 2
shall become a binding agreement of the parties hereto and the agreements set
forth herein, the obligations of the Replacement Term A Lenders and Incremental
Term A Loan Lenders to make, as applicable, Replacement Term A Loans and/or
Amendment No. 2 Date Incremental Term A Loans, the obligations of Revolving
Lenders hereto to make, as applicable, any Replacement Revolving Loans and/or
Incremental Revolving Loans, the establishment by the Delayed Draw Term A Loan
Lenders of the Delayed Draw Term A Facility, and the amendments set forth in
Section 4(a) shall each become effective on the date (the “Amendment No. 2
Closing Date”) on which each of the following conditions is satisfied or waived
(in addition, for the avoidance of doubt, to the satisfaction or waiver of the
conditions set forth in Section 4.02 and Section 4.03 of the Amended Credit
Agreement, if applicable):

(a)    The Agent shall have received from the Administrative Borrower, each
other Loan Party, each Replacement Term A Lender, Replacement Revolving Lenders,
Incremental Term A Loan Lenders and Incremental Revolving Lenders (which such
lenders, taken together, shall constitute the Required Lenders), the Agent, each
Revolving Lender and each Issuing Bank other than the Resigning Issuing Bank, an
executed counterpart hereof or other written confirmation (in form satisfactory
to the Agent) that such party has signed a counterpart hereof;

 

7



--------------------------------------------------------------------------------

(b)    The Agent shall have received a Borrowing Request with respect to the
Replacement Term A Loans, Amendment No. 2 Date Incremental Term A Loans and/or
(if any) Revolving Loans, as applicable, not later than 2:00 p.m. (New York
Time) three Business Days prior to the Amendment No. 2 Closing Date (or such
later time as is reasonably acceptable to the Agent); it is understood and
agreed that any Revolving Loans made on and from the Amendment No. 2 Closing
Date shall be made pro rata as between the Revolving Lenders under the Amendment
No. 2 Revolving Facility which, for the avoidance of doubt, shall be made pro
rata as between Revolving Lenders holding Replacement Revolving Credit
Commitments and the Incremental Revolving Credit Commitments;

(c)    The Agent shall have received a customary legal opinion of (i) Latham &
Watkins LLP, in its capacity as special counsel to the Administrative Borrower
regarding matters of New York and Delaware law, (ii) Dickinson Wright PLLC, in
its capacity as special Ohio counsel to the Ohio Loan Parties, (iii) DLA Piper
LLP (US), in its capacity as special New Jersey counsel to the New Jersey Loan
Parties and (iv) K&L Gates LLP, in its capacity as special North Carolina
counsel to the North Carolina Loan Parties, in each case, dated the Amendment
No. 2 Closing Date, and addressed to the Administrative Agent and the Lenders.

(d)    The Agent shall have received (i) a certificate of each Loan Party, dated
the Amendment No. 2 Closing Date, and executed by a secretary, assistant
secretary or other Responsible Officer thereof, which shall (A) certify that
(x) either (I) attached thereto are a true and complete copy of the certificate
or articles of incorporation, formation or organization of such Loan Party
certified by the relevant authority of its jurisdiction of organization, which
certificate or articles of incorporation, formation or organization have not
been amended (except as attached thereto) since the date reflected thereon or
(II) there have been no changes to the certificate or articles of incorporation,
formation or organization of such Loan Party since the Closing Date (or date of
joinder with respect to any Loan Party joined to Loan Documents after the
Closing Date), (y) either (I) attached thereto are a true and correct copy of
the bylaws or operating, management, partnership or similar agreement of such
Loan Party, together with all amendments thereto as of the Amendment No. 2
Closing Date, which by-laws or operating, management, partnership or similar
agreement are in full force and effect or (II) there have been no changes to the
by-laws or operating, management, partnership or similar agreement of such Loan
Party since the Closing Date (or date of joinder with respect to any Loan Party
joined to Loan Documents after the Closing Date), and (z) attached thereto are a
true and complete copy of the resolutions or written consent, as applicable, of
its board of directors, board of managers, sole member or other applicable
governing body authorizing the execution and delivery of this Agreement, which
resolutions or consent have not been modified, rescinded or amended (other than
as attached thereto) and are in full force and effect, and (B) either (I)
identify by name and title and bear the signatures of the officers, managers,
directors or other authorized signatories of such Loan Party authorized to sign
this Agreement or (II) certify that there have been no changes to the officers,
managers, directors or other authorized signatories of such Loan Party since the
Closing Date (or date of joinder with respect to any Loan Party joined to Loan
Documents after the Closing Date) and (ii) a good standing (or equivalent)
certificate for such Loan Party from the relevant authority of its jurisdiction
of organization, dated as of a recent date.

(e)    The Lead Arrangers and the Administrative Agent shall have received all
fees and other amounts due and payable on or prior to the Amendment No. 2
Closing Date, including, pursuant to that certain agency fee letter between the
Administrative Borrower and JPMorgan Chase Bank, N.A., dated as of February 14,
2019, and to the extent invoiced, all reasonable out-of-pocket costs and
expenses of the Administrative Agent required in connection with this Amendment
No. 2 pursuant to Section 9.03(a) of the Credit Agreement and the reasonable and
documented fees, disbursements and other charges of one firm of counsel, Davis
Polk & Wardwell LLP, plus one local counsel in each appropriate jurisdiction;

 

8



--------------------------------------------------------------------------------

(f)    The representations and warranties made pursuant to Section 6 hereof are
true and correct on and as of the Amendment No. 2 Closing Date;

(g)    The Agent shall have received a certificate, duly executed by a
Responsible Officer of the Administrative Borrower, certifying this to the
satisfaction of the conditions referred to in Section 7(f) above on the
Amendment No. 2 Closing Date;

(h)    All accrued interest and any fees pursuant to Section 2.12 of the Credit
Agreement owing by the Borrowers to the Administrative Agent and the applicable
Lenders as a result of the consummation of the transactions contemplated by this
Agreement shall have been paid in full in accordance with Section 2.12 thereof
on the Amendment No. 2 Closing Date.

(i)    No later than three Business Days in advance of the Amendment No. 2
Closing Date, the Administrative Agent and each Lender shall have received all
documentation and other information reasonably requested with respect to any
Loan Party in writing by any Lender at least ten Business Days in advance of the
Amendment No. 2 Closing Date, which documentation or other information is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

(j)    The Administrative Agent and any Lender (to the extent applicable and
requested at least ten Business Days in advance of the Amendment No. 2 Closing
Date) shall have received, at least five days prior to the Amendment No. 2
Closing Date, a certification regarding beneficial ownership as required by 31
C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”) in relation to any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation.

SECTION 8. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.

SECTION 9. Confirmation of Guarantees and Security Interests. By signing this
Agreement, each Loan Party hereby confirms that (a) the obligations of the Loan
Parties under the Credit Agreement as modified or supplemented hereby (including
with respect to the Term A Loans and Revolving Credit Commitments) and the other
Loan Documents (i) are entitled to the benefits of the guarantees and the
security interests set forth or created in the Credit Agreement, the Collateral
Documents and the other Loan Documents, (ii) constitute “Obligations” as such
term is defined in the Credit Agreement, subject to the qualifications and
exceptions described therein, (iii) notwithstanding the effectiveness of the
terms hereof, the Collateral Documents and the other Loan Documents, are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects and (b) each Replacement Term A Lender, Incremental
Term A Loan Lender, Incremental Revolving Lender and Replacement Revolving
Lender shall be a “Secured Party” and a “Lender” (including without limitation
for purposes of the definition of “Required Lenders” contained in Section 1.01
of the Credit Agreement) for all purposes of the Credit Agreement and the other
Loan Documents. Each Loan Party ratifies and confirms that all Liens granted,
conveyed, or assigned to the Agent by such Person pursuant to any Loan Document
to which it is a party remain in full force and effect, are not released or
reduced, and continue to secure full payment and performance of the Secured
Obligations as increased hereby, as contemplated by this Agreement.

SECTION 10. Credit Agreement Governs. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or the Agent
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend, novate or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to

 

9



--------------------------------------------------------------------------------

entitle any Loan Party to a future consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

SECTION 11. Waiver. Neither the Agent nor any of its Affiliates shall be liable
to the Borrowers, any other Loan Party, any Term Lender and Revolving Lender
under the applicable Term Facilities and Revolving Facilities incurred and
contemplated hereunder or any of their respective Affiliates, equity holders or
debt holders for any losses, costs, damages or liabilities incurred, directly or
indirectly, as a result of the Agent, or any of their respective Affiliates,
taking any action in accordance with any election form executed by any
Replacement Term A Lender and/or any Replacement Revolving Lender to convert its
Replacement Term A Loans and/or Revolving Credit Commitments as set forth
herein.

SECTION 12. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
electronic (i.e., “pdf” or “tif”) transmission shall be effective as delivery of
a manually executed counterpart of this Agreement.

SECTION 13. Miscellaneous. This Agreement shall constitute a “Refinancing
Amendment” with respect to the Replacement Term A Loans and the Replacement
Revolving Credit Commitments established hereunder, an “Incremental Facility
Amendment” with respect to the Incremental Term A Facility and Incremental
Revolving Facility established hereunder and a “Loan Document” for all purposes
of the Credit Agreement and the other Loan Documents. The provisions of this
Agreement are deemed incorporated into the Credit Agreement as if fully set
forth therein. To the extent required by the Credit Agreement, each of the
Administrative Borrower and the Agent hereby consent to each Replacement Term A
Lender and/or Replacement Revolving Lender that is not a Lender as of the date
hereof becoming a Lender under the Credit Agreement. On the Amendment No. 2
Closing Date, each Revolving Lender’s Applicable Revolving Credit Percentage of
the aggregate amount available to be drawn under any Letter of Credit (in
respect of any Letter of Credit issued in any Alternate Currency, expressed in
the Dollar Equivalent thereof) shall be re-determined giving effect to the
adjustments to the Commitments referred to in this Agreement, and the
participations of the Revolving Lenders shall be reallocated to reflect such
re-determined amounts.

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SYNEOS HEALTH, INC., as the Administrative

Borrower

By:  

/s/ Jason Meggs

  Name:   Jason Meggs   Title:   Chief Financial Officer INVENTIV HEALTH
COMMUNICATIONS, INC., as a Borrower By:  

 

  Name:     Title:   SYNEOS HEALTH US, INC., as a Borrower By:  

/s/ Jason Meggs

  Name:   Jason Meggs   Title:   Chief Financial Officer SYNEOS HEALTH CLINICAL,
INC., as a Borrower By:  

 

  Name:     Title:  

SYNEOS HEALTH, LLC,

as Borrower

By:  

/s/ Jason Meggs

  Name:   Jason Meggs   Title:   Chief Financial Officer

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SYNEOS HEALTH, INC., as the Administrative Borrower By:  

 

  Name:     Title:   INVENTIV HEALTH COMMUNICATIONS, INC., as a Borrower By:  

/s/ Thomas E. Zajkowski

  Name:   Thomas E. Zajkowski   Title:   Treasurer SYNEOS HEALTH US, INC., as a
Borrower By:  

 

  Name:     Title:   SYNEOS HEALTH CLINICAL, INC., as a Borrower By:  

/s/ Thomas E. Zajkowski

  Name:   Thomas E. Zajkowski   Title:   Treasurer

SYNEOS HEALTH, LLC,

as Borrower

By:  

 

  Name:     Title:  

 

[Signature Page – Amendment No.2 to Credit Agreement]



--------------------------------------------------------------------------------

ADDISON WHITNEY LLC ADHERIS, LLC ALLIDURA COMMUNICATIONS, LLC BIOSECTOR 2 LLC
CADENT MEDICAL COMMUNICATIONS, LLC CHAMBERLAIN COMMUNICATIONS GROUP LLC CHANDLER
CHICCO AGENCY, L.L.C. GERBIG, SNELL/WEISHEIMER ADVERTISING, LLC INCHORD HOLDING
CORPORATION INVENTIV CLINICAL, LLC INVENTIV COMMERCIAL SERVICES, LLC INVENTIV
HEALTH CLINICAL, LLC INVENTIV HEALTH CLINICAL LAB, INC. INVENTIV HEALTH CLINICAL
RESEARCH SERVICES, LLC INVENTIV HEALTH CLINICAL SRE, LLC INVENTIV HEALTH
CONSULTING, INC. INVENTIV HEALTH PUBLIC RELATIONS, LLC INVENTIV HEALTH
RESEARCH & INSIGHTS, LLC INVENTIV MEDICAL COMMUNICATIONS, LLC LITMUS MEDICAL
MARKETING SERVICES LLC NAVICOR GROUP, LLC PALIO + IGNITE, LLC PHARMACEUTICAL
INSTITUTE, LLC SYNEOS HEALTH HOLDINGS, INC. TAYLOR STRATEGY PARTNERS, LLC THE
SELVA GROUP, LLC

 

By:  

/s/ Thomas E. Zajkowski

Name:   Thomas E. Zajkowski Title:   Treasurer KENDLE AMERICAS INVESTMENT INC.
KENDLE AMERICAS MANAGEMENT INC. By:  

                     

Name:   Title:  

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

ADDISON WHITNEY LLC ADHERIS, LLC ALLIDURA COMMUNICATIONS, LLC BIOSECTOR 2 LLC
CADENT MEDICAL COMMUNICATIONS, LLC CHAMBERLAIN COMMUNICATIONS GROUP LLC CHANDLER
CHICCO AGENCY, L.L.C. GERBIG, SNELL/WEISHEIMER ADVERTISING, LLC INCHORD HOLDING
CORPORATION INVENTIV CLINICAL, LLC INVENTIV COMMERCIAL SERVICES, LLC INVENTIV
HEALTH CLINICAL, LLC INVENTIV HEALTH CLINICAL LAB, INC. INVENTIV HEALTH CLINICAL
RESEARCH SERVICES, LLC INVENTIV HEALTH CLINICAL SRE, LLC INVENTIV HEALTH
CONSULTING, INC. INVENTIV HEALTH PUBLIC RELATIONS, LLC INVENTIV HEALTH
RESEARCH & INSIGHTS, LLC INVENTIV MEDICAL COMMUNICATIONS, LLC LITMUS MEDICAL
MARKETING SERVICES LLC NAVICOR GROUP, LLC PALIO + IGNITE, LLC PHARMACEUTICAL
INSTITUTE, LLC SYNEOS HEALTH HOLDINGS, INC. TAYLOR STRATEGY PARTNERS, LLC THE
SELVA GROUP, LLC

 

By:  

 

Name:   Title:   KENDLE AMERICAS INVESTMENT INC. KENDLE AMERICAS MANAGEMENT INC.
By:  

/s/ Alistair MacDonald

Name:   Alistair MacDonald Title:   President and Chief Executive Officer

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Agent and Lender

By:  

/s/ John Kushnerick

  Name:   John Kushnerick   Title:   Executive Director

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

        as Issuing Bank

By:  

/s/ Antje Focke

  Name:   Antje Focke   Title:   Executive Director

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,         as Lender By:  

/s/ Vipul Dhadda

  Name:   Vipul Dhadda   Title:   Authorized Signatory By:  

/s/ Joan Park

  Name:   Joan Park   Title:   Authorized Signatory

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A.,         as Lender By:  

/s/ Alvaro De Velasco

  Name:   Alvaro De Velasco   Title:   Vice President

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,         as Lender and Issuing Bank By:  

/s/ Christine Gardiner

  Name:   Christine Gardiner   Title:   Director

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, Ltd.         as Lender By:  

/s/ Teuta Ghilaga

  Name:   Teuta Ghilaga   Title:   Director

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,         as Lender By:  

/s/ Ellie Robertson

  Name:   Ellie Robertson   Title:   Officer

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

The Huntington National Bank,         as Lender By:  

/s/ Joseph D. Hricovsky

  Name:   Joseph D. Hricovsky   Title:   Senior Vice President

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

First National Bank of Pennsylvania,         as Lender By:  

/s/ Michael Kelly

  Name:   Michael Kelly   Title:   Senior Vice President

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,       as Lender and Issuing Bank By:  

/s/ Dawn Kondrat

  Name:   Dawn Kondrat   Title:   Credit Products Specialist, SVP

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A.,       as Lender and Issuing Bank By:  

/s/ H. Hope Walker

  Name:   H. Hope Walker   Title:   Senior Vice President

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,         as Lender By:  

/s/ John Cappellari

  Name:   John Cappellari   Title:   Director

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC,         as Lender By:  

/s/ Ronnie Glenn

  Name:   Ronnie Glenn   Title:   Director

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,         as Lender By:  

/s/ Michael King

  Name:   Michael King   Title:   Vice President

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,         as Lender By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

ING CAPITAL LLC,          as Lender and Issuing Bank By:  

/s/ Keith Alexander

  Name:   Keith Alexander   Title:   Managing Director By:  

/s/ Andrew Isaacs

  Name:   Andrew Isaacs   Title:   Director

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK,         as Lender By:  

/s/ Ned Spitzer

  Name:   Ned Spitzer   Title:   Managing Director

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

as Lender By:  

/s/ Peter Kuo

  Name:   PETER KUO   Title:   AUTHORIZED SIGNATORY

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A.,         as Lender By:  

/s/ Alan Garson

  Name:   Alan Garson   Title:   Senior Vice President

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,         as Lender By:  

/s/ Douglas Gardner

  Name:   Douglas Gardner   Title:   Senior Vice President

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,         as Lender By:  

/s/ Steve Zambriczki

  Name:   Steve Zambriczki   Title:   Vice President #22548

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Lender

By:  

/s/ Annie Carr

  Name:   Annie Carr   Title:   Authorized Signatory

 

[Signature Page – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1-A

Replacement Term A Loan Commitments

 

Name of Replacement Term A Lender

   Replacement Term A Loan
Commitment  

JPMorgan Chase Bank, N.A.

   $ 91,232,227.49  

Wells Fargo Bank, National Association

   $ 75,266,587.68  

SunTrust Bank

   $ 75,266,587.68  

Bank of America, N.A.

   $ 75,266,587.68  

PNC Bank, National Association

   $ 75,266,587.68  

ING Capital LLC

   $ 59,300,947.87  

Regions Bank

   $ 50,177,725.12  

KeyBank National Association

   $ 50,177,725.12  

MUFG Bank, Ltd.

   $ 50,177,725.12  

Barclays Bank PLC

   $ 50,177,725.12  

Goldman Sachs Bank USA

   $ 50,177,725.12  

TD Bank, N.A.

   $ 50,177,725.12  

Morgan Stanley Bank, N.A.

   $ 50,177,725.12  

Citibank, N.A.

   $ 50,177,725.12  

Fifth Third Bank

   $ 41,054,502.37  

The Huntington National Bank

   $ 22,808,056.87  

First National Bank of Pennsylvania

   $ 22,808,056.87  

HSBC Bank USA, N.A.

   $ 22,808,056.87     

 

 

 

Total:

   $ 962,500,000.00     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1-B

Replacement Revolving Credit Commitment

 

Name of Replacement Revolving Lender

   Replacement Revolving Credit
Commitment  

JPMorgan Chase Bank, N.A.

   $ 44,233,807.27  

Wells Fargo Bank, National Association

   $ 36,492,891.00  

SunTrust Bank

   $ 36,492,891.00  

Bank of America, N.A.

   $ 36,492,891.00  

PNC Bank, National Association

   $ 36,492,891.00  

Credit Suisse AG, Cayman Islands Branch

   $ 33,333,333.33  

ING Capital LLC

   $ 28,751,974.72  

Regions Bank

   $ 24,328,594.00  

KeyBank National Association

   $ 24,328,594.00  

MUFG Bank, Ltd.

   $ 24,328,594.00  

Barclays Bank PLC

   $ 24,328,594.00  

Goldman Sachs Bank USA

   $ 24,328,594.00  

The Toronto-Dominion Bank, New York Branch

   $ 24,328,594.00  

Morgan Stanley Bank, N.A.

   $ 24,328,594.00  

Citibank, N.A.

   $ 24,328,594.00  

Fifth Third Bank

   $ 19,905,213.27  

The Huntington National Bank

   $ 11,058,451.82  

First National Bank of Pennsylvania

   $ 11,058,451.82  

HSBC Bank USA, N.A.

   $ 11,058,451.82     

 

 

 

Total:

   $ 500,000,000.00     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2-A

Amendment No. 2 Date Incremental Term A Loan Commitments

 

Name of Term A Loan Lender

   Amendment No. 2 Date Incremental
Term A Loan Commitment  

JPMorgan Chase Bank, N.A.

   $ 17,772,511.85  

Wells Fargo Bank, National Association

   $ 14,662,322.27  

SunTrust Bank

   $ 14,662,322.27  

Bank of America, N.A.

   $ 14,662,322.27  

PNC Bank, National Association

   $ 14,662,322.27  

ING Capital LLC

   $ 11,552,132.70  

Regions Bank

   $ 9,774,881.52  

KeyBank National Association

   $ 9,774,881.52  

MUFG Bank, Ltd.

   $ 9,774,881.52  

Barclays Bank PLC

   $ 9,774,881.52  

Goldman Sachs Bank USA

   $ 9,774,881.52  

TD Bank, N.A.

   $ 9,774,881.52  

Morgan Stanley Bank, N.A.

   $ 9,774,881.52  

Citibank, N.A.

   $ 9,774,881.52  

Fifth Third Bank

   $ 7,997,630.33  

The Huntington National Bank

   $ 4,443,127.96  

First National Bank of Pennsylvania

   $ 4,443,127.96  

HSBC Bank USA, N.A.

   $ 4,443,127.96     

 

 

 

Total:

   $ 187,500,000.00     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2-B

Delayed Draw Term A Loan Commitments

 

Name of Term A Loan Lender

   Delayed Draw Term A Loan
Commitment  

JPMorgan Chase Bank, N.A.

   $ 37,914,691.94  

Wells Fargo Bank, National Association

   $ 31,279,620.85  

SunTrust Bank

   $ 31,279,620.85  

Bank of America, N.A.

   $ 31,279,620.85  

PNC Bank, National Association

   $ 31,279,620.85  

ING Capital LLC

   $ 24,644,549.76  

Regions Bank

   $ 20,853,080.57  

KeyBank National Association

   $ 20,853,080.57  

MUFG Bank, Ltd.

   $ 20,853,080.57  

Barclays Bank PLC

   $ 20,853,080.57  

Goldman Sachs Bank USA

   $ 20,853,080.57  

TD Bank, N.A.

   $ 20,853,080.57  

Morgan Stanley Senior Funding, Inc.

   $ 20,853,080.57  

Citibank, N.A.

   $ 20,853,080.57  

Fifth Third Bank

   $ 17,061,611.37  

The Huntington National Bank

   $ 9,478,672.99  

First National Bank of Pennsylvania

   $ 9,478,672.99  

HSBC Bank USA, N.A.

   $ 9,478,672.99     

 

 

 

Total:

   $ 400,000,000.00     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2-C

Incremental Revolving Credit Commitment

 

Name of Revolving Lender

   Incremental Revolving Credit
Commitment  

JPMorgan Chase Bank, N.A.

   $ 8,846,761.45  

Wells Fargo Bank, National Association

   $ 7,298,578.20  

SunTrust Bank

   $ 7,298,578.20  

Bank of America, N.A.

   $ 7,298,578.20  

PNC Bank, National Association

   $ 7,298,578.20  

Credit Suisse AG, Cayman Islands Branch

   $ 6,666,666.67  

ING Capital LLC

   $ 5,750,394.94  

Regions Bank

   $ 4,865,718.80  

KeyBank National Association

   $ 4,865,718.80  

MUFG Bank, Ltd.

   $ 4,865,718.80  

Barclays Bank PLC

   $ 4,865,718.80  

Goldman Sachs Bank USA

   $ 4,865,718.80  

The Toronto-Dominion Bank, New York Branch

   $ 4,865,718.80  

Morgan Stanley Senior Funding, Inc.

   $ 4,865,718.80  

Citibank, N.A.

   $ 4,865,718.80  

Fifth Third Bank

   $ 3,981,042.65  

The Huntington National Bank

   $ 2,211,690.36  

First National Bank of Pennsylvania

   $ 2,211,690.36  

HSBC Bank USA, N.A.

   $ 2,211,690.36     

 

 

 

Total:

   $ 100,000,000.00     

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

[See attached.]



--------------------------------------------------------------------------------

Table of Contents

Page

 

 

CREDIT AGREEMENT

Dated as of August 1, 2017 among

SYNEOS HEALTH, INC. (F/K/Af/k/a INC RESEARCH HOLDINGS, INC.),

as the Administrative Borrower,

the other BORROWERS party hereto,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

JPMORGAN CHASE BANK, N.A. (as successor agent to CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH)

as Administrative Agent, and

JPMORGAN CHASE BANK, N.A., SUNTRUST ROBINSON HUMPHREY, INC.

each as a Joint Lead Arranger and a Joint Bookrunner

CREDIT SUISSEWELLS FARGO SECURITIES (USA), LLC,

ING CAPITAL LLC,

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY SENIOR FUNDING, INC., BARCLAYS

BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

FIFTH THIRD BANK, JPMORGAN

CHASE BANK, N.A.,

PNC CAPITAL MARKETS LLC,

each as a Joint Lead Arranger, Joint Bookrunner and Co-Syndication Agent

SUNTRUST BANK,

as a Co-Syndication Agent

ING CAPITAL LLC,

as a Joint Lead Arranger and Co-Syndication Agent

FIFTH THIRD BANK,

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

SUNTRUST ROBINSON HUMPHREY, INC., KEYBANK

NATIONAL ASSOCIATION,

THEMUFG BANK OF TOYKO-MITSUBISHI UFJ, LTD.

and BARCLAYS

BANK PLC,

GOLDMAN SACHS BANK USA, WELLS

FARGOTD SECURITIES, (USA) LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

 

 

 

ii



--------------------------------------------------------------------------------

Table of Contents

Page

 

 

CITIBANK, N.A.,

each as a Joint Lead Arrangers and Joint BookrunnersArranger and a
Co-Documentation Agent

 

 

 

iii



--------------------------------------------------------------------------------

Table of Contents

 

     Page   ARTICLE 1 DEFINITIONS      27  

Section 1.01. Defined Terms

     27  

Section 1.02. Classification of Loans and Borrowings

     6471  

Section 1.03. Terms Generally

     6471  

Section 1.04. Accounting Terms; GAAP

     6572  

Section 1.05. Effectuation of Transactions

     6673  

Section 1.06. Timing of Payment or Performance

     6673  

Section 1.07. Times of Day

     6673  

Section 1.08. Currency Equivalents Generally

     6673  

Section 1.09. Cashless Rollovers

     6774  

Section 1.10. Certain Calculations and Tests

     6775  

Section 1.11. Additional Alternate Currencies

     6976  

Section 1.12. Divisions

     77   ARTICLE 2 THE CREDITS      7077  

Section 2.01. Commitments

     7077  

Section 2.02. Loans and Borrowings

     7078  

Section 2.03. Requests for Borrowings

     7178  

Section 2.04. [Reserved]

     7279  

Section 2.05. Letters of Credit

     7279  

Section 2.06. [Reserved]

     7684  

Section 2.07. Funding of Borrowings

     7684  

Section 2.08. Type; Interest Elections

     7785  

Section 2.09. Termination and Reduction of Commitments

     7886  

Section 2.10. Repayment of Loans; Evidence of Debt

     7986  

Section 2.11. Prepayment of Loans

     8189  

Section 2.12. Fees

     8694  

Section 2.13. Interest

     8796  

Section 2.14. Alternate Rate of Interest

     8897  

Section 2.15. Increased Costs

     8998  

Section 2.16. Break Funding Payments

     9099  

Section 2.17. Taxes

     9099  

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Payments

     94103  

Section 2.19. Mitigation Obligations; Replacement of Lenders

     96105  

Section 2.20. Illegality

     97106  

 

i



--------------------------------------------------------------------------------

Table of Contents

(Cont.)

 

     Page  

Section 2.21. Defaulting Lenders

     98107  

Section 2.22. Incremental Credit Extensions

     100109  

Section 2.23. Extensions of Loans and Revolving Commitments

     104113  

Section 2.24. Co-Borrowers

     107116   ARTICLE 3 REPRESENTATIONS AND WARRANTIES      108117  

Section 3.01. Organization; Powers

     108117  

Section 3.02. Authorization; Enforceability

     108117  

Section 3.03. Governmental Approvals; No Conflicts

     108117  

Section 3.04. Financial Condition; No Material Adverse Effect

     109118  

Section 3.05. Properties

     109118  

Section 3.06. Litigation and Environmental Matters

     109118  

Section 3.07. Compliance with Laws

     110119  

Section 3.08. Investment Company Status

     110119  

Section 3.09. Taxes

     110119  

Section 3.10. ERISA

     110119  

Section 3.11. Disclosure

     110119  

Section 3.12. Solvency

     110120  

Section 3.13. Capitalization and Subsidiaries

     111120  

Section 3.14. Security Interest in Collateral

     111120  

Section 3.15. Labor Disputes

     111120  

Section 3.16. Federal Reserve Regulations

     111121  

Section 3.17. OFAC; USA PATRIOT Act and FCPA

     112121   ARTICLE 4 CONDITIONS      112121  

Section 4.01. Closing Date

     112121  

Section 4.02. Each Credit Extension

     115125  

Section 4.03. Conditions to Delayed Draw Term A Loans

     125   ARTICLE 5 AFFIRMATIVE COVENANTS      116126  

Section 5.01. Financial Statements and Other Reports

     116126  

Section 5.02. Existence

     119128  

Section 5.03. Payment of Taxes

     119129  

Section 5.04. Maintenance of Properties

     119129  

Section 5.05. Insurance

     119129  

Section 5.06. Inspections

     120129  

Section 5.07. Maintenance of Book and Records

     120130  

Section 5.08. Compliance with Laws

     120130  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(Cont.)

 

     Page  

Section 5.09. Environmental

     120130  

Section 5.10. Designation of Subsidiaries

     121131  

Section 5.11. Use of Proceeds

     121131  

Section 5.12. Covenant to Guarantee Obligations and Provide Security

     122132  

Section 5.13. Maintenance of Ratings

     124134  

Section 5.14. Further Assurances

     124134  

Section 5.15. Post-Closing Covenant

     125135   ARTICLE 6 NEGATIVE COVENANTS      125135  

Section 6.01. Indebtedness

     125135  

Section 6.02. Liens

     131141  

Section 6.03. Reserved

     135145  

Section 6.04. Restricted Payments; Restricted Debt Payments

     135145  

Section 6.05. Burdensome Agreements

     139149  

Section 6.06. Investments

     140151  

Section 6.07. Fundamental Changes; Disposition of Assets

     143154  

Section 6.08. Sale and Lease-Back Transactions

     147157  

Section 6.09. Transactions with Affiliates

     147158  

Section 6.10. Conduct of Business

     149160  

Section 6.11. Amendments of or Waivers with Respect to Restricted Debt

     149160  

Section 6.12. Fiscal Year

     149160  

Section 6.13. Financial Covenant

     149160   ARTICLE 7 EVENTS OF DEFAULT      150161  

Section 7.01. Events of Default

     150161   ARTICLE 8 THE ADMINISTRATIVE AGENT      154164   ARTICLE 9
MISCELLANEOUS      161171  

Section 9.01. Notices

     161171  

Section 9.02. Waivers; Amendments

     164175  

Section 9.03. Expenses; Indemnity

     170181  

Section 9.04. Waiver of Claim

     171182  

Section 9.05. Successors and Assigns

     171182  

Section 9.06. Survival

     180191  

Section 9.07. Counterparts; Integration; Effectiveness

     180191  

Section 9.08. Severability

     181191  

Section 9.09. Right of Setoff

     181191  

Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process

     181192  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(Cont.)

 

     Page  

Section 9.11. Waiver of Jury Trial

     182193  

Section 9.12. Headings

     183193  

Section 9.13. Confidentiality

     183193  

Section 9.14. No Fiduciary Duty

     184194  

Section 9.15. Electronic Execution of Assignments and Certain Other Documents

     184195  

Section 9.16. Several Obligations

     185195  

Section 9.17. USA PATRIOT Act

     185195  

Section 9.18. Disclosure of Agent Conflicts

     185195  

Section 9.19. Appointment for Perfection

     185195  

Section 9.20. Interest Rate Limitation

     185196  

Section 9.21. Intercreditor Agreements

     185196  

Section 9.22. Conflicts

     186196  

Section 9.23. Release of Guarantors

     186196  

Section 9.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     186197  

Section 9.25. Judgment Currency

     187197  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of August 1, 2017 (this “Agreement”), by and among
Syneos Health, Inc. (f/k/a INC Research Holdings, Inc.), a Delaware corporation
(“INC Holdings” or the “Administrative Borrower”), the entities listed on
Schedule I hereto (each a “Borrower” and collectively with the Administrative
Borrower, the “Borrowers”), the Lenders from time to time party hereto, JPMorgan
Chase Bank, N.A. (as successor to Credit Suisse AG, Cayman Islands Branch
(“Credit Suisse”)), as administrative agent and collateral agent for the Lenders
(in such capacities, the “Administrative Agent”), and Credit Suisse Securities
(USA) LLC (“CS Securities”), ING Capital LLC (“ING”), Goldman Sachs Bank USA,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley Senior
Funding, Inc., Barclays Bank PLC, Citigroup Global Markets Inc.,Citibank, N.A.,
Fifth Third Bank, JPMorgan Chase Bank, N.A., PNC Capital Markets LLC and Regions
Capital Markets, a Division of Regions Bank, SunTrust Robinson Humphrey, Inc.,
TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Securities, LLC, as
joint lead arrangers and joint bookrunners (in such capacity, the “Arrangers”).

RECITALS

A. The Administrative Borrower requested on the Closing Date that the Lenders
extend credit under this Agreement in the form of (i) Initial Term A Loans in an
original aggregate principal amount equal to $1,000,000,000, (ii) Initial Term B
Loans in an original aggregate principal amount equal to $1,600,000,000 and
(iii) an Initial Revolving Facility with an available amount of $500,000,000, in
each case, subject to increase as provided herein.

B. In a series of substantially contemporaneous transactions:

 

  (i)

pursuant to the terms of the Merger Agreement, Double Eagle Parent merged (the
“Closing Date Merger”) with and into Syneos Health, Inc. (f/k/a INC Research
Holdings, Inc.), with Syneos Health, Inc. as the survivor of the Closing Date
Merger,

 

  (ii)

Syneos Health, LLC (f/k/a INC Research, LLC), a Delaware limited liability
company, borrowed $870,000,000 of Initial Term Loans and (A) applied
$445,000,000 of the proceeds thereof to consummate the INC Refinancing and
(B) loan $297,000,000 of the proceeds thereof to Syneos Health, Inc. (f/k/a INC
Research Holdings, Inc.),

 

  (iii)

Syneos Health, Inc. (f/k/a INC Research Holdings, Inc.) (A) contributed (the
“INC Contribution”) all of the issued and outstanding Capital Stock of INC
Research to inVentiv Group Holdings and (B) purchased (the “inVentiv Group
Holdings Share Purchase”), in exchange for $297,000,000, one or more shares of
the issued and outstanding Capital Stock of inVentiv Group Holdings (the
proceeds of which $297,000,000 consideration was applied by inVentiv Group
Holdings to consummate the Senior Note Redemption),

 

  (iv)

Syneos Health US, Inc. (f/k/a inVentiv Health, Inc.) borrowed $1,420,000,000 of
Initial Term Loans and applied the proceeds thereof to consummate a portion of
the inVentiv Refinancing,

 

  (v)

inVentiv Health Communications, Inc. borrowed $200,000,000 of Initial Term Loans
and applied the proceeds thereof to consummate a portion of the inVentiv
Refinancing and



--------------------------------------------------------------------------------

  (vi)

Syneos Health Clinical, Inc. (f/k/a inVentiv Health Clinical, Inc.) borrowed
$110,000,000 of Initial Term Loans and applied the proceeds thereof to
consummate a portion of the inVentiv Refinancing.

C. After the Closing Date, inVentiv Group Holdings merged (the “IGH Merger”)
with and into Syneos Health, Inc. (f/k/a INC Research Holdings, Inc.), with
Syneos Health, Inc. as the survivor of the IGH Merger (the transactions
described in clauses B and C, the “Closing Date Merger-Related Transactions”).

D. Pursuant to Amendment No. 2 (as defined below), the Administrative Borrower
has requested, and the Administrative Agent, the lenders party thereto and the
other agent party thereto have agreed, to amend the Credit Agreement (as defined
in Amendment No. 2) on the terms and conditions contained herein and pursuant to
Amendment No. 2.

DE . The Lenders are willing to extend such credit to the Borrowers on the terms
and subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE 1 DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2018 Replacement Term A Closing Date” means the Replacement Term A Closing Date
(as defined in Amendment No. 1), which occurred on May 4, 2018.

“2018 Replacement Term B Closing Date” means the Replacement Term B Closing Date
(as defined in Amendment No. 1), which occurred on May 4, 2018.

“ABR” means, when used in reference to any Loan or Borrowing, whether such Loan,
or the Loans comprising such Borrowing, bear interest at a rate determined by
reference to the Alternate Base Rate.

“ACH” means automated clearing house transfers.

“Additional Agreement” has the meaning assigned to such term in Article 8.

“Additional Commitment” means any commitment hereunder added pursuant to
Sections 2.22, 2.23 and/or 9.02(c).

“Additional Loans” means any Additional Revolving Loans and any Additional Term
Loans.

“Additional Revolving Credit Commitments” means any revolving credit commitment
added pursuant to Sections 2.22, 2.23 and/or 9.02(c)(ii).

“Additional Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Additional Revolving
Loans of such Lender, plus the aggregate Outstanding Amount at such time of such
Lender’s LC Exposure attributable to its Additional Revolving Credit Commitment.

“Additional Revolving Lender” means any Lender with an Additional Revolving
Credit Commitment or any Additional Revolving Credit Exposure.

“Additional Revolving Loans” means any revolving loan added hereunder pursuant
to Section 2.22, 2.23 and/or 9.02(c)(ii).

 

7



--------------------------------------------------------------------------------

electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent and the Administrative Borrower.

“Affiliated Lender Cap” has the meaning assigned to such term in
Section 9.05(g)(iv).

“Agent Parties” has the meaning assigned to such term in Section 9.01(d).

“Agreement” has the meaning assigned to such term in the preamble to this Credit
Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 9.25.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus 0.50%, (b) to
the extent ascertainable, the Eurocurrency Rate (which rate shall be calculated
based upon an Interest Period of one month and shall be determined on a daily
basis and, for the avoidance of doubt, the Eurocurrency Rate for any day shall
be based on the rate determined on such day at 11:00 a.m. (London time)) plus
1.00%, (c) the Prime Rate and (d) 0.00%. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate, as the case may be, shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurocurrency Rate, as the case may be.

“Alternate Currency” means in the case of Revolving Loans and Letters of Credit,
Canadian Dollars, Sterling, Euros, Japanese Yen and Singapore Dollars and each
other currency that is approved in accordance with Section 1.11.

“Amendment No. 1” means the Amendment No. 1 to this Agreement, dated as of
May 4, 2018, to this Agreement.

“Amendment No. 2” means the Amendment No. 2 to this Agreement, dated as of
March 26, 2019.

“Amendment No. 2 Closing Date” means March 26, 2019.

“Applicable Country” means any country or jurisdiction in which a Foreign
Subsidiary designated as a Subsidiary Guarantor pursuant to the penultimate
sentence of the definition of “Subsidiary Guarantor” is incorporated or
organized.

“Applicable Percentage” means, (a) with respect to any Term Lender of any Class,
a percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Term Loans and unused Additional Term Loan
Commitments of such Term Lender under the applicable Class and the denominator
of which is the aggregate outstanding principal amount of the Term Loans and
unused Term Commitments of all Term Lenders under the applicable Class and
(b) with respect to any Revolving Lender of any Class, the percentage of the
aggregate amount of the Revolving Credit Commitments of such Class represented
by such Lender’s Revolving Credit Commitment of such Class; provided that for
purposes of Section 2.21 and otherwise herein (except with respect to
Section 2.11(a)(ii)), when there is a Defaulting Lender, such Defaulting
Lender’s Revolving Credit Commitment shall be disregarded for any relevant
calculation. In the case of clause (b), in the event that the Revolving Credit
Commitments of any Class have expired or been terminated, the Applicable
Percentage of any Revolving Lender of such Class shall be determined on the
basis of the Revolving Credit Exposure of such Revolving Lender attributable to
its Revolving Credit Commitment of such Class, giving effect to any assignment
thereof.

 

9



--------------------------------------------------------------------------------

“Applicable Rate” means:

(a) with respect to any Initial Term A Loan, any Delayed Draw Term A Loan and/or
any Initial Revolving Loan, the rate per annum applicable to the relevant Class
of Loans set forth below under the caption “ABR Spread” or “Adjusted
Eurocurrency Rate Spread”, as applicable; provided that until the first
Adjustment Date following the completion of at least one full Fiscal Quarter
ended after the Amendment No. 2 Closing Date, the “Applicable Rate” for any
Initial Term A Loan, any Delayed Draw Term A Loan or Initial Revolving Loan
shall be the applicable rate per annum set forth in Category 1 of the applicable
table set forth below:

(i) at any time prior to the Replacement Term A Closing Date:

 

First Lien Leverage Ratio    ABR Spread for Initial
Term A Loans     Adjusted Eurocurrency
Rate Spread for Initial
Term A Loans  

Category 1

    

Greater than 2.50 to 1.00

     0.75 %      1.75 % 

Category 2

    

Less than or equal to 2.50 to 1.00

     0.50 %      1.50 % 

(ii) from and after the Replacement Term A Closing Date:

 

First Lien Leverage Ratio    ABR Spread for Initial
Term A Loans,
Delayed Draw Term
A Loans and Initial
Revolving Loans     Adjusted Eurocurrency Rate
Spread for Initial Term A
Loans, Delayed Draw Term
A Loans and Initial
Revolving Loans  

Category 1

     0.50 %      1.50 % 

Greater than 2.50 to 1.00

    

Category 2

     0.25 %      1.25 % 

Less than or equal to 2.50 to 1.00

    

(a) (b) with respect to any Initial Term B Loan, the rate per annum as set forth
below under the caption “ABR Spread” or “Adjusted Eurocurrency Rate Spread”, as
applicable; provided that until the first Adjustment Date following the
completion of at least one full Fiscal Quarter ended after the Closing Date, the
“Applicable Rate” for any Initial Term B Loan shall be the applicable rate per
annum set forth in Category 1 of the applicable table set forth below,

 

10



--------------------------------------------------------------------------------

(i) at any time prior to the Replacement Term B Closing Date:

 

Secured Leverage Ratio

   ABR Spread for Initial
Term B Loans     Adjusted Eurocurrency
Rate Spread for Initial
Term B Loans  

Category 1

     1.25 %      2.25 % 

Greater than 3.00 to 1.00

    

Category 2

    

Less than or equal to 3.00 to 1.00

     1.00 %      2.00 % 

(ii) from and after the Replacement Term B Closing Date:

 

Secured Leverage Ratio

   ABR Spread for Initial
Term B Loans     Adjusted Eurocurrency
Rate Spread for Initial
Term B Loans  

Category 1

     1.00 %      2.00 % 

Greater than 2.75 to 1.00

    

Category 2

    

Less than or equal to 2.75 to 1.00

     0.75 %      1.75 % 

(c) with respect to any Initial Revolving Loan, the rate per annum applicable to
the relevant Class of Loans set forth below under the caption “ABR Spread” or
“Adjusted Eurocurrency Rate Spread”, as applicable; provided that until the
first Adjustment Date following the completion of at least one full Fiscal
Quarter ended after the Closing Date, the “Applicable Rate” for any Initial
Revolving Loan shall be the applicable rate per annum set forth in Category 1 of
the applicable table set forth below

 

First Lien Leverage Ratio    ABR Spread for Initial    
Revolving Loans          Adjusted Eurocurrency
     Rate Spread for
Initial Revolving
Loans      

Category1

     

Greater than 2.50 to 1.00

     0.75%        1.75%  

Category 2

     

Less than or equal to 2.50 to 1.00

     0.50%        1.50%  

Category 3

     

Less than or equal to 2.00 to 1.00

     0.25%        1.25%  

The Applicable Rate for Initial Term A Loans, Delayed Draw Term A Loans, Initial
Term B Loans and Initial Revolving Loans shall be adjusted quarterly on a
prospective basis on each Adjustment Date based upon the First Lien Leverage
Ratio or Secured Leverage Ratio, as applicable, in accordance with the tables
above; provided that if financial statements are not delivered when required
pursuant to Section 5.01(a) or (b), as applicable, the “Applicable Rate” for any
Initial Term A Loan, Delayed Draw Term A Loans, Initial Term B Loan or Initial
Revolving Loan shall be the rate per annum set forth above in Category 1 of the
applicable table until such financial statements are delivered in compliance
with Section 5.01(a) or (b), as applicable.

 

11



--------------------------------------------------------------------------------

If (a) the corporate credit rating of the Administrative Borrower from Moody’s
is Baa3 or better or (b) the corporate family rating of the Borrower from S&P is
BBB- or better, the Applicable Rate in respect of the Initial Term A Loans,
Delayed Draw Term A Loans and Revolving Loans shall be reduced by 0.25% per
annum (at all levels of the grid) for so long as such rating is maintained. Each
change in the Applicable Rate in respect of the Initial Term A Loans, Delayed
Draw Term A Loans and Revolving Loans resulting from a publicly announced change
in the rating of the Administrative Borrower shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next change.

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Lender at any time, the percentage of the Total Revolving Credit Commitment at
such time represented by such Revolving Lender’s Revolving Credit Commitments at
such time; provided that for purposes of Section 2.21 and otherwise herein
(except with respect to Section 2.11(a)(ii)), when there is a Defaulting Lender,
any such Defaulting Lender’s Revolving Credit Commitment shall be disregarded in
the relevant calculations. In the event that (a) the Revolving Credit
Commitments of any Class have expired or been terminated in accordance with the
terms hereof (other than pursuant to Article 7), the Applicable Revolving Credit
Percentage shall be recalculated without giving effect to the Revolving Credit
Commitments of such Class or (b) the Revolving Credit Commitments of all Classes
have terminated (or the Revolving Credit Commitments of any Class have
terminated pursuant to Article 7), the Applicable Revolving Credit Percentage
shall be determined based upon the Revolving Credit Commitments (or the
Revolving Credit Commitments of such Class) most recently in effect, giving
effect to any assignments thereof.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any entity or any Affiliate of
any entity that administers, advises or manages such Lender.

“Arrangers” has the meaning assigned to such term in the preamble to this
Agreement; provided that as this term relates to (a) (x) arranging the Amendment
No. 1 and/or syndicating the Replacement Term A Loans (as defined in Amendment
No. 1), “Arrangers” shall mean the 2018 Replacement Term A Loan Arrangers (as
defined in Amendment No. 1) and (y) arranging the Amendment No. 1 and/or
syndicating the Replacement Term B Loans (as defined in Amendment No. 1),
“Arrangers” shall mean the 2018 Replacement Term B Loan Arrangers (as defined in
Amendment No. 1) and (b) arranging Amendment No. 2 and syndicating the Term A
Loans and Revolving Credit Commitments, “Arrangers” shall mean the ‘Lead
Arrangers’ as such term is defined in Amendment No. 2.

“Assignment Agreement” means, collectively, each Assignment and Assumption and
each Affiliated Lender Assignment and Assumption.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent in the form of
Exhibit A-1 or any other form (including electronic documentation generated by
use of an electronic platform) approved by the Administrative Agent and the
Administrative Borrower.

“Available Amount” means, at any time, an amount equal to, without duplication:

(a) the sum of:

(i) the greater of $175,000,000 and 25% of Consolidated Adjusted EBITDA as of
the end of the most recently ended Test Period; plus

 

12



--------------------------------------------------------------------------------

investment practices for cash management in Investments that are analogous to
the Investments described in clauses (a) through (g) and in this paragraph.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means any direct or indirect Domestic Subsidiary that has no
material assets other than the Capital Stock or Indebtedness of one or more CFCs
or CFC Holdcos.

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the Closing Date, (b) any change in any law, treaty, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or such
Issuing Bank or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing Date (other
than any such request, guideline or directive to comply with any law, rule or
regulation that was in effect on the Closing Date). For purposes of this
definition and Section 2.15, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder or issued in connection therewith or in implementation thereof and
(y) all requests, rules, guidelines, requirements or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or U.S. or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
described in clauses (a), (b) and (c) above, be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means the earliest to occur of:

(a) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), including any group
acting for the purpose of acquiring, holding or disposing of Securities (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act, but excluding any
employee benefit plan and/or Person acting as the trustee, agent or other
fiduciary or administrator therefor), other than one or more Permitted Holders,
of Capital Stock representing more than the greater of (x) 35% of the total
voting power of all of the outstanding voting Capital Stock of the
Administrative Borrower and (y) the percentage of the total voting power of all
of the outstanding voting Capital Stock of the Administrative Borrower owned,
directly or indirectly, beneficially by the Permitted Holders; and

(b) the occurrence of a “change of control” (or similar event, however defined)
under the Senior Unsecured Notes Indenture (or any refinancing thereof), if any
amounts are outstanding thereunder.

Notwithstanding the foregoing, the right to acquire voting Capital Stock (so
long as such Person does not have the right to direct the voting of the Capital
Stock subject to such right) or any veto power in connection with the
acquisition or disposition of voting Capital Stock will not cause a party to be
a beneficial owner.

“Charge” means any charge, expense, cost, accrual, reserve or loss of any kind.

“Charged Amounts” has the meaning assigned to such term in Section 9.20.

“Class”, when used with respect to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term A Loans,
Initial Term B Loans, Delayed Draw Term A Loans, Additional Term Loans of any
series established as a separate “Class” pursuant to Section 2.22, 2.23 or
9.02(c)(i), Initial Revolving Loans or Additional Revolving Loans of any series
established as a separate “Class” pursuant to Section 2.22, 2.23 or 9.02(c)(ii),
(b) any Commitment, refers to whether such Commitment

 

18



--------------------------------------------------------------------------------

is an Initial Term A Loan Commitment, Initial Term B Loan Commitment, an
Additional Term Loan Commitment of any series established as a separate “Class”
pursuant to Section 2.22, 2.23 or 9.02(c)(i), an Initial Revolving Credit
Commitment or an Additional Revolving Credit Commitment of any series
established as a separate “Class” pursuant to Section 2.22, 2.23 or 9.02(c)(ii),
(c) any Lender, refers to whether such Lender has a Loan or Commitment of a
particular Class and (d) any Revolving Credit Exposure, refers to whether such
Revolving Credit Exposure is attributable to a Revolving Credit Commitment of a
particular Class (it being understood and agreed that upon funding of the
Delayed Draw Term A Loans, the Initial Term A Loans and the Delayed Draw Term A
Loans shall constitute a single Class of Term Loans hereunder).

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).

“Closing Date Material Adverse Effect” shall have the meaning assigned to the
term “Material Adverse Effect” in the Merger Agreement.

“Closing Date Merger” has the meaning assigned to such term in the recitals
hereto.

“Closing Date Merger-Related Transactions” has the meaning assigned to such term
in the recitals hereto.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all property of any Loan Party subject (or purported
to be subject) to a Lien under any Collateral Document and any and all other
property of any Loan Party, now existing or hereafter acquired, that is or
becomes subject (or purported to be subject) to a Lien pursuant to any
Collateral Document to secure the Secured Obligations. For the avoidance of
doubt, in no event shall “Collateral” include any Excluded Asset.

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document, (y) the time periods (and extensions thereof) set forth in
Section 5.12 and (z) the terms of any Intercreditor Agreement, the requirement
that the Administrative Agent shall have received in the case of any Restricted
Subsidiary that is required or elects pursuant to the penultimate sentence of
the definition of “Subsidiary Guarantor” to become a Loan Party after the
Closing Date (including by ceasing to be an Excluded Subsidiary), (a) a Joinder
Agreement, (b) if the respective Restricted Subsidiary required to comply with
the requirements set forth in this definition pursuant to Section 5.12(a) owns
registrations of or applications for U.S. Patents, Trademarks and/or Copyrights
that constitute Collateral, an Intellectual Property Security Agreement, (c) a
completed Perfection Certificate, (d) UCC financing statements in appropriate
form for filing in such jurisdictions as the Administrative Agent may reasonably
request, (e) an executed joinder to any Intercreditor Agreement, (f) each item
of Collateral that such Restricted Subsidiary is required to deliver under
Section 4.02 of the Security Agreement (which, for the avoidance of doubt, shall
be delivered within the applicable time period set forth in Section 5.12(a)) and
(g) with respect to any Material Real Estate Asset, evidence of the satisfaction
of the Real Estate Collateral Requirements; provided that, with respect to any
Foreign Subsidiary designated as a Subsidiary Guarantor pursuant to the
penultimate sentence of the definition of “Subsidiary Guarantor”, the
requirements set forth in clauses (a) through (d), (f) and (g) above shall be
deemed to refer to the requirements set forth in the parenthetical contained in
such penultimate sentence.

“Collateral Documents” means, collectively, (i) the Security Agreement,
(ii) each Mortgage, (iii) each Intellectual Property Security Agreement,
(iv) any supplement to any of the foregoing delivered to the Administrative
Agent pursuant to the definition of “Collateral and Guarantee Requirement” and
(v) each other document and/or instrument pursuant to which any Loan Party
grants (or purports to grant) a Lien on any Collateral as security for payment
of the Secured Obligations.

 

19



--------------------------------------------------------------------------------

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Administrative Borrower or any of its
subsidiaries in the ordinary course of business of such Person.

“Commercial Tort Claim” has the meaning set forth in Article 9 of the UCC.

“Commitment” means, with respect to each Lender, such Lender’s Initial Term Loan
Commitment, Delayed Draw Term A Commitment, Initial Revolving Credit Commitment,
and Additional Commitment, as applicable, in effect as of such time.

“Commitment Fee Rate” means, on any date (a) with respect to the Initial
Revolving Credit Commitments, the applicable rate per annum set forth below
based upon the First Lien Leverage Ratio; provided that until the first
Adjustment Date following the completion of at least one full Fiscal Quarter
after the Closing Date, “Commitment Fee Rate” shall be the applicable rate per
annum set forth below in Category 1 and (b) with respect to Additional Revolving
Credit Commitments of any Class, the rate or rates per annum specified in the
applicable Refinancing Amendment, Incremental Facility Amendment or Extension
Amendment; provided that until the first Adjustment Date following the
completion of at least one full Fiscal Quarter after the Closing Date,
“Commitment Fee Rate” shall be the applicable rate per annum set forth in
Category 1:

 

First Lien Leverage Ratio

   Commitment Fee Rate  

Category 1

  

Greater than 2.50 to 1.00

     0.375 % 

Category 2

  

Equal to or less than 2.50 to 1.00

     0.25 % 

The Commitment Fee Rate with respect to the Initial Revolving Credit Commitment
shall be adjusted quarterly on a prospective basis on each Adjustment Date based
upon the First Lien Leverage Ratio in accordance with the table set forth above;
provided that if financial statements are not delivered when required pursuant
to Section 5.01(a) or (b), as applicable, the Commitment Fee Rate shall be the
rate per annum set forth above in Category 1 until such financial statements are
delivered in compliance with Section 5.01(a) or (b), as applicable.

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company Competitor” means any competitor of INC Holdings or inVentiv Group
Holdings or any of their respective subsidiaries.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Confidential Information” has the meaning assigned to such term in Section
9.13.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net or overall gross income (however denominated) or that are
franchise Taxes or branch profit Taxes.

“Consolidated Adjusted EBITDA” means, with respect to any Person on a
consolidated basis for any period, the sum of:

(a) Consolidated Net Income for such period; plus

 

20



--------------------------------------------------------------------------------

severance Charge, any Charge relating to entry into a new market, any Charge
relating to any strategic initiative, any signing Charge, any retention or
completion bonus, any expansion and/or relocation Charge, any Charge associated
with any modification to any pension and post-retirement employee benefit plan,
any software development Charge, any Charge associated with new systems design,
any implementation Charge, any project startup Charge, any Charge in connection
with new operations, any Charge in connection with unused warehouse space, any
Charge relating to a new contract, any consulting Charge and/or any corporate
development Charge; plus

(xiii) the amount of any Charge incurred or accrued in connection with any
single or one-time event, including in connection with (A) the Transactions
and/or any acquisition consummated after the Closing Date (including legal,
accounting and other professional fees and expenses incurred in connection with
acquisitions and other similar Investments made prior to the Closing Date),
(B) the closing, consolidation or reconfiguration of any facility during such
period or (C) one-time consulting costs; plus

(d) to the extent not included in Consolidated Net Income for such period, cash
actually received (or any netting arrangement resulting in reduced cash
expenditures) during such period so long as the non-cash gain relating to the
relevant cash receipt or netting arrangement was deducted in the calculation of
Consolidated Adjusted EBITDA (including any component definition) pursuant to
clause (h) below for any previous period and not added back; plus

(e) the full pro forma “run rate” cost savings, operating expense reductions,
operational improvements and synergies (collectively, “Expected Cost Savings”)
(net of actual amounts realized) that are reasonably identifiable and factually
supportable (in the good faith determination of such Person, as certified by a
Responsible Officer of such Person in the Compliance Certificate required by
Section 5.01(c) to be delivered in connection with the financial statements for
such period) related to (A) the Transactions and (B) any permitted acquisition,
Investment, Disposition, operating improvement, restructuring, cost savings
initiative, any similar initiative (including the renegotiation of contracts and
other arrangements) and/or specified transaction (any such operating
improvement, restructuring, cost savings initiative or similar initiative or
specified transaction, a “Business Optimization Initiative”); provided that such
Expected Cost Savings under clause (B) above are expected by the Administrative
Borrower in good faith to result from actions that have been taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of the Administrative Borrower) prior to the
Closing Date or within 24 months of the consummation of such transaction or the
taking of such initiative; it being understood and agreed for the avoidance of
doubt that no time limit shall apply in connection with any Expected Cost
Savings related to the Transactions; provided, further, that the aggregate
amounts added back pursuant to this clause (e) in any period shall not exceed
35% of Consolidated Adjusted EBITDA for such period; it being understood and
agreed that the 35% cap described in this further proviso shall not apply to
(X) amounts that would be permitted to be included in pro forma financial
statements prepared in accordance with Regulation S-X under the Securities Act
or (Y) cost savings identified in the financial model delivered to the Lead
Arrangers prior to the Closing Date; plus

(f) the amount of any revenue that is attributable to services performed during
such period but is not included in Consolidated Net Income for such period; it
being understood that if such revenue is added back in calculating Consolidated
Adjusted EBITDA for such period, such revenue shall not be included in
Consolidated Net Income in the period in which it is actually recognized; plus

(g) cash and non-cash losses, charges and other adjustments resulting from the
application of FASB ASC Update No. 2014-09 (Revenue from Contracts with
Customers (Topic 606)) effective January 1, 2018; plus

 

23



--------------------------------------------------------------------------------

(h) (g) the amount of any loss or discount on any sale of any receivable and/or
any related asset in connection with any Permitted Receivables Facility; minus

(i) (h) any amount which, in the determination of Consolidated Net Income for
such period, has been included for any non-cash income or non-cash gain, all as
determined in accordance with GAAP (provided that if any non-cash income or
non-cash gain represents an accrual or deferred income in respect of potential
cash items in any future period, such Person may determine not to deduct the
relevant non-cash gain or income in the then-current period); minus

(j) (i) the amount of any cash payment made during such period in respect of any
non-cash accrual, reserve or other non-cash Charge that is accounted for in a
prior period which was added to Consolidated Net Income to determine
Consolidated Adjusted EBITDA for such prior period and which does not otherwise
reduce Consolidated Net Income for the current period.

Notwithstanding anything to the contrary herein, it is agreed that for the
purpose of calculating the Total Leverage Ratio, the First Lien Leverage Ratio,
the Interest Coverage Ratio, the Secured Leverage Ratio and/or the amount of any
“basket” based on a percentage of Consolidated Adjusted EBITDA for any period
that includes the Fiscal Quarters ended June 30, 2017, March 31,
2017, December 31, 2016 and/or September 30, 2016, (i) Consolidated Adjusted
EBITDA for the Fiscal Quarter ended June 30, 2017 shall be deemed to be
$171,400,000, (ii) Consolidated Adjusted EBITDA for the Fiscal Quarter ended
March 31, 2017 shall be deemed to be $178,500,000, (iii) Consolidated Adjusted
EBITDA for the Fiscal Quarter ended December 31, 2016 shall be deemed to be
$187,600,000 and (iv) Consolidated Adjusted EBITDA for the Fiscal Quarter ended
September 30, 2016 shall be deemed to be $178,700,000, in each case, as adjusted
on a Pro Forma Basis, as applicable.

“Consolidated First Lien Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on the Collateral on a first
priority basis. Consolidated Total Debt outstanding under this Agreement shall
constitute Consolidated First Lien Debt.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of (a) consolidated total interest expense of such Person and
its Restricted Subsidiaries for such period, whether paid or accrued and whether
or not capitalized (including (without duplication), amortization of any debt
issuance cost and/or original issue discount, any premium paid to obtain
payment, financial assurance or similar bonds, any interest capitalized during
construction, any non-cash interest payment, the interest component of any
deferred payment obligation, the interest component of any payment under any
Capital Lease (regardless of whether accounted for as interest expense under
GAAP), any commission, discount and/or other fee or charge owed with respect to
any letter of credit and/or bankers’ acceptance, any fee and/or expense paid to
the Administrative Agent in connection with its services hereunder, any other
bank, administrative agency (or trustee) and/or financing fee and any cost
associated with any surety bond in connection with financing activities (whether
amortized or immediately expensed)) plus (b) any cash dividend paid or payable
in respect of Disqualified Capital Stock during such period other than to such
Person or any Loan Party, plus (c) any net losses or obligations arising from
any Hedge Agreement and/or other derivative financial instrument issued by such
Person for the benefit of such Person or its subsidiaries, in each case
determined on a consolidated basis for such period. For purposes of this
definition, interest in respect of any Capital Lease shall be deemed to accrue
at an interest rate reasonably determined by such Person to be the rate of
interest implicit in such Capital Lease in accordance with GAAP.

 

24



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any Person (the “Subject
Person”) on a consolidated basis for any period, an amount equal to the net
income (loss) of such Subject Person and its Restricted Subsidiaries, determined
in accordance with GAAP, but excluding:

and (ii) to exclude any obligation, liability or indebtedness of such Person if,
upon or prior to the maturity thereof, such Person has irrevocably deposited
with the proper Person in trust or escrow the necessary funds (or evidences of
indebtedness) for the payment, redemption or satisfaction of such obligation,
liability or indebtedness, and thereafter such funds and evidences of such
obligation, liability or indebtedness or other security so deposited are not
included in the calculation of the Unrestricted Cash Amount.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contribution Indebtedness Amount” has the meaning assigned to such term in
Section 6.01(r).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright” means any and all copyrights throughout the world, including the
following: (a) all rights and interests in copyrights, works protectable by
copyright whether published or unpublished, copyright registrations, copyright
applications and other rights in works of authorship (including all copyrights
embodied in software); (b) all renewals of any of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due and/or payable under any
of the foregoing, including damages or payments for past or future infringements
for any of the foregoing; (d) the right to sue for past, present, and future
infringements of any of the foregoing; and (e) all rights corresponding to any
of the foregoing.

“Credit Extension” means each of (i) the making of a Revolving Loan (other than
any Letter of Credit Reimbursement Loan) or Delayed Draw Term A Loans or
(ii) the issuance, amendment, modification, renewal or extension of any Letter
of Credit (other than any such amendment, modification, renewal or extension
that does not increase the Stated Amount of the relevant Letter of Credit).

“Credit Facilities” means the Revolving Facility and the Term Facility.

“Credit Suisse” has the meaning assigned to such term in the preamble to this
Agreement.

“CS Securities” has the meaning assigned to such term in the preamble to this
Agreement.

“Cure Amount” has the meaning assigned to such term in Section 6.13(b).

“Cure Period” has the meaning assigned to such term in Section 6.13(b).

“Cure Right” has the meaning assigned to such term in Section 6.13(b).

“Current Assets” means, at any date, all assets of the Administrative Borrower
and its Restricted Subsidiaries which under GAAP would be classified as current
assets (excluding any (i) cash or Cash Equivalents (including Cash and Cash
Equivalents held on deposit for third parties by the Administrative Borrower
and/or any Restricted Subsidiary), (ii) permitted loans to third parties,
(iii) deferred bank fees and derivative financial instruments related to
Indebtedness, (iv) the current portion of current and deferred Taxes and
(v) management fees receivables).

 

27



--------------------------------------------------------------------------------

“Defaulting Lender” means any Person that has (a) defaulted in (or is otherwise
unable to perform) its obligations under this Agreement, including its
obligations (x) to make a Loan within two Business Days of the date required to
be made by it hereunder or (y) to fund its participation in a Letter of Credit
required to be funded by it hereunder within two Business Days of the date such
obligation arose or such Loan or Letter of Credit was required to be made or
funded, unless, in the case of subclause (x) above, such Person notifies the
Administrative Agent in writing that such failure is the result of such Person’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) notified the Administrative Agent, any Issuing Bank or the Administrative
Borrower in writing that it does not intend to satisfy or perform any such
obligation or has made a public statement to the effect that it does not intend
to comply with its funding or other obligations under this Agreement or under
agreements in which it commits to extend credit generally (unless such writing
indicates that such position is based on such Person’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan cannot be satisfied), (c) failed, within two
Business Days after the request of the Administrative Agent or the
Administrative Borrower, to confirm in writing that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit; provided that such
Person shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent, (d) become (or
any parent company thereof has become) insolvent or been determined by any
Governmental Authority having regulatory authority over such Person or its
assets, to be insolvent, or the assets or management of which has been taken
over by any Governmental Authority or (e)(i) become (or any parent company
thereof has become) either the subject of (A) a bankruptcy or insolvency
proceeding or (B) a Bail-In Action, (ii) has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or (iii) has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in, any such proceeding or
appointment, unless in the case of any Person subject to this clause (e), the
Administrative Borrower and the Administrative Agent have each determined that
such Person intends, and has all approvals required to enable it (in form and
substance satisfactory to the Administrative Borrower and the Administrative
Agent), to continue to perform its obligations hereunder; provided that no
Person shall be deemed to be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Capital Stock in such Person or its parent by
any Governmental Authority; provided that such action does not result in or
provide such Person with immunity from the jurisdiction of courts within the
U.S. or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contract or agreement to which such Person is a party.

“Delayed Draw Term A Commitment” means, as to each Delayed Draw Term A Lender,
its obligation to make Delayed Draw Term A Loans to the Borrowers pursuant to
Section 2.01(b) in an aggregate amount not to exceed the amount set forth
opposite such Term Lender’s name on Schedule 2-B to Amendment No. 2 under the
caption “Delayed Draw Term A Commitment” or in the applicable Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.22). The aggregate amount of the Delayed
Draw Term A Commitments as of the Amendment No. 2 Closing Date is $400,000,000.

“Delayed Draw Term A Commitment Termination Date” means the earliest to occur of
(i) the nine- month anniversary of the Amendment No. 2 Closing Date, (ii) the
date on which the Delayed Draw Term A Commitment are reduced to $0 pursuant to
Section 2.09, and (iii) the date on which all Delayed Draw Term A Commitments
then outstanding have been funded pursuant to Section 2.01(b).

“Delayed Draw Term A Loan Availability Period” has the meaning set forth in
Section 2.01(b).

“Delayed Draw Term A Loan Commitment Fee” has the meaning set forth in Section
2.12(f).

 

29



--------------------------------------------------------------------------------

“Delayed Draw Term A Loan Funding Date” means each date on which the Delayed
Draw Term A Lenders make Delayed Draw Term A Loans hereunder which, subject to
the satisfaction of the conditions set forth in Section 4.03, shall be the date
set forth in the notice delivered by the Borrowers pursuant to Section 4.03(d).

“Delayed Draw Term A Lender” means the Term Lenders providing Delayed Draw Term
A Loans under the Delayed Draw Term A Commitment.

“Delayed Draw Term A Loans” means the Term A Loans made by the applicable Term
Lenders on a Delayed Draw Term A Loan Funding Date to the Borrowers pursuant to
Section 2.01(b).

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization,
excluding, for the avoidance of doubt, any investment property (within the
meaning of the UCC) or any account evidenced by an instrument (within the
meaning of the UCC).

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of the Administrative Borrower or its
subsidiaries shall constitute a Derivative Transaction.

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Administrative Borrower in good faith) of non-Cash consideration received
by the Administrative Borrower or any Restricted Subsidiary in connection with
any Disposition pursuant to Section 6.07(h) and/or Section 6.08 that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer of the Administrative Borrower, setting forth the basis of
such valuation (which amount will be reduced by the amount of Cash or Cash
Equivalents received in connection with a subsequent sale or conversion of such
Designated Non-Cash Consideration to Cash or Cash Equivalents).

“Designated Operational FX Hedge” means any Hedge Agreement entered into for the
purpose of hedging currency-related risks in respect of the revenues, cash flows
or other balance sheet items of the Administrative Borrower and/or any of its
subsidiaries and designated at the time entered into (or on or prior to the
Closing Date, with respect to any Hedge Agreement entered into on or prior to
the Closing Date) as a Designated Operational FX Hedge by the Administrative
Borrower in a writing delivered to the Administrative Agent.

“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person.

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on

 

30



--------------------------------------------------------------------------------

or prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued (it being understood that if any such redemption is in part,
only such part coming into effect prior to 91 days following the Latest Maturity
Date shall constitute Disqualified Capital Stock), (b) is or becomes convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Capital Stock that would constitute Disqualified
Capital Stock, in each case at any time on or prior to 91 days following the
Latest Maturity Date at the time such Capital Stock is issued, (c) contains any
mandatory repurchase obligation or any other repurchase obligation at the option
of the holder thereof (other than for Qualified Capital Stock), in whole or in
part, which may come into effect prior to 91 days following the Latest Maturity
Date at the time such Capital Stock is issued (it being understood that if any
such repurchase obligation is in part, only such part coming into effect prior
to 91 days following the Latest Maturity Date shall constitute Disqualified
Capital Stock) or (d) provides for the scheduled payments of dividends in Cash
on or prior to 91 days following the Latest Maturity Date at the time such
Capital Stock is issued; provided that any Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Capital Stock upon the occurrence of any change of
control or any Disposition occurring prior to 91 days following the Latest
Maturity Date at the time such Capital Stock is issued shall not constitute
Disqualified Capital Stock if such Capital Stock provides that the issuer
thereof will not redeem any such Capital Stock pursuant to such provisions prior
to the Termination Date.

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of the Administrative Borrower or any
Restricted Subsidiary, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by the issuer
thereof in order to satisfy applicable statutory or regulatory obligations, and
(B) no Capital Stock held by any future, present or former employee, director,
officer, manager, member of management or consultant (or their respective
Affiliates or Immediate Family Members) of the Administrative Borrower (or any
Parent Company or any subsidiary) shall be considered Disqualified Capital Stock
because such stock is redeemable or subject to repurchase pursuant to any
management equity subscription agreement, stock option, stock appreciation right
or other stock award agreement, stock ownership plan, put agreement, stockholder
agreement or similar agreement that may be in effect from time to time.

“Disqualified Institution” means:

(a) (i) any Person identified in writing to the Arrangers on or prior to May 10,
2017the Amendment No. 2 Closing Date, (ii) any Person identified by INC
Holdingsthe Administrative Borrower or Double Eagle Parent in writing and, by
email to JPMDQ_Contact@jpmorgan.com, and reasonably acceptable to CS Securities
and ING after May 10, 2017, and prior to thethe Administrative Agent after the
Amendment No. 2 Closing Date (the Persons described in clauses (a)(i) through
(a)(ii) above, the “Identified Disqualified Lenders”) and (iii) any Affiliate of
any Identified Disqualified Lender that is identified in writing, by email to
JPMDQ_Contact@jpmorgan.com, to the Administrative Agent as such,

(b) any Affiliate of any Arranger (or any director (or equivalent manager),
officer or employee of any Arranger or any Affiliate thereof) that is engaged as
a principal primarily in private equity or venture capital,

(c) (i) any Person that is or becomes a Company Competitor and is (A) identified
in writing to the Arrangers on or prior to May 10, 2017the Amendment No. 2
Closing Date, (B) identified by INC Holdingsthe Administrative Borrower or
Double Eagle Parent in writing to CS Securities and ING after May 10, 2017, and
prior to theJPMorgan after the Amendment No. 2 Closing Date and (C) identified
in writing to the Administrative Agent on or after the Closing Date, and (ii)

 

31



--------------------------------------------------------------------------------

Restricted Subsidiary or any ERISA Affiliate as described in Section 4062(e) of
ERISA, in each case, resulting in liability pursuant to Section 4063 of ERISA;
(c) a complete or partial withdrawal by the Administrative Borrower or any
Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan resulting
in the imposition of Withdrawal Liability on the Administrative Borrower or any
Restricted Subsidiary, notification of the Administrative Borrower or any
Restricted Subsidiary or any ERISA Affiliate concerning the imposition of
Withdrawal Liability or notification that a Multiemployer Plan is “insolvent”
within the meaning of Section 4245 of ERISA or is in “reorganization” within the
meaning of Section 4241 of ERISA; (d) the filing of a notice of intent to
terminate a Pension Plan under Section 4041(c) of ERISA, the treatment of a
Pension Plan amendment as a termination under Section 4041(c) of ERISA, the
commencement of proceedings by the PBGC to terminate a Pension Plan or the
receipt by the Administrative Borrower or any Restricted Subsidiary or any ERISA
Affiliate of notice of the treatment of a Multiemployer Plan amendment as a
termination under Section 4041A of ERISA or of notice of the commencement of
proceedings by the PBGC to terminate a Multiemployer Plan; (e) the occurrence of
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Administrative Borrower or any Restricted Subsidiary or ERISA
Affiliates, with respect to the termination of any Pension Plan; or (g) the
conditions for imposition of a Lien under Section 303(k) of ERISA have been met
with respect to any Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency Rate” means:

(a) with respect to any Interest Period applicable to an Adjusted Eurocurrency
Rate Loan (other than a Eurocurrency Rate Loan denominated in Canadian Dollars
or a Eurocurrency Rate Loan denominated in Singaporean Dollars), (i) the rate of
interest in the applicable currency appearing on Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such service, or any successor to such
service as determined by Administrative Agent) as the London interbank offered
rate for deposits in Dollars or such Alternate Currency for a term comparable to
such Interest Period, at approximately 11:00 a.m. (London time) on the date
which is two Business Days prior to the commencement of such Interest Period
(but if more than one rate is specified on such page, the rate will be an
arithmetic average of all such rates) or (ii) if the rate described in clause
(i) above does not appear on such page or service or such page or service is not
available, the rate per annum equal to the rate reasonably determined by the
Administrative Agent to be the offered rate on such other page or service that
displays an average British Bankers Association Interest Settlement Rate for
deposits in Dollars offered in the London interbank market (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period; and

(b) with respect to any Eurocurrency Rate Loan denominated in Canadian Dollars,
the rate of interest equal to the Canadian Dollar bankers’ acceptance rate, or
comparable or successor rate approved by the Administrative Agent, determined by
it at or about 10:00 a.m. (Toronto time) on the applicable day (or the preceding
Business Day, if the applicable day is not a Business Day) for a term comparable
to the Revolving Loan, as published on the CDOR or other applicable Reuters
screen page (or other commercially available source designated by the
Administrative Agent from time to time).

 

34



--------------------------------------------------------------------------------

(c) with respect to any Eurocurrency Rate Loan denominated in Singaporean
Dollars, the rate of interest equal to the Association of Banks in Singapore, or
comparable or successor rate approved by the Administrative Agent, determined by
it at or about 12:00 p.m. (London time) two Business Days prior to the
commencement of the applicable Interest Period (or the preceding Business Day,
if the applicable day is not a Business Day) for a term comparable to the
Revolving Loan, as published on the ABSFIX01 or other applicable Reuters screen
page (or other commercially available source designated by the Administrative
Agent from time to time).

In no event shall the Eurocurrency Rate be less than zero.

“Event of Default” has the meaning assigned to such term in Article 7.

“Excess Cash Flow” means, for any Excess Cash Flow Period, any amount (if
positive) equal to (without duplication):

(a) Consolidated Adjusted EBITDA for such Excess Cash Flow Period (without
giving effect to clauses (b) or (e) of the definition thereof, the amounts added
back in reliance on which shall be deducted in determining Excess Cash Flow);
plus

(b) any extraordinary, unusual or non-recurring cash gain during such Excess
Cash Flow Period (whether or not accrued in such Excess Cash Flow Period), to
the extent not otherwise included in Consolidated Adjusted EBITDA; plus

(c) net foreign currency translation gains received in cash related to currency
remeasurements of Indebtedness (including any net gain resulting from any Hedge
Agreement for currency exchange risk resulting from any intercompany
Indebtedness, any foreign currency translation or transaction or any other
currency-related risk), to the extent not otherwise included in calculating
Consolidated Adjusted EBITDA; plus

(d) the decrease, if any, in Consolidated Working Capital from the first day to
the last day of such Excess Cash Flow Period, excluding any such decrease in
Consolidated Working Capital arising from (i) the acquisition or Disposition of
any Person by the Administrative Borrower or any Restricted Subsidiary, (ii) the
reclassification during such period of current assets to long term assets and
current liabilities to long term liabilities, (iii) the application of purchase
and/or recapitalization accounting and/or (iv) the effect of any fluctuation in
the amount of accrued and contingent obligations under any Hedge Agreement;
minus

(e) the amount, if any, which, in the determination of Consolidated Adjusted
EBITDA for such Excess Cash Flow Period, has been included in respect of income
or gain from any Disposition outside of the ordinary course of business
(including Dispositions constituting covered losses or taking of assets referred
to in the definition of “Net Insurance/Condemnation Proceeds”) of the
Administrative Borrower and/or any Restricted Subsidiary; minus

(f) cash payments actually made in respect of the following (without
duplication):

(i) any Investment permitted by Section 6.06 (other than Investments (i) in Cash
or Cash Equivalents or (ii) in any Loan Party and/or any Restricted Payment
permitted by Section 6.04(a)) and actually made in cash during such Excess Cash
Flow Period or, at the option of the Administrative Borrower, made prior to the
date the Administrative Borrower is required to make a payment of Excess Cash
Flow in respect of such Excess Cash Flow Period, (A) except to the extent the
relevant Investment and/or Restricted Payment is financed with long term
Indebtedness (other than revolving Indebtedness) and (B) without

 

35



--------------------------------------------------------------------------------

extent such reserves or amounts are added back to, or not deducted from,
Consolidated Net Income.; minus

(q) cash losses, charges and other adjustments resulting from the application of
FASB ASC Update No. 2014-09 (Revenue from Contracts with Customers (Topic 606))
effective January 1, 2018.

“Excess Cash Flow Period” means each Fiscal Year of the Administrative Borrower,
commencing with the Fiscal Year of the Administrative Borrower ending on
December 31, 2018.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

“Excluded Assets” means each of the following:

(a) any asset the grant or perfection of a security interest in which would
(i) be prohibited by any enforceable anti-assignment provision set forth in any
contract that is permitted or otherwise not prohibited by the terms of this
Agreement and is binding on such asset at the time of its acquisition and not
incurred in contemplation thereof (other than assets subject to Capital Leases
and purchase money financings), (ii) violate the terms of any contract relating
to such asset that is permitted or otherwise not prohibited by the terms of this
Agreement and is binding on such asset at the time of its acquisition and not
incurred in contemplation thereof (other than in the case of Capital Leases and
purchase money financings) (in the case of clause (i) above and this clause
(ii), after giving effect to any applicable anti-assignment provision of the UCC
or other applicable Requirements of Law) or (iii) trigger termination of any
contract relating to such asset that is permitted or otherwise not prohibited by
the terms of this Agreement pursuant to any “change of control” or similar
provision (to the extent such contract is binding on such asset at the time of
its acquisition and not incurred in contemplation thereof); it being understood
that the term “Excluded Asset” shall not include proceeds or receivables arising
out of any contract described in this clause (a) to the extent that the
assignment of such proceeds or receivables is expressly deemed to be effective
under the UCC or any other applicable Requirement of Law notwithstanding the
relevant prohibition, violation or termination right,

(b) the Capital Stock of any (i) Captive Insurance Subsidiary, (ii) Unrestricted
Subsidiary, (iii) not-for-profit subsidiary and/or (iv) special purpose entity
used for any permitted securitization facility (including any Permitted
Receivables Facility),

(c) any intent-to-use Trademark application prior to the filing and acceptance
of a “Statement of Use”, “Declaration of Use”, “Amendment to Allege Use” or
similar notice and/or filing with respect thereto, only to the extent, if any,
that, and solely during the period if any, in which, the grant of a security
interest therein may impair the validity or enforceability, or result in the
voiding, of such intent-to-use Trademark application or any registration issuing
therefrom under applicable Requirements of Law,

(d) any asset, the grant or perfection of a security interest in which would
(i) require any governmental or regulatory consent, approval, license or
authorization that has not been obtained, (ii) be prohibited by applicable
Requirements of Law (including, without limitation, rules and regulations of any
governmental authority or agency), except, in each case of clause (i) above and
this clause (ii), to the extent such requirement or prohibition would be
rendered ineffective under the UCC or any other applicable Requirement of Law
notwithstanding such requirement or prohibition; it being understood that the
term “Excluded Asset” shall not include proceeds or receivables arising out of
any asset described in clause (d)(i) or clause (d)(ii) to the extent that the
assignment of such proceeds or receivables is expressly deemed to be effective
under the UCC or any other applicable Requirement of

 

38



--------------------------------------------------------------------------------

Guaranty of such Loan Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation or (b) in the case of any Swap
Obligation that is subject to a clearing requirement pursuant to section 2(h) of
the Commodity Exchange Act, because such Loan Guarantor is a “financial entity,”
as defined in section 2(h)(7)(C) of the Commodity Exchange Act, at the time the
guarantee provided by (or grant of such security interest by, as applicable)
such Loan Guarantor becomes or would become effective with respect to such Swap
Obligation. If any Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Loan Guaranty or
security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
Issuing Bank or any other recipient (in each case, a “Recipient”) of any payment
to be made by or on account of any obligation of any Loan Party under any Loan
Document, (a) Taxes imposed on (or measured by) its net or overall gross income
or franchise Taxes (i) imposed as a result of such Recipient being organized or
having its principal office located in or, in the case of any Lender, having its
applicable lending office located in, the taxing jurisdiction or (ii) that are
Other Connection Taxes, (b) any branch profits Taxes imposed under Section
884(a) of the Code or any similar Tax imposed by any jurisdiction described in
clause (a), (c) any U.S. federal withholding tax that is imposed on amounts
payable to the relevant Recipient pursuant to a Requirement of Law in effect at
the time the relevant Recipient becomes a party to this Agreement (or designates
a new lending office), except (i) in the case of a Recipient that became a
recipient pursuant to an assignment under Section 2.19 or a Recipient that
designates a new lending office under Section 2.19 and (ii) to the extent that
the relevant Recipient (or its assignor, if any) was entitled, immediately prior
to the designation of a new lending office (or assignment), to receive
additional amounts from any Loan Party with respect to such withholding tax
pursuant to Section 2.17, (d) any tax imposed as a result of a failure by such
Recipient to comply with Section 2.17(f) and (e) any U.S. federal withholding
tax under FATCA.

“Existing Bank of America Amendment No. 2 Closing Date Letters of Credit” means
any letter of credit previously issued that is listed on Schedule 1.01(e)(ii)
hereto.

“Existing Bank of America Closing Date Letters of Credit” means any letter of
credit previously issued that (a) will remain outstanding on and after the
Closing Date and (b) is listed on Schedule 1.01(e)(i) hereto.

“Existing Credit Suisse Amendment No. 2 Closing Date Letters of Credit” means
any letter of credit previously issued that is listed on Schedule 1.01(e)(iii)
hereto.

“Existing ING Amendment No. 2 Closing Date Letters of Credit” means any letter
of credit previously issued that is listed on Schedule 1.01(e)(iv) hereto.

“Existing Letters of Credit” means, collectively, the Existing Bank of America
Closing Date Letters of Credit, the Existing Bank of America Amendment No. 2
Closing Date Letters of Credit, the Existing Credit Suisse Amendment No. 2
Closing Date Letters of Credit and the Existing ING Amendment No. 2 Closing Date
Letters of Credit, listed on Schedule 1.01(e) hereto.

“Expected Cost Savings” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.23(a)(i).

“Extended Revolving Facility” has the meaning assigned to such term in
Section 2.23(a)(i).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.23(a)(i).

 

41



--------------------------------------------------------------------------------

“Extended Term Loans” has the meaning assigned to such term in
Section 2.23(a)(ii).

“Extension” has the meaning assigned to such term in Section 2.23(a).

“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (for purposes of giving effect to
Section 2.23) and the Administrative Borrower executed by each of (a) the
Administrative Borrower and the Subsidiary Guarantors, (b) the Administrative
Agent and (c) each Lender that has accepted the applicable Extension Offer
pursuant hereto and in accordance with Section 2.23.

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, hereof owned, leased, operated or used by the Administrative Borrower
or any of its Restricted Subsidiaries or any of their respective predecessors or
Affiliates.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) and any intergovernmental agreements implementing any
of the foregoing and relatedfiscal or regulatory legislation or official
administrative, rules or practices with respect theretoadopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

“FCPA” has the meaning assigned to such term in Section 3.17(c).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York sets forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.

“Fee LettersLetter” means that certain fee lettersletter dated Juneas of
February 14, 2017, by and2019 among, inter alios, the Administrative Borrower,
the applicable Arrangers and the Administrative Agent.

“Financial Covenant Standstill” has the meaning assigned to such term in
Section 7.01(c).

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K-1 hereto, with any changes thereto as the
Administrative Borrower and the Administrative Agent may agree in their
respective reasonable discretion.

“First Lien Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated First Lien Debt as of the last day of the Test Period then most
recently ended to (b) Consolidated Adjusted EBITDA for the Test Period then most
recently ended, in each case of the Administrative Borrower and its Restricted
Subsidiaries on a consolidated basis.

“First Priority” means, with respect to any Lien purported to be created on any
Collateral pursuant to any Collateral Document, that, subject to any applicable
Intercreditor Agreement, such Lien is senior in priority to any other Lien to
which such Collateral is subject, other than any Permitted Lien.

 

42



--------------------------------------------------------------------------------

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Administrative Borrower ending
December 31 of each calendar year.

“Fixed Amount” has the meaning assigned to such term in Section 1.10(d).

“Flood Hazard Property” means any parcel of any Material Real Estate Asset
located in the U.S. that is subject to a Mortgage that has Improvements (as
defined in the Flood Insurance Laws) in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.

“Flood Insurance Laws” means, collectively, (a) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973), (b) the Flood Insurance
Reform Act of 2004 and (c) the Biggert-Waters Flood Insurance Reform Act of
2012.

“Florida Loan Party” means South Florida Kinetics, Inc., a Florida corporation.

“Foreign Lender” means any Lender or Issuing Bank that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with the US, a foreign government or any political subdivision
thereof.

“Governmental Authorization” means any permit, license, authorization, approval,
plan, directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” has the meaning assigned to such term in Section 9.05(f).

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or monetary
obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (f) secured by any Lien on any assets
of such Guarantor securing any Indebtedness or other monetary obligation of any
other Person, whether or not such Indebtedness or monetary other obligation is
assumed by such Guarantor (or any right, contingent or otherwise, of any holder
of such Indebtedness or other monetary obligation to obtain any such Lien);
provided that the term

 

43



--------------------------------------------------------------------------------

“INC Contribution” has the meaning assigned to such term in the recitals hereto.

“INC Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“INC Refinancing” means the termination of the revolving commitments and
refinancing of the outstanding Indebtedness under the Credit Agreement, dated as
of May 14, 2015, by and among, inter alios, INC Holdings, as holdings, INC
Research, as borrower, the lenders from time to time party thereto and Wells
Fargo Bank, National Association, as administrative agent and collateral agent.

“INC Research” means Syneos Health, LLC (f/k/a INC Research, LLC), a Delaware
limited liability company.

“Incremental Amount” means (a) the greater of (i) $725,000,000 and (ii) 100% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period minus (b) the aggregate outstanding principal amount of all Incremental
Facilities and/or Incremental Equivalent Debt incurred or issued in reliance on
the Incremental Amount.; provided that, the Incremental Term A Loans (including,
for the avoidance of doubt, any Delayed Draw Term A Loans) and Incremental
Revolving Credit Commitments (each as defined in Amendment No. 2) shall not
reduce the amount available to the Borrowers pursuant to clause (a)(i) above
(such that, for the avoidance of doubt, $725,000,000 remains available for use
by the Borrowers under clause (a)(i) of this definition after giving effect to
Amendment No. 2).

“Incremental Cap” means (without duplication):

(a) the Incremental Amount, plus

(b) in the case of any Incremental Facility incurred using the Incremental
Amount that effectively extends the Maturity Date with respect to any Class of
Loans and/or Commitments hereunder, an amount equal to the portion of the
relevant Class of Loans or Commitments that will be replaced by such Incremental
Facility, plus

(c) in the case of any Incremental Facility incurred using the Incremental
Amount that effectively replaces any Revolving Credit Commitment terminated in
accordance with Section 2.19 hereof, an amount equal to the relevant terminated
Revolving Credit Commitment, plus

(d) (i) the amount of any optional prepayment of any Term Loan in accordance
with Section 2.11(a) and/or the amount of any permanent reduction of any
Revolving Credit Commitment and/or the amount of any permanent prepayment of any
Incremental Equivalent Debt, in each case that is secured on a pari passu basis
with the Initial Term Loans, (ii) the amount of any optional prepayment,
redemption or repurchase of any Replacement Term Loan or Loans under any
Replacement Revolving Facility (to the extent accompanied by a permanent
reduction in commitments) or any borrowing or issuance of Replacement Debt, in
each case that is secured on a pari passu basis with the Initial Term Loans,
previously applied to the permanent prepayment of any Loan hereunder, so long as
no Incremental Facility was previously incurred in reliance on clause (d)(i)
above as a result of such prepayment and (iii) the amount paid in Cash in
respect of any reduction in the outstanding amount of any Term Loan that is
secured on a pari passu basis with the Initial Term Loans resulting from any
assignment of such Term Loan to (and/or assignment and/or purchase of such Term
Loan by) the Administrative Borrower and/or any Restricted Subsidiary, for each
of clauses (i), (ii) and (iii) so long as the relevant prepayment, redemption,
repurchase, assignment and/or purchase was not funded with the proceeds of any
long-term Indebtedness (other than revolving Indebtedness), plus

(e) an unlimited amount so long as, in the case of this clause (e), after giving
effect to the relevant Incremental Facility, (i) if such Incremental Facility is
secured by a lien on the Collateral

 

45



--------------------------------------------------------------------------------

Leverage Ratio, the Interest Coverage Ratio or any other financial ratio under
this Agreement, (ii) the amount of Indebtedness of any Person for purposes of
clause (e) shall be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith and (iii) the term
“Indebtedness” shall exclude (A) any obligation under or in respect of any
Permitted Receivables Facility, (B) any obligations incurred under ERISA,
(C) accrued expenses and trade accounts payable in the ordinary course of
business (including on an inter-company basis) and (D) liabilities associated
with customer prepayments and deposits.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any third person (including any partnership in which such Person
is a general partner and any unincorporated joint venture in which such Person
is a joint venturer) to the extent such Person would be liable therefor under
applicable Requirements of Law or any agreement or instrument by virtue of such
Person’s ownership interest in such Person, (A) except to the extent the terms
of such Indebtedness provided that such Person is not liable therefor and
(B) only to the extent the relevant Indebtedness is of the type that would be
included in the calculation of Consolidated Total Debt; provided that
notwithstanding anything herein to the contrary, the term “Indebtedness” shall
not include, and shall be calculated without giving effect to, (x) the effects
of Accounting Standards Codification Topic 815 and related interpretations to
the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose hereunder as a result of accounting for any
embedded derivatives created by the terms of such Indebtedness (it being
understood that any such amounts that would have constituted Indebtedness
hereunder but for the application of this proviso shall not be deemed an
incurrence of Indebtedness hereunder) and (y) the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose hereunder as a result of accounting for any embedded derivative
created by the terms of such Indebtedness (it being understood that any such
amounts that would have constituted Indebtedness hereunder but for the
application of this proviso shall not be deemed to be an incurrence of
Indebtedness hereunder).

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes or Other
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information Memorandum” means the Confidential Information Memorandum dated
June 2017 relating to the Administrative Borrower and its subsidiaries and the
Transactions.

“ING” has the meaning assigned to such term in the preamble to this Agreement.

“Initial Lenders” means the Arrangers and the affiliates of the Arrangers who
are party to this Agreement as Lenders on the Closing Date.

“Initial Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Initial Revolving Loans (and acquire
participations in Letters of Credit) hereunder as set forth on the Commitment
Scheduleopposite such Lender’s name on Schedules 1-B and 2-C to Amendment
No. 2), or in the Assignment Agreement pursuant to which such Lender assumed its
Initial Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 or 2.19, (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.05 or (c) increased pursuant to Section 2.22. The
aggregate amount of the Initial Revolving Credit Commitments as of the Amendment
No. 2 Closing Date is $500,000,000600,000,000.

 

50



--------------------------------------------------------------------------------

“Initial Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Initial Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, in each case, attributable to its Initial Revolving Credit Commitment.

“Initial Revolving Credit Maturity Date” means the date that is five years after
the Amendment No. 2 Closing Date.

“Initial Revolving Facility” means the Initial Revolving Credit Commitments and
the Initial Revolving Loans and other extensions of credit thereunder.

“Initial Revolving Lender” means any Lender with an Initial Revolving Credit
Commitment or any Initial Revolving Credit Exposure.

“Initial Revolving Loan” means any revolving loan made by the Initial Revolving
Lenders to the Borrowers pursuant to Section 2.01(a)(iii).

“Initial Term A Lender” means any Lender with an Initial Term A Loan Commitment
or an outstanding Initial Term A Loan.

“Initial Term A Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term A Loans hereunder in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name on the Commitment ScheduleSchedules 1-A and 2-A to Amendment No. 2, as the
same may be (a) reduced from time to time pursuant to Section 2.09, (b) reduced
or increased from time to time pursuant to assignments by or to such Term A
Lender pursuant to Section 9.05 or (c) increased from time to time pursuant to
Section 2.22. The aggregate amount of the Term Lenders’ Initial Term A Loan
Commitments on the Amendment No. 2 Closing Date is $1,000,000,0001,150,000,000.

“Initial Term A Loans” means the term loans made by the Initial Term A Lenders
to the Borrowers pursuant to Section 2.01(a)(i) and the Replacement Term A Loans
(as defined in Amendment No. 1)..

“Initial Term A Loan Maturity Date” means the date that is five years after the
Amendment No. 2 Closing Date.

“Initial Term B Lender” means any Lender with an Initial Term B Loan Commitment
or an outstanding Initial Term B Loan.

“Initial Term B Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term B Loans hereunder in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name on the Commitment Schedule 1-B to Amendment No. 1, as the same may be
(a) reduced from time to time pursuant to Section 2.09, (b) reduced or increased
from time to time pursuant to assignments by or to such Term Lender pursuant to
Section 9.05 or (c) increased from time to time pursuant to Section 2.22. The
aggregate amount of the Term Lenders’ Initial Term B Loan Commitments on the
Closing Date is $1,600,000,000.

“Initial Term B Loans” means the term loans made by the Initial Term B Lenders
to the Borrowers pursuant to Section 2.01(a)(ii) and the Replacement Term B
Loans (as defined in Amendment No. 1).

“Initial Term B Loan Maturity Date” means the date that is seven years after the
Closing Date.

 

51



--------------------------------------------------------------------------------

month, in which case such Interest Period shall end on the next preceding
Business Day and (ii) any Interest Period that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“inVentiv Group Holdings” means inVentiv Group Holdings, Inc., a Delaware
corporation.

“inVentiv Group Holdings Share Purchase” has the meaning assigned to such term
in the recitals hereto.

“inVentiv Refinancing” means (a) the refinancing of the Indebtedness outstanding
under the First Lien Term Loan Agreement, dated as of November 9, 2016, by and
among, inter alios, inVentiv Group Holdings, as administrative borrower, the
lenders from time to time party thereto and Goldman Sachs Bank USA, as
administrative agent and collateral agent and (b) the termination of the
commitments and refinancing of the Indebtedness outstanding under the ABL Credit
Agreement, dated as of November 9, 2016, by and among, inter alios, inVentiv
Group Holdings, as a borrower, the lenders from time to time party thereto and
Bank of America, N.A., as administrative agent and collateral agent (other than
with respect to the Existing Bank of America Closing Date Letters of Credit).

“Investment” means (a) any purchase or other acquisition by the Administrative
Borrower or any of its Restricted Subsidiaries of any of the Securities of any
other Person (other than any Loan Party), (b) the acquisition by purchase or
otherwise (other than any purchase or other acquisition of inventory, materials,
supplies and/or equipment in the ordinary course of business) of all or a
substantial portion of the business, property or fixed assets of any other
Person or any division or line of business or other business unit of any other
Person and (c) any loan, advance (other than any advance to any current or
former employee, officer, director, member of management, manager, consultant or
independent contractor of the Administrative Borrower, any Restricted
Subsidiary, or any Parent Company for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by the Administrative Borrower or any of its Restricted
Subsidiaries to any other Person. Subject to Section 5.10, the amount of any
Investment shall be the original cost of such Investment, plus the cost of any
addition thereto that otherwise constitutes an Investment, without any
adjustments for increases or decreases in value, or write- ups, write-downs or
write-offs with respect thereto, but giving effect to any repayments of
principal in the case of any Investment in the form of a loan and any return of
capital or return on Investment in the case of any equity Investment (whether as
a distribution, dividend, redemption or sale but not in excess of the amount of
the relevant initial Investment).

“Investors” means (a) the Sponsors and (b) the Management Investors.

“IP Rights” has the meaning assigned to such term in Section 3.05(c).

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, as the context may require, (a) Credit Suisse, (b) ING,
(cJPMorgan Chase Bank, N.A., (b) Wells Fargo Bank, N.A., (c) PNC Bank, N.A.,
(d) Bank of America, N.A., (e) ING Capital LLC, (f) with respect to the Existing
Bank of America Closing Date Letters of Credit and the Existing Bank of America
Amendment No. 2 Closing Date Letters of Credit, Bank of America, N.A., (g) with
respect to the Existing Credit Suisse Amendment No. 2 Closing Date Letters of
Credit, Credit Suisse, (h) with respect to the Existing ING Amendment No. 2
Closing Date Letters of Credit, ING Capital LLC and (di) any other Revolving
Lender that is appointed as an Issuing Bank in accordance with Section 2.05(i)
hereof. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by any branch or Affiliate of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such branch or Affiliate
with respect to Letters of Credit issued by such branch or Affiliate.

 

53



--------------------------------------------------------------------------------

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit F or such other form that is reasonably satisfactory to the
Administrative Agent and the Administrative Borrower.

“Judgment Currency” has the meaning assigned to such term in Section 9.25.

“Junior Indebtedness” means any Indebtedness of the types described in clauses
(a) and (c) of the definition of “Indebtedness” (other than Indebtedness among
the Administrative Borrower and/or any Restricted Subsidiary) of any Loan Party
that is expressly subordinated in right of payment to the Obligations.

“Junior Lien Indebtedness” means any Indebtedness of the types described in
clauses (a) and (c) of the definition of “Indebtedness” that is secured by a
security interest on the Collateral of any Loan Party (other than Indebtedness
among the Administrative Borrower and/or any Restricted Subsidiary) that is
expressly junior or subordinated to the Lien securing the Credit Facilities.

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest maturity or expiration date of any Term Loan,
Term Commitment, Revolving Loan or Revolving Credit Commitment.

“Latest Revolving Credit Maturity Date” means, as of any date of determination,
the latest maturity or expiration date applicable to any Revolving Loan or
Revolving Credit Commitment hereunder at such time.

“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any Term Loan hereunder at such
time.

“LC Collateral Account” has the meaning assigned to such term in Section
2.05(j).

“LC Disbursement” means any payment or disbursement made by any Issuing Bank
pursuant to any Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate principal
amount of all LC Disbursements that have not yet been reimbursed at such time.
The LC Exposure of any Revolving Lender at any time shall equal its Applicable
Percentage of the aggregate LC Exposure at such time.

“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.

“Lenders” means the Term Lenders, the Revolving Lenders and any other Person
that becomes a party hereto pursuant to an Assignment Agreement, other than any
such Person that ceases to be a party hereto pursuant to an Assignment
Agreement.

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit issued (or, in the case of any Existing Bank of America Closing Date
Letter of Credit Letter of Credit, deemed to be issued) pursuant to this
Agreement.

“Letter of Credit Reimbursement Loan” has the meaning assigned to such term in
Section 2.05(e).

“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.

 

54



--------------------------------------------------------------------------------

“Letter of Credit Request” means a request by the Administrative Borrower for a
new Letter of Credit or an amendment to any existing Letter of Credit in
accordance with Section 2.05 and substantially in the form of Exhibit N hereto
or such other form that is reasonably satisfactory to the relevant Issuing Bank
and the Administrative Borrower.

“Letter of Credit Sublimit” means $150,000,000, subject to increase in
accordance with Section 2.22 hereof.

“Liberty Lane” means Liberty Lane IH LLC and its Affiliates.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed to constitute a
Lien.

“Limited Condition Acquisition” means any acquisition or similar Investment,
including by way of merger, by the Administrative Borrower or one or more of its
Restricted Subsidiaries permitted pursuant to this Agreement whose consummation
is not conditioned upon the availability of, or on obtaining, third party
financing.

“Loan Documents” means this Agreement, Amendment No. 1, Amendment No. 2, any
Promissory Note, the Loan Guaranty, the Collateral Documents, any Intercreditor
Agreement to which any Loan Party is a party, each Refinancing Amendment, each
Incremental Facility Amendment, each Extension Amendment and any other document
or instrument designated by the Administrative Borrower and the Administrative
Agent as a “Loan Document.” Any reference in this Agreement or any other Loan
Document to any Loan Document shall include all appendices, exhibits or
schedules thereto.

“Loan Guarantor” means any Subsidiary Guarantor and, as to the Secured
Obligations of all other Borrowers, each Borrower.

“Loan Guaranty” means (a) the Guaranty Agreement, substantially in the form of
Exhibit I, executed by each Loan Party party thereto and the Administrative
Agent for the benefit of the Secured Parties, as supplemented in accordance with
the terms of Section 5.12 and (b) solely with respect to any Foreign Subsidiary
designated as a Subsidiary Guarantor pursuant to the penultimate sentence of the
definition of “Subsidiary Guarantor”, any local law guaranty that may have been
executed by such Foreign Subsidiary.

“Loan Installment Date” means a Term A Loan Installment Date and/or a Term B
Loan Installment Date, as applicable.

“Loan Parties” means each Borrower and each Subsidiary Guarantor.

“Loans” means any Initial Term Loan, any Delayed Draw Term A Loan, any
Additional Term Loan, any Revolving Loan or any Additional Revolving Loan.

“London Banking Day” means any day on which dealings in Dollar or the relevant
Alternate Currency, as applicable, deposits are conducted by and between banks
in the London interbank market.

“Management Investors” means the officers, directors, managers, employees and
members of management of the Administrative Borrower, any Parent Company and/or
any subsidiary of the Administrative Borrower.

 

55



--------------------------------------------------------------------------------

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Acquisition” means any Permitted Acquisition or similar Investment
(including any Investment in a Similar Business) the aggregate consideration for
which exceeds $225,000,000.

“Material Adverse Effect” means (a) on the Closing Date, a Closing Date Material
Adverse Effect and (b) after the Closing Date, a material adverse effect on
(i) the business, assets, financial condition or results of operations, in each
case, of the Administrative Borrower and its Restricted Subsidiaries, taken as a
whole, (ii) the rights and remedies (taken as a whole) of the Administrative
Agent under the applicable Loan Documents or (iii) the ability of the Loan
Parties (taken as a whole) to perform their payment obligations under the
applicable Loan Documents.

“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged and delivered to
the Administrative Agent (or its bailee) pursuant to the Security Agreement.

“Material Real Estate Asset” means (a) on the Closing Date, each “fee-owned”
Real Estate Asset having a fair market value (as reasonably determined by the
Administrative Borrower after taking into account any liabilities with respect
thereto that impact such fair market value) in excess of $20,000,000, as listed
on Schedule 1.01(c) and (b) any “fee-owned” Real Estate Asset acquired by any
Loan Party after the Closing Date having a fair market value (as reasonably
determined by the Administrative Borrower after taking into account any
liabilities with respect thereto that impact such fair market value) in excess
of $20,000,000 as of the date of acquisition thereof.

“Maturity Date” means (a) with respect to the Initial Revolving Facility, the
Initial Revolving Credit Maturity Date, (b) with respect to the Initial Term A
Loans and the Delayed Draw Term A Loans, the Initial Term A Loan Maturity Date,
(c) with respect to the Initial Term B Loans, the Initial Term B Loan Maturity
Date, (d) with respect to any Replacement Term Loans or Replacement Revolving
Facility, the final maturity date for such Replacement Term Loans or Replacement
Revolving Facility, as the case may be, as set forth in the applicable
Refinancing Amendment, (e) with respect to any Incremental Facility, the final
maturity date set forth in the applicable Incremental Facility Amendment, and
(f) with respect to any Extended Revolving Credit Commitment or Extended Term
Loans, the final maturity date set forth in the applicable Extension Amendment.

“Maximum Rate” has the meaning assigned to such term in Section 9.20.

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
May 10, 2017, by and between Double Eagle Parent and INC Holdings.

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.23(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust, deeds to secure debt or other
agreement which conveys or evidences a Lien in favor of the Administrative
Agent, for the benefit of the Administrative Agent and the relevant Secured
Parties, on any Material Real Estate Asset constituting Collateral.

“Mortgage Policy” has the meaning assigned to such term in the definition of
“Real Estate Collateral Requirements”.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA that is subject to the provisions of
Title IV of ERISA, and in respect of which the Administrative Borrower or any of
its Restricted Subsidiaries, or any of their respective ERISA Affiliates,

 

56



--------------------------------------------------------------------------------

distribution to or for the account of the Administrative Borrower or a
Wholly-Owned Subsidiary as a result thereof; and (b) with respect to any
issuance or incurrence of Indebtedness or Capital Stock, the Cash proceeds
thereof, net of all Taxes and customary fees, commissions, costs, underwriting
discounts and other fees and expenses incurred in connection therewith.

“New Jersey Loan Parties” means, collectively, inVentiv Commercial Services,
LLC, a New Jersey limited liability company, inVentiv Health Clinical Lab, Inc.,
a New Jersey corporation and Patient Marketing Group, LLC, a New Jersey limited
liability company.

“Non-Debt Fund Affiliate” means any Sponsor and any Affiliate of any such
Sponsor, other than any Debt Fund Affiliate.

“Non-Defaulting Revolving Lenders” has the meaning assigned to such term in
Section 2.21(d)(i).

“Non-Loan Party Cap” means the greater of $245,000,000 and 34% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period.

“North Carolina Loan Parties” means, collectively, Addison Whitney LLC, a North
Carolina limited liability company, inVentiv Health Consulting, Inc., a North
Carolina corporation and Pharmaceutical Institute, LLC, a North Carolina limited
liability company.

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding (or that would accrue but for the
operation of applicable bankruptcy or insolvency laws), regardless of whether
allowed or allowable in such proceeding) on the Loans, all LC Exposure, all
accrued and unpaid fees, premiums and all expenses (including fees, premiums and
expenses accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding (or that would accrue but for the
operation of applicable bankruptcy or insolvency laws), regardless of whether
allowed or allowable in such proceeding), reimbursements, indemnities and all
other advances to, debts, liabilities and obligations of any Loan Party to the
Lenders or to any Lender, the Administrative Agent, any Issuing Bank or any
indemnified party arising under the Loan Documents in respect of any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute, contingent, due or to become due, now existing or
hereafter arising.

“”Obligations Derivative Instrument” has the meaning specified in Section
9.05(e)(ii).

“OFAC” has the meaning assigned to such term in Section 3.17(a).

“Ohio Loan Parties” means, collectively, inVentiv Communications Inc., an Ohio
corporation, Blue Diesel, LLC, an Ohio limited liability company, Cadent Medical
Communications, LLC, an Ohio limited liability company, Gerbig, Snell/Weisheimer
Advertising, LLC, an Ohio limited liability company, inVentiv Medical
Communications, LLC, an Ohio limited liability company, Navicor Group LLC, an
Ohio limited liability company, Palio + Ignite, LLC, an Ohio limited liability
company, The Selva Group, LLC, an Ohio limited liability company, Kendle
Americas Investment, Inc., an Ohio corporation, and Kendle Americas Management
Inc., an Ohio corporation.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles of organization or certificate of formation, and
its operating agreement, and (e) with respect to any other form of entity, such
other organizational documents required by local Requirements of Law or
customary under such jurisdiction to document the formation and governance
principles of such type of entity. In the event that any term or condition of
this Agreement or any other Loan Document requires any Organizational Document
to be

 

58



--------------------------------------------------------------------------------

“Prepayment Asset Sale” means any Disposition by the Administrative Borrower or
its Restricted Subsidiaries made pursuant to Section 6.07(h).

“Prepayment Notice” means a notice from the Administrative Borrower of any
prepayment of any Borrowing of Term Loans pursuant to Section 2.11(a)
substantially in the form attached hereto as Exhibit M or such other form that
is reasonably acceptable to the Administrative Agent.

“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.

“Prime Rate” means (a) the rate of interest per annum publically announced from
time to time by the Administrative Agent as its prime commercial lending rate in
effect at its principal office in New York City or (b) if the Administrative
Agent has no “prime rate,” the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as reasonably determined by the Administrative Agent) or
any similar release by the Board (as reasonably determined by the Administrative
Agent). The Prime Rate is a reference rate and does not necessarily represent
the lowest or best rate actually charged to any customer. Any change in the
prime rate determined by the Administrative Agent shall take effect at the
opening of business on the date of such determinationEach change in the Prime
Rate shall be effective from and including the date such change is publicly
announced or quoted as being effective.

“Pro Forma Basis” or “pro forma effect” means, with respect to any determination
of the Total Leverage Ratio, the First Lien Leverage Ratio, the Secured Leverage
Ratio, the Interest Coverage Ratio, Consolidated Adjusted EBITDA or Consolidated
Total Assets (including component definitions thereof), that:

(a) (i) in the case of (A) any Disposition of all or substantially all of the
Capital Stock of any Restricted Subsidiary or any division and/or product line
of the Administrative Borrower and/or any Restricted Subsidiary, (B) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary and (C) the
implementation of any Business Optimization Initiative, income statement items
(whether positive or negative and including any Expected Cost Savings)
attributable to the property or Person subject to such Subject Transaction shall
be excluded as of the first day of the Test Period applicable to any test or
covenant for which the relevant determination is being made and (ii) in the case
of any Permitted Acquisition, Investment and/or designation of an Unrestricted
Subsidiary as a Restricted Subsidiary described in the definition of the term
“Subject Transaction,” income statement items (whether positive or negative)
attributable to the property or Person subject to such Subject Transaction shall
be included as of the first day of the applicable Test Period with respect to
any test or covenant for which the relevant determination is being made; it
being understood that any pro forma adjustment described in this Agreement may
be applied to any such test or covenant solely to the extent that such
adjustment is consistent with the definition of “Consolidated Adjusted EBITDA,”

(b) any retirement or repayment of Indebtedness shall be deemed to have occurred
as of the first day of the Test Period applicable to any test or covenant for
which the relevant determination is being made,

(c) any Indebtedness incurred by the Administrative Borrower or any of its
Restricted Subsidiaries in connection therewith shall be deemed to have occurred
as of the first day of the applicable Test Period with respect to any test or
covenant for which the relevant determination is being made; provided that,
(i) if such Indebtedness has a floating or formula rate, such Indebtedness shall
have an implied rate of interest for the applicable Test Period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness at the relevant date of determination (taking
into account any interest hedging arrangements applicable to

 

61



--------------------------------------------------------------------------------

Applicable Country in which such Foreign Subsidiary is incorporated or
organized) and all documents, financing statements, agreements, instruments,
certificates, notices and acknowledgements and filings which the Administrative
Agent may reasonably request to ensure the creation, perfection and priority of
the Liens on the assets of such Foreign Subsidiary, in each case (i) in a form
reasonably acceptable to the Administrative Agent, (ii) governed by the laws of
the Applicable Country in which such Foreign Subsidiary is incorporated or
organized and (iii) subject to customary exceptions for transactions of this
type in such Applicable Country), and any such Restricted Subsidiary shall be a
Loan Party and Subsidiary Guarantor for all purposes hereunder. In the event
that the Administrative Borrower elects to cause a Foreign Subsidiary to be a
Subsidiary Guarantor in accordance with the foregoing, such Foreign Subsidiary
shall cease to be an Excluded Subsidiary for purposes of the Loan Documents and
shall be deemed not to constitute a Foreign Subsidiary for purposes of clause
(h) of the definition of “Excluded Assets”, clause (h) of the definition of
“Excluded Subsidiary” and the second paragraph of Section 3.14.

“Successor Administrative Agent” has the meaning assigned to such term in
Section 2.17(f)(iii).

“Successor Borrower” has the meaning assigned to such term in Section 6.07(a).

“Swap Obligations” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present and future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Loan” means the Initial Term A Loans and any Additional Term Loans that
are Customary Term A Loans.

“Term A Loan Installment Date” has the meaning assigned to such term in
Section 2.10(a)(i).

“Term B Loan” means the Initial Term B Loans and any Additional Term Loans that
are Customary Term B Loans.

“Term B Loan Installment Date” has the meaning assigned to such term in
Section 2.10(a)(ii).

“Term Commitment” means any Initial Term Loan Commitment, any Delayed Draw Term
A Commitments and any Additional Term Loan Commitment.

“Term Facility” means the Term Loans provided to or for the benefit of the
Borrowers pursuant to the terms of this Agreement.

“Term Lender” means any Initial Term Lender and any Additional Term Lender.

“Term Loan” means the Initial Term Loans, Delayed Draw Term A Loans and, if
applicable, any Additional Term Loans.

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

“Test Period” means, as of any date, (a) for purposes of determining actual
compliance with Section 6.13(a), the period of four consecutive Fiscal Quarters
then most recently ended for which financial statements under Section 5.01(a) or
Section 5.01(b), as applicable, have been delivered (or are required to have
been delivered) and (b) for any other purpose, the period of four consecutive
Fiscal Quarters then most recently ended for which financial statements of the
type described in Section 5.01(a) or Section 5.01(b), as

 

72



--------------------------------------------------------------------------------

Section 1.12. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE 2 THE CREDITS

Section 2.01. Commitments.

(a) Subject to the terms and conditions set forth herein and in Amendment No. 2,
(i) each Initial Term A Lender severally, and not jointly, agrees to make
initial term A loans to the Borrowers (the proceeds of which may be allocated
between the Borrowers) on the Amendment No. 2 Closing Date in Dollars in a
principal amount not to exceed its Initial Term A Loan Commitment, (ii) each
Initial Term B Lender severally, and not jointly, agrees to make initial term B
loansReplacement Term B Loans (as defined in Amendment No. 1) to the Borrowers
(the proceeds of which may be allocated between the Borrowers) on the 2018
Replacement Term B Closing Date in Dollars in a principal amount not to exceed
its Initial Term B Loan Commitment and (iii) each Initial Revolving Lender
severally, and not jointly, agrees to make Initial Revolving Loans to the
Borrowers (or any Borrower) in Dollars or any applicable Alternate Currency at
any time and from time to time on and after the Amendment No. 2 Closing Date,
and until the earlier of the Initial Revolving Credit Maturity Date and the
termination of the Initial Revolving Credit Commitment of such Initial Revolving
Lender in accordance with the terms hereof; provided that, after giving effect
to any Borrowing of Initial Revolving Loans, the Outstanding Amount of such
Initial Revolving Lender’s Initial Revolving Credit Exposure shall not exceed
such Initial Revolving Lender’s Initial Revolving Credit Commitment. Within the
foregoing limits and subject to the terms, conditions and limitations set forth
herein, the Borrowers may borrow, pay or prepay and re-borrow Revolving Loans.
Amounts paid or prepaid in respect of the Term A Loans and Initial Term B Loans
may not be re-borrowed.

(b) Subject to the terms and conditions expressly set forth herein and in
Amendment No. 2, each Delayed Draw Term A Lender severally agrees to make to the
Borrowers on any Business Day during the period from the Business Day
immediately following the Amendment No. 2 Closing Date through the Delayed Draw
Term A Commitment Termination Date (such period, the “Delayed Draw Term Loan
Availability Period”) one or more Borrowings denominated in Dollars in an
aggregate amount not to exceed at any time outstanding the amount of such
Delayed Draw Term A Lender’s Delayed Draw Term A Commitment. Amounts borrowed
under this Section 2.01(b) and repaid or prepaid may not be re-borrowed. Each
Borrowing consisting of a Borrowing of Delayed Draw Term A Loans made on the
applicable Delayed Draw Term A Loan Funding Date shall be in a minimum principal
amount of $5,000,000 and in increments of $1,000,000 in excess thereof.

(c) (b) Subject to the terms and conditions of this Agreement and any applicable
Refinancing Amendment, Extension Amendment or Incremental Facility Amendment,
each Lender with an Additional Commitment of a given Class, severally and not
jointly, agrees to make Additional Loans of such Class to the Borrowers, which
Loans shall not exceed for any such Lender at the time of any incurrence thereof
the Additional Commitment of such Class of such Lender as set forth in the
applicable Refinancing Amendment, Extension Amendment or Incremental Facility
Amendment. (it being understood and agreed, as described in the definition of
the term “Class” set forth herein that, upon the funding of any Delayed Draw
Term A Loans hereunder, such Delayed Draw Term A Loans and the other Term A
Loans shall constitute a single Class of Term A Loans hereunder).

 

81



--------------------------------------------------------------------------------

received by the Administrative Agent (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tiff”)) not later than (i) 1:00 p.m. three
Business Days prior to the requested date of any Borrowing of or continuation of
Adjusted Eurocurrency Rate Loans (or (x) two Business Days in the case of any
Adjusted Eurocurrency Rate Borrowing to be made on the Closing Date and (y) four
Business Days in the case of any Adjusted Eurocurrency Rate Borrowing in any
Alternate Currency other than Sterling or Euros) or any conversion of ABR Loans
to Adjusted Eurocurrency Rate Loans and (ii) 12:00 p.m. on the requested date of
any Borrowing of or conversion to ABR Loans (or, in each case, such later time
as is reasonably acceptable to the Administrative Agent); provided that, if the
Administrative Borrower wishes to request Adjusted Eurocurrency Rate Loans
having an Interest Period of other than one, two, three or six months in
duration as provided in the definition of “Interest Period” (A) the applicable
notice from the Administrative Borrower must be received by the Administrative
Agent not later than 1:00 p.m. four Business Days prior to the requested date of
the relevant Borrowing (or such later time as is reasonably acceptable to the
Administrative Agent), conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the appropriate Lenders of such request and
determine whether the requested Interest Period is available to them and (B) not
later than 12:00 p.m. three Business Days before the requested date of the
relevant Borrowing, conversion or continuation, the Administrative Agent shall
notify the Administrative Borrower whether or not the requested Interest Period
is available to and has been approved by the appropriate Lenders (such approval
not to be unreasonably withheld or delayed).

(b) Each Borrowing Request will specify the currency in which the relevant Loan
will be made. If, with respect to any Loan denominated in Dollars, no election
as to the Type of Borrowing is specified, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period is specified with respect to any
requested Adjusted Eurocurrency Rate Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise each Lender of the details and amount of any
Loan to be made as part of the requested Borrowing (x) in the case of any ABR
Borrowing, on the same Business Day of receipt of a Borrowing Request in
accordance with this Section or (y) in the case of any Adjusted Eurocurrency
Rate Borrowing, no later than one Business Day following receipt of a Borrowing
Request in accordance with this Section. No Revolving Loan may be converted into
or continued as a Revolving Loan denominated in a different currency, but
instead must be repaid in the currency in which such Revolving Loan was
originally denominated and re-borrowed in the relevant other currency.

Section 2.04. [Reserved].

Section 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees, in each case in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.05, (A) from time to time on any
Business Day during the period from the Closing Date to the fifth Business Day
prior to the Latest Revolving Credit Maturity Date, upon the request of the
Administrative Borrower, to issue Letters of Credit issued on sight basis only
for the account of the Administrative Borrower and/or any of its subsidiaries
(provided that one or more Borrowers will be a co-applicant) and to amend or
renew Letters of Credit previously issued by it, in accordance with
Section 2.05(b), and (B) to honor drafts under the Letters of Credit, and
(ii) the Revolving Lenders severally agree to participate in the Letters of
Credit issued pursuant to Section 2.05(d). On and after the Closing Date, each
Existing Bank of America Closing Date Letter of Credit shall be deemed to be a
Letter of Credit issued hereunder on the Closing Date for all purposes under
this Agreement and the other Loan Documents. On and after the Amendment No. 2
Closing Date, each Letter of Credit issued on and from the Closing Date that
remains outstanding immediately prior to the Amendment No. 2 Closing Date shall
be deemed to be a Letter of Credit issued hereunder on the Amendment No. 2
Closing Date for all purposes under this Agreement and the other Loan Documents.
No Issuing Bank shall be required to issue Commercial Letters of Credit without
its consent.

 

83



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of any Letter of Credit, the Administrative Borrower shall
deliver to the applicable Issuing Bank and the Administrative Agent, at least
three Business Days in advance of the requested date of issuance (or such
shorter period as is acceptable to the applicable Issuing Bank or, in the case
of any issuance to be made on the Closing Date, one Business Day prior to the
Closing Date), a Letter of Credit Request. To request an amendment, extension or
renewal of an outstanding Letter of Credit (other than any automatic extension
of a Letter of Credit permitted under Section 2.05(c)) the Administrative
Borrower shall submit a Letter of Credit Request to the applicable Issuing Bank
selected by the Administrative Borrower (with a copy to the Administrative
Agent) at least three Business Days in advance of the requested date of
amendment, extension or renewal (or such shorter period as is acceptable to the
applicable Issuing Bank), identifying the Letter of Credit to be amended,
extended or renewed, and specifying the proposed date (which shall be a Business
Day) and other details of the amendment, extension or renewal. If requested by
the applicable Issuing Bank in connection with any request for any Letter of
Credit, the Administrative Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Administrative Borrower to, or entered into by the
Administrative Borrower with, the applicable Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control. No Letter
of Credit, letter of credit application or other document entered into by any
Borrower with any Issuing Bank relating to any Letter of Credit shall contain
any representation or warranty, covenant or event of default not set forth in
this Agreement (and to the extent inconsistent herewith shall be rendered null
and void (or reformed automatically without further action by any Person to
conform to the terms of this Agreement), and all representations and warranties,
covenants and events of default set forth therein shall contain standards,
qualifications, thresholds and exceptions for materiality or otherwise
consistent with those set forth in this Agreement (and, to the extent
inconsistent herewith, shall be deemed to automatically incorporate the
applicable standards, qualifications, thresholds and exceptions set forth herein
without action by any Person). No Letter of Credit may be issued, amended,
extended or renewed unless (and on the issuance, amendment, extension or renewal
of each Letter of Credit the Administrative Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
extension, or renewal (i) (A) the LC Exposure does not exceed the Letter of
Credit Sublimit (taking the Dollar Equivalent of the amount of any Letter of
Credit denominated in an Alternate Currency), (B) with respect to any Letter of
Credit to be issued by Credit SuisseJPMorgan Chase Bank, N.A., Wells Fargo Bank,
N.A., PNC Bank, N.A., Bank of America, N.A. or ING Capital LLC, the aggregate
undrawn amount (plus unpaid LC Disbursements) of all outstanding Letters of
Credit issued by Credit Suisse does not exceed $100,000,000 and (C) with respect
to any Letter of Credit to be issued by ING, the aggregate undrawn amount (plus
unpaid LC Disbursements) of all outstanding Letters of Credit issued by ING does
not exceed $50,000,000 andJPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A., PNC
Bank, N.A., Bank of America, N.A. or ING Capital LLC does not exceed $30,000,000
in each case and (ii) (A) the aggregate amount of the Initial Revolving Credit
Exposure shall not exceed the aggregate amount of the Initial Revolving Credit
Commitments then in effect, (B) the aggregate amount of the Additional Revolving
Credit Exposure attributable to any Class of Additional Revolving Credit
Commitments does not exceed the aggregate amount of the Additional Revolving
Credit Commitments of such Class then in effect and (C) if such Letter of Credit
has a term that extends beyond the Maturity Date applicable to the Revolving
Credit Commitments of any Class, the aggregate amount of the LC Exposure
attributable to Letters of Credit expiring after such Maturity Date does not
exceed the aggregate amount of the Revolving Credit Commitments then in effect
that are scheduled to remain in effect after such Maturity Date.

 

84



--------------------------------------------------------------------------------

(f) It is understood and agreed that (i) only a Borrowing denominated in Dollars
may be made in the form of, or converted into, an ABR Loan and (ii) a Borrowing
denominated in an Alternate Currency may only be made in the form of, or
converted into, or continued as, an Adjusted Eurocurrency Rate Loan (or such
other type of Revolving Loan as may be agreed by the Administrative Agent and
the Administrative Borrower pursuant to Section 1.11). No Revolving Loan may be
converted into or continued as a Revolving Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Revolving
Loan and reborrowed in the other currency.

Section 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Initial Term Loan Commitments on the
Closing Date shall automatically terminate upon the making of the Initial Term
Loans on the Closing Date, (ii) the Initial Term A Loan Commitments shall
automatically terminate upon the making of the Initial Term A Loans on the
Amendment No. 2 Closing Date, (iii) the Initial Revolving Credit Commitments
shall automatically terminate on the Initial Revolving Credit Maturity Date,
(iii)iv) the Delayed Draw Term A Loan Commitments shall automatically terminate
upon the earlier of making of the Delayed Draw Term A Loans and the Delayed Draw
Term A Commitment Termination Date, (v) the Additional Term Loan Commitments of
any Class shall automatically terminate upon the making of the Additional Term
Loans of such Class and, if any such Additional Term Loan Commitment is not
drawn on the date that such Additional Term Loan Commitment is required to be
drawn pursuant to the applicable Incremental Facility Amendment, Extension
Amendment or Refinancing Amendment, as applicable, the undrawn amount thereof
shall automatically terminate and (ivv) the Additional Revolving Credit
Commitments of any Class shall automatically terminate on the Maturity Date
specified therefor in the applicable Incremental Facility Amendment, Extension
Amendment or Refinancing Amendment, as applicable.

(b) Upon delivery of the notice required by Section 2.09(c), the Administrative
Borrower may at any time terminate or from time to time reduce, the Delayed Draw
Term A Loan Commitment and/or the Revolving Credit Commitments of any Class;
provided that (i) each reduction of the Delayed Draw Term A Loan Commitment
and/or the Revolving Credit Commitments of any Class shall be in an amount that
is an integral multiple of $1,000,000 and not less than $1,000,000 and (ii) the
Administrative Borrower shall not terminate or reduce the Revolving Credit
Commitments of any Class if, after giving effect to any concurrent prepayment of
Revolving Loans, the aggregate amount of the Revolving Credit Exposure
attributable to the Revolving Credit Commitments of such Class would exceed the
aggregate amount of the Revolving Credit Commitments of such Class; provided
that, after the establishment of any Additional Revolving Credit Commitment, any
such termination or reduction of the Revolving Credit Commitments of any Class
shall be subject to the provisions set forth in Section 2.22, 2.23 and/or 9.02,
as applicable.

(c) The Administrative Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Delayed Draw Term A Loan Commitment and/or
any Revolving Credit Commitment under paragraph (b) of this Section in writing
at least three Business Days prior to the effective date of such termination or
reduction (or such later date to which the Administrative Agent may agree),
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Delayed
Draw Term A Lenders and/or the Revolving Lenders of each applicable Class of the
contents thereof. Each notice delivered by the Administrative Borrower pursuant
to this Section shall be irrevocable; provided that any such notice may state
that it is conditioned upon the effectiveness of other transactions, in which
case such notice may be revoked or its effectiveness deferred by the
Administrative Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Delayed Draw Term A Loan Commitment and/or any
Revolving Credit Commitment pursuant to this Section 2.09 shall be permanent.
Upon any reduction of the Delayed Draw Term A Loan Commitment and/or any
Revolving Credit Commitment, the Delayed Draw Term A Loan Commitment of each
Delayed Draw Term A Lender and/or Revolving Credit Commitment of each Revolving
Lender of the relevant Class shall be reduced by such Revolving Lender’s
Applicable Percentage of such reduction amount.

 

90



--------------------------------------------------------------------------------

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) (i) The Borrowers hereby jointly and severally unconditionally promise to
repay the outstanding principal amount of the Initial Term A Loans funded on the
Amendment No. 2 Closing Date and any Delayed Draw Term A Loans to the
Administrative Agent for the account of each Initialapplicable Term A Lender
(i) on the last Business Day of each April, July, October and January prior to
the Initial Term A Loan Maturity Date (each such date being referred to as a
“Term A Loan Installment Date”), in the principal amount set forth below for
such Term A Loan Installment Date (as such payment may be reduced from time to
time as a result of the application of prepayments in accordance with
Section 2.11 and/or any repurchase in accordance with Section 9.05(f) or
increased as a result of any increase in the amount of such Initial Term A Loans
pursuant to Section 2.22(a) or in connection with the funding of any Delayed
Draw Term A Loans), and (ii) on the Initial Term A Loan Maturity Date, in an
amount equal to the remainder of the principal amount of the Initial Term A
Loans outstanding on such date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment. Notwithstanding the foregoing, from the date of funding any Delayed
Draw Term A Loans, the amount set forth above in clause (i) shall be increased
to an amount necessary to cause the relevant Delayed Draw Term A Loans to be
entitled to scheduled amortization payments representing the same percentage of
the principal amount of such Delayed Draw Term A Loans as the amortization
percentage that is applicable to then outstanding Term A Loans prior to the
Borrowing of the relevant Delayed Draw Term A Loan, it being understood that
(A) such amendment will be effected immediately upon written notice thereof by
the Administrative Agent to the Administrative Borrower and (B) no such
amendment shall result in the decrease of the amortization applicable to any
Initial Term Loans outstanding prior to the Borrowing of the relevant Delayed
Draw Term A Loan.

 

TERM A LOAN INSTALLMENT DATE

   PRINCIPAL AMOUNT  

Last Business Day of April 2019

   $ 0  

Last Business Day of July 2019

   $ 0  

Last Business Day of October 2019

   $ 0  

Last Business Day of January 20182020

   $ 6,250,0000  

Last Business Day of April 20182020

   $ 6,250,00014,375,000  

Last Business Day of July 20182020

   $ 6,250,00014,375,000  

Last Business Day of October 20182020

   $ 6,250,00014,375,000  

Last Business Day of January 20192021

   $ 12,500,00014,375,000  

Last Business Day of April 20192021

   $ 12,500,00021,562,500  

Last Business Day of July 20192021

   $ 12,500,00021,562,500  

Last Business Day of October 20192021

   $ 12,500,00021,562,500  

 

91



--------------------------------------------------------------------------------

TERM A LOAN INSTALLMENT DATE

   PRINCIPAL AMOUNT  

Last Business Day of January 20202022

   $ 18,750,00021,562,500  

Last Business Day of April 20202022

   $ 18,750,00028,750,000  

Last Business Day of July 20202022

   $ 18,750,00028,750,000  

Last Business Day of October 20202022

   $ 18,750,00028,750,000  

Last Business Day of January 20212023

   $ 25,000,00028,750,000  

Last Business Day of ril 20212023

   $ 25,000,00028,750,000  

Last Business Day of July 20212023

   $ 25,000,00028,750,000  

Last Business Day of October 20212023

   $ 25,000,00028,750,000  

Last Business Day of January 20222024

   $ 25,000,00028,750,000  

Last Business Day of April 2022Maturity Date

   $ 25,000,000776,250,000  

Last Business Day of July 2022

   $ 25,000,000  

(ii) The Borrowers hereby jointly and severally unconditionally promise to repay
the outstanding principal amount of the Initial Term B Loans to the
Administrative Agent for the account of each Term B Lender (i) commencing on the
last Business Day of January 2018, on the last Business Day of each April, July,
October and January prior to the Initial Term B Loan Maturity Date (each such
date being referred to as a “Term B Loan Installment Date”), in each case in an
amount equal to 0.25% of the original principal amount of the Initial Term B
Loans (as such payments may be reduced from time to time as a result of the
application of prepayments in accordance with Section 2.11 and/or any repurchase
in accordance with Section 9.05(f)), and (ii) on the Initial Term B Loan
Maturity Date, in an amount equal to the remainder of the principal amount of
the Initial Term B Loans outstanding on such date, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.

(iii) The Borrowers shall, jointly and severally, repay the Additional Term
Loans of any Class in such scheduled amortization installments and on such date
or dates as shall be specified therefor in the applicable Incremental Facility
Amendment, Extension Amendment or Refinancing Amendment (as such payments may be
reduced from time to time as a result of the application of prepayments in
accordance with Section 2.11 or purchases or assignments in accordance with
Section 9.05(f) or increased as a result of any increase in the amount of such
Additional Term Loans of such Class pursuant to Section 2.22(a)).

(b) (i) The Borrowers hereby, jointly and severally, unconditionally promise to
pay, in Dollars or the relevant Alternate Currency, (A) to the Administrative
Agent for the account of each Initial Revolving Lender, the then-unpaid
principal amount of the Initial Revolving Loans of such Lender on the Initial

 

92



--------------------------------------------------------------------------------

after the date on which the Revolving Credit Commitments of the applicable Class
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within 30 days after receipt of a
written demand (accompanied by reasonable back-up documentation) therefor.

(c) The Administrative Borrower agrees to pay to the Administrative Agent, for
its own account, the annual administration fee described in the Fee
LettersLetter.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars and in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to any Issuing Bank). Fees paid shall
not be refundable under any circumstances except as otherwise provided in the
Fee LettersLetter. Fees payable hereunder shall accrue through and including the
last day of the month immediately preceding the applicable fee payment date.

(e) In the event that, prior to the date that is six months after the 2018
Replacement Term B Closing Date, any Borrower (A) prepays, repays, refinances,
substitutes or replaces any Initial Term B Loans in connection with a Repricing
Transaction (including, for the avoidance of doubt, any prepayment made pursuant
to Section 2.11(b)(iii) that constitutes a Repricing Transaction), or
(B) effects any amendment, modification or waiver of, or consent under, this
Agreement resulting in a Repricing Transaction, the Borrowers shall pay to the
Administrative Agent, for the ratable account of each applicable Initial Term B
Lender, (I) in the case of clause (A), a premium of 1.00% of the aggregate
principal amount of the Initial Term B Loans so prepaid, repaid, refinanced,
substituted or replaced and (II) in the case of clause (B), a fee equal to 1.00%
of the aggregate principal amount of the Initial Term B Loans that are the
subject of such Repricing Transaction outstanding immediately prior to such
amendment. If, prior to the date that is six months after the 2018 Replacement
Term B Closing Date, all or any portion of the Initial Term B Loans held by any
Initial Term B Lender are prepaid, repaid, refinanced, substituted or replaced
pursuant to Section 2.19(b)(iv) as a result of, or in connection with, such
Initial Term B Lender not agreeing or otherwise consenting to any waiver,
consent, modification or amendment referred to in clause (B) above (or otherwise
in connection with a Repricing Transaction), such prepayment, repayment,
refinancing, substitution or replacement will be made at 101% of the principal
amount so prepaid, repaid, refinanced, substituted or replaced. All such amounts
shall be due and payable on the date of effectiveness of such Repricing
Transaction in Dollars and in immediately available funds.

(f) The Borrowers, jointly and severally, agree to pay to the Administrative
Agent, for the account of each Delayed Draw Term A Lender holding Delayed Draw
Term A Commitments, a commitment fee (the “Delayed Draw Term A Loan Commitment
Fee”) in Dollars which shall accrue at a per annum rate equal to 0.375% on such
Delayed Draw Term A Loan Commitment on the actual daily amount of the unused
Delayed Draw Term A Loan Commitment of such Delayed Draw Term A Lender. The
Delayed Draw Term A Loan Commitment Fee shall be payable in arrears on the last
Business Day of each calendar quarter in each year from the Amendment No. 2
Closing Date until (and including) the Delayed Draw Term A Loan Termination
Date. The Delayed Draw Term A Loan Commitment Fee shall be computed on the basis
of the actual number of days elapsed in a year of 360 days. The Delayed Draw
Term A Loan Commitment Fee due to each Delayed Draw Term A Lender shall begin to
accrue on the Amendment No. 2 Closing Date and shall cease to accrue on the
Delayed Draw Term A Loan Termination Date.

(g) (f) Unless otherwise indicated herein, all computations of fees shall be
made on the basis of a 360- day year and shall be payable for the actual days
elapsed (including the first day but excluding the last day). The determination
by the Administrative Agent of the amount of any fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

Section 2.13. Interest.

(a) The Term Loans and Revolving Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

100



--------------------------------------------------------------------------------

(b) The Term Loans and Revolving Loans comprising each Adjusted Eurocurrency
Rate Borrowing shall bear interest at the Adjusted Eurocurrency Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.

(c) [Reserved].

(d) Notwithstanding the foregoing, if any principal of or interest on any Term
Loan or Revolving Loan, any LC Disbursement or any fee payable by any Borrower
hereunder is not, in each case, paid or reimbursed when due, whether at stated
maturity, upon acceleration or otherwise, the relevant overdue amount shall bear
interest, to the fullest extent permitted by applicable Requirements of Law,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal or interest of any Term Loan, Revolving Loan or
unreimbursed LC Disbursement, 2.00% plus the rate otherwise applicable to such
Term Loan, Revolving Loan or LC Disbursement as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% plus
the rate applicable to Revolving Loans that are ABR Loans as provided in
paragraph (a) of this Section; provided that no amount shall accrue pursuant to
this Section 2.13(d) on any overdue amount, reimbursement obligation in respect
of any LC Disbursement or other amount payable to a Defaulting Lender so long as
such Lender is a Defaulting Lender.

(e) Accrued interest on each Term Loan and Revolving Loan shall be payable in
arrears on each Interest Payment Date for such Term Loan or Revolving Loan and
(i) on the Maturity Date applicable to such Loan and (ii) in the case of a
Revolving Loan of any Class, upon termination of the Revolving Credit
Commitments of such Class; provided that (A) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (B) in the event of
any repayment or prepayment of any Term Loan or Revolving Loan, (other than an
ABR Revolving Loan of any Class prior to the termination of the Revolving Credit
Commitments of such Class), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (C) in
the event of any conversion of any Adjusted Eurocurrency Rate Loan prior to the
end of the current Interest Period therefor, accrued interest on such Term Loan
or Revolving Loan shall be payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate and Adjusted
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. Interest shall accrue
on each Loan for the day on which the Loan is made and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid; provided that any Loan that is repaid on the same day on which it is made
shall bear interest for one day.

Section 2.14. Alternate Rate of Interest.

(a) If prior to the first day of any Interest Period for an Adjusted
Eurocurrency Rate Borrowing:

(i) (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate for such Interest Period;
or

(ii) (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Administrative
Borrower and the Lenders by telephone or facsimile as promptly as practicable
thereafter (but at least two Business

 

101



--------------------------------------------------------------------------------

Days prior to the first day of such Interest Period). If such notice is given
then until the Administrative Agent notifies the Administrative Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, which
the Administrative Agent agrees promptly to do, (i) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, an Adjusted Eurocurrency Rate Borrowing shall be ineffective and
such Borrowing shall be converted to an ABR Borrowing (or, in the case of a
pending request for a Borrowing denominated in any Alternate Currency, the
Administrative Borrower and the Revolving Lenders shall establish a mutually
acceptable alternative rate) on the last day of the Interest Period applicable
thereto, and (ii) if any Borrowing Request requests an Adjusted Eurocurrency
Rate Borrowing, such Borrowing shall be made as an ABR Borrowing (or, in the
case of a pending request for a Borrowing denominated in any Alternate Currency,
the Administrative Borrower and the Revolving Lenders shall establish a mutually
acceptable alternative rate).

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error), with respect to Term A Loans and/or
Revolving Loans under Revolving Credit Commitments only, that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the
Adjusted Eurocurrency Rate has made a public statement that the administrator of
the Adjusted Eurocurrency Rate is insolvent (and there is no successor
administrator that will continue publication of the Adjusted Eurocurrency Rate),
(x) the administrator of the Adjusted Eurocurrency Rate has made a public
statement identifying a specific date after which the Adjusted Eurocurrency Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the Adjusted
Eurocurrency Rate), (y) the supervisor for the administrator of the Adjusted
Eurocurrency Rate has made a public statement identifying a specific date after
which the Eurocurrency Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the Adjusted
Eurocurrency Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Eurocurrency Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Administrative Borrower
shall endeavor to establish an alternate rate of interest to the Eurocurrency
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes that are necessary or
appropriate in the opinion of the Administrative Agent and the Administrative
Borrower to give effect to this Section 2.14(b) (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.02(b), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date that such amendment is posted to
the Lenders, a written notice from the Required Lenders of each Class stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii)(w), clause (ii)(x) or clause
(ii)(y) of the first sentence of this Section 2.14(b), only to the extent the
Adjusted Eurocurrency Rate for the applicable currency and such Interest Period
is not available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Borrowing of Revolving Loans as, a Borrowing Adjusted
Eurocurrency Rate Loans shall be ineffective, (y) if any Borrowing requests a
Borrowing of Revolving Loans at the Adjusted Eurocurrency Rate, such Borrowing
shall be made as an ABR Borrowing and (z) any request by the Borrower for a
Borrowing of Adjusted Eurocurrency Rate Loans shall be ineffective.

 

102



--------------------------------------------------------------------------------

provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
L-23 on behalf of each such direct or indirect partner;

(C) each Foreign Lender shall deliver to the Administrative Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Administrative Borrower or the Administrative Agent),
two executed original copies of any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Administrative Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to any Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Administrative Agent at the
time or times prescribed by applicable Requirements of Law and at such time or
times reasonably requested by the Administrative Borrower or the Administrative
Agent such documentation as is prescribed by applicable Requirements of Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) as may be
necessary for the Administrative Borrower and the Administrative Agent to comply
with their obligations under FATCA, to determine whether such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment.

(iii) In the event that a successor to the Administrative Agent (a “Successor
Administrative Agent”) is not an “exempt recipient” (within the meaning of
Treas. Reg. 1.6049- 4(c)(1)(ii)), on or before the date such Successor
Administrative Agent becomes a party to this Agreement, such Successor
Administrative Agent shall deliver to Administrative Borrower whichever of the
following is applicable: (i) if the Successor Administrative Agent is a “United
States person” within the meaning of Section 7701(a)(30) of the Code, two
executed original copies of IRS Form W-9 certifying that such Successor
Administrative Agent is exempt from U.S. federal backup withholding or (ii) if
the Successor Administrative Agent is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code, (A) with respect to payments
received for its own account, two executed original copies of IRS Form W-8ECI
and (B) with respect to payments received on account of any Lender, two executed
original copies of IRS Form W-8IMY (together with all required accompanying
documentation) certifying that the Successor Administrative Agent is a U.S.
branch and may be treated as a United States person for purposes of applicable
U.S. federal withholding Tax. At any time thereafter, the Successor
Administrative Agent shall provide updated documentation previously provided (or
a successor form thereto) when any documentation previously delivered has
expired or become obsolete or invalid or otherwise upon the reasonable request
of the Borrower.

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such
documentation or promptly notify the Administrative Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.

For the avoidance of doubt, if a Lender is an entity disregarded from its owner
for U.S. federal income tax purposes, references to the foregoing documentation
are intended to refer to documentation with respect to such Lender’s owner and,
as applicable, such Lender.

 

107



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 2.17(f), no Lender
shall be required to provide any documentation that such Lender is not legally
eligible to deliver.

(g) If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
as to which it has been indemnified by the Borrowers or with respect to which
the Borrowers have paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to the Administrative Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section 2.17 with respect to the Indemnified Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender (including any Taxes imposed with respect to such refund), and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrowers, upon the
request of the Administrative Agent or such Lender, jointly and severally agree
to repay the amount paid over to such Loan Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrowers pursuant to this paragraph (g) to the extent that the payment thereof
would place the Administrative Agent or such Lender in a less favorable net
after-Tax position than the position that the Administrative Agent or such
Lender would have been in if the Tax subject to indemnification had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section 2.17 shall not be construed to require the Administrative Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes which it deems confidential) to the relevant Loan Party or any other
Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Payments.

(a) Unless otherwise specified, the Borrowers shall make each payment required
to be made by them hereunder (whether of principal, interest or fees,
reimbursements of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 3:00 p.m. on the date when due, in
immediately available funds or such other form of consideration as the relevant
Lender may agree, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated by the Administrative
Agent to the Administrative Borrower, except that payments pursuant to Sections
2.15, 2.16, 2.17 and 9.03 shall be made directly to the Person or Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. Except as provided in Sections 2.19(b) and
2.20, each Borrowing, each payment or prepayment of principal of any Borrowing,
each payment of interest on the Loans of a given Class and each conversion of
any Borrowing or continuation of any Borrowing as a Borrowing of any Type (and
of the same Class) shall be allocated pro rata among the Lenders in accordance
with their respective Applicable Percentages of the applicable Class. All
payments (including accrued interest) made hereunder in immediately available
funds shall be made in Dollars or, in the case of payments on Loans made in an
Alternate Currency, the relevant Alternate Currency. Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s share of such
Borrowing to the next higher or lower whole Dollar amount (or the whole amount
denominated in the relevant Alternate Currency). Any payment required to be made
by the Administrative Agent hereunder shall be deemed to have been made by the
time required if the Administrative Agent shall, at or before such time, have
taken the necessary steps to make such payment in accordance with

 

108



--------------------------------------------------------------------------------

subsequent reallocation of LC Exposure among non-Defaulting Lenders described in
clause (i) above);

(iii) if the LC Exposure of the Non-Defaulting Revolving Lenders is reallocated
pursuant to this Section 2.21(d), then the fees payable to the Revolving Lenders
pursuant to Sections 2.12(a) and (b), as the case may be, shall be adjusted to
give effect to such reallocation; and

(iv) if any Defaulting Lender’s LC Exposure is not Cash collateralized, prepaid
or reallocated pursuant to this Section 2.21(d), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Revolving Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until such Defaulting Lender’s LC Exposure is Cash collateralized
or reallocated.

(e) So long as any Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, extend, create, incur, amend or increase any Letter
of Credit unless it is reasonably satisfied that the related exposure will be
100% covered by the Revolving Credit Commitments of the Non-Defaulting Revolving
Lenders, Cash collateral provided pursuant to Section 2.21(c) and/or Cash
collateral provided in accordance with Section 2.21(d), and participating
interests in any such or newly issued, extended or created Letter of Credit
shall be allocated among Non-Defaulting Revolving Lenders in a manner consistent
with Section 2.21(d)(i) (it being understood that Defaulting Lenders shall not
participate therein).

(f) In the event that the Administrative Agent and the Administrative Borrower
agree that any Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Applicable Revolving Credit
Percentage of LC Exposure of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Credit Commitment, and on such
date such Revolving Lender shall purchase at par such of the Revolving Loans of
the applicable Class of the other Revolving Lenders or participations in
Revolving Loans of the applicable Class as the Administrative Agent determine as
necessary in order for such Revolving Lender to hold such Revolving Loans or
participations in accordance with its Applicable Percentage of the applicable
Class or its Applicable Revolving Credit Percentage, as applicable.
Notwithstanding the fact that any Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, (x) no adjustment
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while such Lender was a Defaulting Lender and (y) except
to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

Section 2.22. Incremental Credit Extensions.

(a) The Borrowers may, at any time, on one or more occasions pursuant to an
Incremental Facility Amendment (i) add one or more new tranches of term
facilities and/or increase the principal amount of the Term Loans of any
existing Class by requesting new commitments to provide such Term Loans (any
such new tranche or increase, an “Incremental Term Facility” and any loans made
pursuant to an Incremental Term Facility, “Incremental Term Loans”) and/or
(ii) add one or more new tranches of Incremental Revolving Commitments and/or
increase the aggregate amount of the Revolving Credit Commitments of any
existing Class (any such new tranche or increase, an “Incremental Revolving
Facility” and, together with any Incremental Term Facility, “Incremental
Facilities”; and the loans thereunder, “Incremental Revolving Loans” and any
Incremental Revolving Loans, together with any Incremental Term Loans,
“Incremental Loans”) in an aggregate outstanding principal amount not to exceed,
with respect to any Incremental Loans established after the Amendment No. 2
Closing Date, the Incremental Cap; provided that:

 

114



--------------------------------------------------------------------------------

Authority; and (ii) no Borrower has or will directly or, to its knowledge,
indirectly, use the proceeds of the Initial Term Loans or otherwise make
available such proceeds to any governmental official or employee, political
party, official of a political party, candidate for public office or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage in violation of the FCPA or any applicable
anti-corruption Requirement of Law of any Governmental Authority.

The representations and warranties set forth in Section 3.17 above made by or on
behalf of any Foreign Subsidiary are subject to and limited by any Requirement
of Law applicable to such Foreign Subsidiary; it being understood and agreed
that to the extent that any Foreign Subsidiary is unable to make any
representation or warranty set forth in Section 3.17 as a result of the
application of this sentence, such Foreign Subsidiary shall be deemed to have
represented and warranted that it is in compliance, in all material respects,
with any equivalent Requirement of Law relating to Sanctions, anti-terrorism,
anti-corruption or anti-money laundering that is applicable to such Foreign
Subsidiary in its relevant local jurisdiction of organization.

ARTICLE 4 CONDITIONS

Section 4.01. Closing Date. The obligations of (i) each Lender to make Loans and
(ii) any Issuing Bank to issue Letters of Credit shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each Loan Party party thereto (i) a
counterpart signed by such Loan Party (or written evidence reasonably
satisfactory to the Administrative Agent (which may include a copy transmitted
by facsimile or other electronic method) that such party has signed a
counterpart) of (A) this Agreement, (B) the Security Agreement, (C) the Loan
Guaranty, (D) any Intellectual Property Security Agreement and (E) any
Promissory Note requested by a Lender at least three Business Days prior to the
Closing Date and (ii) a Borrowing Request as required by Section 2.03.

(b) Legal Opinions. The Administrative Agent (or its counsel) shall have
received, on behalf of itself, the Lenders and each Issuing Bank on the Closing
Date, (i) a customary written opinion of Weil, Gotshal & Manges LLP, in its
capacity as special counsel to the Loan Parties, (ii) a customary written
opinion of Kegler Brown, in its capacity as special Ohio counsel to the Ohio
Loan Parties, (iii) a customary written opinion of Norris McLaughlin & Marcus,
in its capacity as special New Jersey counsel to the New Jersey Loan Parties and
(iv) and a customary written opinion of K&L Gates, in its capacity as special
North Carolina counsel to the North Carolina Loan Parties and theSouth Florida
Loan PartyKinetics, Inc., a Florida corporation, in each case, dated the Closing
Date and addressed to the Administrative Agent, the Lenders and each Issuing
Bank.

(c) Financial Statements and Pro Forma Financial Statements. The Administrative
Agent shall have received (i) the audited consolidated balance sheet and related
audited consolidated statements of income and cash flows of inVentiv Group
Holdings or Syneos Health US, Inc. (f/k/a inVentiv Health, Inc.), as applicable,
as of and for the fiscal years ended December 31, 2014, December 31, 2015, and
December 31, 2016, (ii) the unaudited consolidated balance sheet and related
unaudited consolidated statements of income and cash flows of inVentiv Group
Holdings as of and for the fiscal quarter ended March 31, 2017, (iii) the
audited consolidated balance sheet and related audited consolidated statements
of income or operations and cash flows of INC Holdings as of and for the fiscal
years ended December 31, 2014, December 31, 2015, and December 31, 2016,
(iv) the unaudited consolidated balance sheet and related unaudited consolidated
statements of income or operations and cash flows of INC Holdings as of and for
the fiscal quarter ended March 31, 2017 and (v) a copy of the Proxy Statement
(as defined in the Merger Agreement) initially filed with the SEC in connection
with the Closing Date Merger.

(d) Secretary’s Certificate and Good Standing Certificates. The Administrative
Agent (or its counsel) shall have received (i) a certificate of each Loan Party,
dated the Closing Date and executed by a secretary, assistant secretary or other
Responsible Officer thereof, which shall (A) certify that attached thereto

 

127



--------------------------------------------------------------------------------

are (x) a true and complete copy of the certificate or articles of
incorporation, formation or organization of such Loan Party certified by the
relevant authority of its jurisdiction of organization, which certificate or
articles of incorporation, formation or organization have not been amended
(except as attached thereto) since the date reflected thereon, (y) a true and
correct copy of the by-laws or operating, management, partnership or similar
agreement of such Loan Party, together with all amendments thereto as of the
Closing Date, which by-laws or operating, management, partnership or similar
agreement are in full force and effect, and (z) a true and complete copy of the
resolutions or written consent, as applicable, of its board of directors, board
of managers, sole member or other applicable governing body authorizing the
execution and delivery of the Loan Documents, which resolutions or consent have
not been modified, rescinded or amended (other than as attached thereto) and are
in full force and effect, and (B) identify by name and title and bear the
signatures of the officers, managers, directors or other authorized signatories
of such Loan Party authorized to sign the Loan Documents to which such Loan
Party is a party on the Closing Date and (ii) a good standing (or equivalent)
certificate for such Loan Party from the relevant authority of its jurisdiction
of organization, dated as of a recent date.

(e) Representations and Warranties. (i) The Specified Merger Agreement
Representations shall be true and correct to the extent required by the terms of
the definition thereof and (ii) the Specified Representations shall be true and
correct in all material respects on and as of the Closing Date; provided that
(A) in the case of any Specified Representation which expressly relates to a
given date or period, such representation and warranty shall be true and correct
in all material respects as of the respective date or for the respective period,
as the case may be and (B) if any Specified Representation is qualified by or
subject to a “material adverse effect”, “material adverse change” or similar
term or qualification, (1) the definition thereof shall be the definition of
“Closing Date Material Adverse Effect” for purposes of the making or deemed
making of such Specified Representation on, or as of, the Closing Date (or any
date prior thereto) and (2) such Specified Representation shall be true and
correct in all respects.

(f) Fees. Prior to or substantially concurrently with the funding of the Initial
Term Loans hereunder, the Administrative Agent shall have received (i) all fees
required to be paid by the Administrative Borrower on the Closing Date pursuant
to the Fee Lettersthose certain fee letters, dated as of June 14, 2017, by and
among, inter alios, the Administrative Borrower, the applicable Arrangers and
the Administrative Agent and (ii) all expenses required to be paid by the
Borrowers for which invoices have been presented at least three Business Days
prior to the Closing Date or such later date to which the Administrative
Borrower may agree (including the reasonable fees and expenses of legal counsel
that are payable under the “engagement letter” relating to the credit
facilities), in each case on or before the Closing Date, which amounts may be
offset against the proceeds of the Loans.

(g) Refinancing. Substantially concurrently with the initial funding of the
Loans hereunder, including by use of the proceeds thereof, the INC Refinancing
and the inVentiv Refinancing shall be consummated.

(h) [Reserved].

(i) Solvency. The Administrative Agent shall have received a certificate in
substantially the form of Exhibit J from the chief financial officer (or other
officer with reasonably equivalent responsibilities) of the Administrative
Borrower dated as of the Closing Date and certifying as to the matters set forth
therein.

(j) Perfection Certificate. The Administrative Agent shall have received a
completed Perfection Certificate dated as of the Closing Date and signed by a
Responsible Officer of the Administrative Borrower on behalf of all the Loan
Parties, together with all attachments contemplated thereby.

(k) Pledged Stock and Pledged Notes. Subject to the final paragraph of this
Section 4.01, the Administrative Agent (or its counsel) shall have received
(i) the certificate representing any Capital Stock required to be pledged
pursuant to the Security Agreement, together with an undated stock power or
similar

 

128



--------------------------------------------------------------------------------

Section 4.03. Conditions to Delayed Draw Term A Loans. The obligation of each
Delayed Draw Term A Lender to honor any request for Credit Extension after the
Amendment No. 2 Closing Date for the Borrowing of Delayed Draw Term A Loans is
subject to satisfaction or waiver of the following conditions precedent:

(a) The representations and warranties of each Loan Party set forth in Article 3
and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided that
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the date of such Credit Extension or on such earlier date, as the case may be.

(b) No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(c) The Administrative Borrower shall be in compliance on a Pro Forma Basis
(excluding the cash proceeds of such Delayed Draw Term A Loans) with the First
Lien Leverage Ratio as of the last day of the most recently ended period of four
consecutive fiscal quarters for which financial statements are available, as set
forth in Section 6.13 herein.

(d) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof and which request for Credit
Extension shall have been provided by the Administrative Borrower to the
Administrative Agent not less than three Business Days prior to such Delayed
Draw Term A Loan Funding Date.

Each Credit Extension after the Amendment No. 2 Closing Date shall be deemed to
constitute a representation and warranty by the Administrative Borrower on the
date thereof as to the matters specified in paragraphs (a), (b) and (c) of this
Section.

ARTICLE 5 AFFIRMATIVE COVENANTS

From the Closing Date until the date on which all Commitments have expired or
terminated and the principal of and interest on each Loan and all fees, expenses
and other amounts payable under any Loan Document (other than (i) contingent
indemnification obligations for which no claim or demand has been made and
(ii) Banking Services Obligations or Secured Hedging Obligations as to which
arrangements reasonably satisfactory to the applicable counterparty have been
made) have been paid in full in the manner prescribed by Section 2.18 and all
Letters of Credit have expired or have been terminated (or have been
(x) collateralized or back-stopped by a letter of credit or otherwise in a
manner reasonably satisfactory to the relevant Issuing Bank or (y) deemed
reissued under another agreement in a manner reasonably acceptable to the
applicable Issuing Bank and the Administrative Agent) and all LC Disbursements
have been reimbursed (such date, the “Termination Date”), the Administrative
Borrower hereby covenants and agrees with the Lenders that:

Section 5.01. Financial Statements and Other Reports. The Administrative
Borrower will deliver to the Administrative Agent for delivery by the
Administrative Agent, subject to Section 9.05(f), to each Lender:

(a) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter ending September 30, 2017, the
consolidated balance sheet of the Administrative Borrower as at the end of such
Fiscal Quarter and the related consolidated statements of income or operations
and cash flows of the Administrative Borrower for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, and, commencing with the financial statements required to be

 

131



--------------------------------------------------------------------------------

value of the net assets of such Restricted Subsidiary attributable to the
Administrative Borrower’s (or its applicable Restricted Subsidiary’s) equity
interest therein as reasonably estimated by the Administrative Borrower (and
such designation shall only be permitted to the extent such Investment is
otherwise permitted under Section 6.06). The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the making, incurrence or
granting, as applicable, at the time of designation of any then-existing
Investment, Indebtedness or Lien of such Restricted Subsidiary, as applicable;
provided that upon any re-designation of any Unrestricted Subsidiary as a
Restricted Subsidiary, the Administrative Borrower shall be deemed to continue
to have an Investment in the resulting Restricted Subsidiary in an amount (if
positive) equal to (i) the Administrative Borrower’s “Investment” in such
Restricted Subsidiary at the time of such re-designation, minus (ii) the portion
of the fair market value of the net assets of such Restricted Subsidiary
attributable to the Administrative Borrower’s equity therein at the time of such
re-designation. As of the Closing Date, the subsidiaries listed on Schedule 5.10
hereto have been designated as Unrestricted Subsidiaries.

Section 5.11. Use of Proceeds.

(a) Section 5.11. Use of Proceeds. The Borrowers shall use the proceeds of (i)
the Revolving Loans on and after the Closing Date to finance working capital
needs and other general corporate purposes of the Administrative Borrower and
its subsidiaries (including for capital expenditures, acquisitions, Investments,
working capital and/or purchase price adjustments (including in connection with
the Closing Date Merger), Restricted Payments, Restricted Debt Payments and
related fees and expenses) and any other purpose not prohibited by the terms of
the Loan Documents; provided that on the Closing Date, any such Borrowing of
Revolving Loans shall not exceed an aggregate principal amount of $25,000,000
(excluding, for the avoidance of doubt, Letters of Credit). and (ii) the
Revolving Loans on and after the Amendment No. 2 Closing Date to (x) in the case
of Replacement Revolving Loans (as defined in Amendment No. 2) only, refinance
in full any Revolving Loans outstanding on or immediately prior to the Amendment
No. 2 Closing Date and (y) in the case of Revolving Loans (other than
Replacement Revolving Loans), finance working capital needs and other general
corporate purposes of the Administrative Borrower and its subsidiaries
(including for capital expenditures, acquisitions, Investments, working capital
and/or purchase price adjustments, Restricted Payments, Restricted Debt Payments
and related fees and expenses) and any other purpose not prohibited by the terms
of the Loan Documents.

(b) The Borrowers shall use the proceeds of the (xi) Initial Term Loans made on
the Closing Date, solely to finance a portion of the Transactions (including
working capital and/or purchase price adjustments under the Merger Agreement
(including with respect to the amount of any Cash, Cash Equivalents, marketable
securities and working capital to be acquired) and the payment of Transaction
Costs) and, (yii)(1x) Replacement Term A Loans (as defined in Amendment No. 1),
made on the 2018 Replacement Term A Closing Date, solely to refinance the
Initial Term A Loans and (2y) Replacement Term B Loans (as defined in Amendment
No. 1), made on the 2018 Replacement Term B Closing Date, solely to refinance
the Initial Term B Loans. Letters of Credit (including the Existing Letters of
Credit) may be issued (i) on the Closing Date to replace or provide credit
support for any letter of credit, bank guarantee and/or surety, customs,
performance or similar bond of the Administrative Borrower and its subsidiaries
or any of their respective Affiliates and/or to replace cash collateral posted
by any of the foregoing Persons and (ii) after the Closing Date, for general
corporate purposes of the Administrative Borrower and its subsidiaries and any
other purpose not prohibited by the terms of the Loan Documents.and
(iii) Replacement Term A Loans (as defined in Amendment No. 2), solely to
refinance in full the Initial Term A Loans outstanding on or immediately prior
to the Amendment No. 2 Closing Date, and (y) Incremental Term A Loans (as
defined in Amendment No. 2) made on the Amendment No. 2 Closing Date, to prepay
a portion of the Initial Term B Loans.

(c) The Borrowers shall use the proceeds of the Delayed Draw Term A Loans to (i)
redeem, repay, defease or discharge in full the Senior Unsecured Notes and/or
(ii) repay a portion of any of the Initial Term B Loans outstanding immediately
prior to giving effect to the applicable Delayed Draw Term A Loan Funding Date.

 

137



--------------------------------------------------------------------------------

(d) Letters of Credit (including the Existing Letters of Credit) may be issued
(i) on the Closing Date to replace or provide credit support for any letter of
credit, bank guarantee and/or surety, customs, performance or similar bond of
the Administrative Borrower and its subsidiaries or any of their respective
Affiliates and/or to replace cash collateral posted by any of the foregoing
Persons (for the avoidance of doubt, it being understood and agreed that Letters
of Credit that were issued on or after the Closing Date and remain outstanding
on the Amendment No. 2 Closing Date shall be deemed to be Letters of Credit
issued under and with respect to the Revolving Credit Commitments established
pursuant to the terms of Amendment No. 2) and (ii) after the Closing Date, for
general corporate purposes of the Administrative Borrower and its subsidiaries
and any other purpose not prohibited by the terms of the Loan Documents.

Section 5.12. Covenant to Guarantee Obligations and Provide Security.

(a) Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is a Domestic Subsidiary, (ii) the designation of any
Unrestricted Subsidiary that is a Domestic Subsidiary as a Restricted
Subsidiary, (iii) any Restricted Subsidiary that is a Domestic Subsidiary
ceasing to be an Immaterial Subsidiary or (iv) any Restricted Subsidiary that
was an Excluded Subsidiary ceasing to be an Excluded Subsidiary, (x) if the
event giving rise to the obligation under this Section 5.12(a) occurs during the
first three Fiscal Quarters of any Fiscal Year, on or before the date on which
financial statements are required to be delivered pursuant to Section 5.01(a)
for the Fiscal Quarter in which the relevant formation, acquisition, designation
or cessation occurred or (y) if the event giving rise to the obligation under
this Section 5.12(a) occurs during the fourth Fiscal Quarter of any Fiscal Year,
on or before the date that is 60 days after the end of such Fiscal Quarter (or,
in the cases of clauses (x) and (y), such longer period as the Administrative
Agent may reasonably agree), the Administrative Borrower shall (A) cause such
Restricted Subsidiary to comply with the relevant requirements set forth in the
definition of “Collateral and Guarantee Requirement” (other than clause (h)
thereof) and (B) upon the reasonable request of the Administrative Agent, cause
the relevant Restricted Subsidiary to deliver to the Administrative Agent a
signed copy of a customary opinion of counsel for such Restricted Subsidiary,
addressed to the Administrative Agent and the Lenders; provided, however, that
notwithstanding the foregoing, no subsidiary that is an Excluded Subsidiary
shall be required to take any action described in this Section 5.12(a).

(b) Within 90 days after the acquisition by any Loan Party of any Material Real
Estate Asset (other than any Excluded Asset) (or such longer period as the
Administrative Agent may reasonably agree), the Administrative Borrower shall
notify the Administrative Agent (who shall notify the Pro Rata Lenders), and the
Administrative Borrower will cause such Loan Party to take such actions as are
required by the Real Estate Collateral Requirements (provided that the actions
required under clause (d) of the definition of “Real Estate Collateral
Requirements shall be satisfied within 70 days after the acquisition of the
relevant Material Real Estate Assets (or such longer period as the
Administrative Agent may reasonably agree)), all at the expense of the
Borrowers; it being understood and agreed that with respect to any Material Real
Estate Asset owned by any Restricted Subsidiary at the time such Restricted
Subsidiary is required or elects to become a Loan Party under Section 5.12(a)
above, such Material Real Estate Asset shall be deemed to have been acquired by
such Restricted Subsidiary on the first day of the time period within which such
Restricted Subsidiary is required to become or has elected to become a Loan
Party under Section 5.12(a). Notwithstanding the foregoing, in the event that
(x) any Material Real Estate Asset would be required to be mortgaged pursuant to
this Section 5.12, and (y) any Pro Rata Lender has notified the Administrative
Agent in writing (who shall notify the Administrative Borrower) during the
period commencing from the date on which such Pro Rata Lender receives the Flood
Documents and ending no later than eighteen days thereafter that its flood
insurance diligence and compliance has not been completed, the relevant Loan
Party shall instead execute and deliver such Mortgage within three Business Days
of receipt of written notice from the Administrative Agent (based on the date of
notice from such Pro Rata Lender to the Administrative Agent) that such flood
insurance diligence is complete (or such longer time period as agreed by the
Administrative Agent in its reasonable discretion); it being understood and
agreed that (i) the Administrative Agent shall promptly deliver the Flood
Documents to the Pro Rata Lenders, (ii) any such Pro Rata Lender shall advise
the Administrative Agent promptly upon completion of such flood insurance
diligence and compliance and (iii) no delay in the execution by any Loan

 

138



--------------------------------------------------------------------------------

extension, renewal, restatement or refunding of any Restricted Debt, in each
case, that is permitted under the Loan Documents in respect thereof.

Section 6.12. Fiscal Year. The Administrative Borrower shall not change its
Fiscal Year-end to a date other than December 31; provided, that, the
Administrative Borrower may, upon written notice to the Administrative Agent,
change its Fiscal Year-end to another date, in which case the Administrative
Borrower and the Administrative Agent shall, and are hereby authorized to, make
any adjustments to this Agreement that are necessary to reflect such change in
Fiscal Year.

Section 6.13. Financial Covenant.

(a) First Lien Leverage Ratio. On the last day of any Test Period (it being
understood and agreed that this Section 6.13(a) shall not apply earlier than the
last day of the first full Fiscal Quarter ending after the Closing Date), the
Administrative Borrower shall not permit the First Lien Leverage Ratio to be
greater than (i) for each Test Period ending prior to March 31, 20192020,
5.0:1.0 or (ii) for each Test Period ending on or after March 31, 20192020,
4.5:1.0.

(b) Financial Cure. Notwithstanding anything to the contrary in this Agreement
(including Article 7), upon the occurrence of an Event of Default as a result of
the Administrative Borrower’s failure to comply with Section 6.13(a) above for
any Fiscal Quarter, the Administrative Borrower shall have the right (the “Cure
Right”) (at any time during such Fiscal Quarter or thereafter until the date
that is 15 Business Days after the date on which financial statements for such
Fiscal Quarter are required to be delivered pursuant to Section 5.01(a) or (b),
as applicable (such 15 Business Day period, the “Cure Period”)) to issue
Qualified Capital Stock or other equity (such other equity to be on terms
reasonably acceptable to the Administrative Agent) for Cash or otherwise receive
Cash contributions in respect of its Qualified Capital Stock (the “Cure
Amount”), and thereupon the Administrative Borrower’s compliance with
Section 6.13(a) shall be recalculated giving effect to a pro forma increase in
the amount of Consolidated Adjusted EBITDA by an amount equal to the Cure Amount
(notwithstanding the absence of a related addback in the definition of
“Consolidated Adjusted EBITDA”) solely for the purpose of determining compliance
with Section 6.13(a) as of the end of such Fiscal Quarter and for applicable
subsequent periods that include such Fiscal Quarter. If, after giving effect to
the foregoing recalculation (but not, for the avoidance of doubt, taking into
account any immediate repayment of Indebtedness in connection therewith), the
requirements of Section 6.13(a) would be satisfied, then the requirements of
Section 6.13(a) shall be deemed satisfied as of the end of the relevant Fiscal
Quarter with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of Section 6.13(a)
that had occurred (or would have occurred) shall be deemed cured for the
purposes of this Agreement. Notwithstanding anything herein to the contrary,
(i) in each four consecutive Fiscal Quarter period there shall be at least two
Fiscal Quarters (which may, but are not required to be, consecutive) in which
the Cure Right is not exercised, (ii) during the term of this Agreement, the
Cure Right shall not be exercised more than five times, (iii) the Cure Amount
shall be no greater than the amount required for the purpose of complying with
Section 6.13(a), (iv) there shall be no pro forma or other reduction of the
amount of Indebtedness by the amount of any Cure Amount for purposes of
determining compliance with Section 6.13(a) for the Fiscal Quarter in respect of
which the Cure Right was exercised (other than, with respect to any future
period, to the extent of any portion of such Cure Amount that is actually
applied to repay Indebtedness) and (v) during any Test Period in which any Cure
Amount is included in the calculation of Consolidated Adjusted EBITDA as a
result of any exercise of the Cure Right, such Cure Amount shall be disregarded
for purposes of determining (A) whether any financial ratio-based condition to
the availability of any carve-out set forth in Article 6 of this Agreement has
been satisfied or (B) the Applicable Rate or the Commitment Fee Rate.

(c) It is understood and agreed that the covenant described in this Section 6.13
shall only apply to the Initial Revolving Facility and the Initial Term A Loan
Facility.

 

167



--------------------------------------------------------------------------------

(i) Employee Benefit Plans. The occurrence of one or more ERISA Events, which
individually or in the aggregate result in liability of the Administrative
Borrower or any of its Restricted Subsidiaries in an aggregate amount that would
reasonably be expected to result in a Material Adverse Effect; or

(j) Change of Control. The occurrence of a Change of Control; or

(k) Guaranties, Collateral Documents and Other Loan Documents. At any time after
the execution and delivery thereof, (i) any material Loan Guaranty for any
reason, other than the occurrence of the Termination Date, shall cease to be in
full force and effect (other than in accordance with its terms) or is declared
to be null and void or any Loan Guarantor shall repudiate in writing its
obligations thereunder (other than as a result of the discharge of such Loan
Guarantor in accordance with the terms thereof), (ii) this Agreement or any
material Collateral Document ceases to be in full force and effect or shall be
declared null and void or any Lien on Collateral created under any Collateral
Document ceases to be perfected with respect to a material portion of the
Collateral (other than solely by reason of (w) such perfection not being
required pursuant to this Agreement or any other Loan Document, (x) the failure
of the Administrative Agent to maintain possession of any Collateral actually
delivered to it or the failure of the Administrative Agent to file UCC (or
equivalent) continuation statements, (y) a release of Collateral in accordance
with the terms hereof or thereof or (z) the occurrence of the Termination Date
or any other termination of such Collateral Document in accordance with the
terms thereof) or (iii) other than in any bona fide, good faith dispute as to
the scope of Collateral or whether any Lien has been, or is required to be
released, any Loan Party shall contest in writing the validity or enforceability
of any material provision of any Loan Document (or any Lien purported to be
created by the Collateral Documents or any Loan Guaranty) or denies in writing
that it has any further liability (other than by reason of the occurrence of the
Termination Date or the termination of any other Loan Document in accordance
with the terms thereof), including with respect to future advances by the
Lenders, under any Loan Document to which it is a party; it being understood and
agreed that the failure of the Administrative Agent to maintain possession of
any Collateral actually delivered to it or file any UCC (or equivalent)
continuation statement shall not result in an Event of Default under this clause
(k) or any other provision of any Loan Document; or

(l) Subordination. The Obligations ceasing or the assertion in writing by any
Loan Party that the Obligations cease to constitute senior indebtedness under
the subordination provisions of any document or instrument evidencing any
Restricted Debt in excess of the Threshold Amount or any such subordination
provision being invalidated or otherwise ceasing, for any reason, to be valid,
binding and enforceable obligations of the parties thereto;

then, and in every such event (other than (x) an event with respect to any
Borrower described in clause (f) or (g) of this Article or (y) any Event of
Default arising under Section 6.13(a)), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Administrative Borrower, take any
of the following actions, at the same or different times: (i) terminate the
Revolving Credit Commitments and the Delayed Draw Term A Commitment (to the
extent, and thereupon such Revolving Credit Commitments and Delayed Draw Term A
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers and (iii) require that the
Borrowers deposit in the LC Collateral Account an additional amount in Cash as
reasonably requested by the Issuing Banks (not to exceed 102% of the relevant
face amount of the then outstanding LC Exposure (minus the amount then on
deposit in the LC Collateral Account)); provided that (A) upon the occurrence of
an event with respect to the Administrative Borrower described in clauses (f) or
(g) of this Article, any such Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand,

 

170



--------------------------------------------------------------------------------

protest or other notice of any kind, all of which are hereby waived by the
Borrowers, and the obligation of the Borrowers to Cash collateralize the
outstanding Letters of Credit as aforesaid shall automatically become effective,
in each case without further action of the Administrative Agent or any Lender
and (B) during the continuance of any Event of Default arising under
Section 6.13(a), (X) solely upon the request of the Required Revolving Lenders
(but not the Required Lenders or any other Lender or group of Lenders), the
Administrative Agent shall, by notice to the Administrative Borrower,
(1) terminate the Revolving Credit Commitments and the Delayed Draw Term A
Commitments, and thereupon such Revolving Commitments and Delayed Draw Term A
Commitments shall terminate immediately, (2) declare the Revolving Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Revolving Loans so declared
to be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers and (3) require that the
Borrowers deposit in the LC Collateral Account an additional amount in Cash as
reasonably requested by the Issuing Banks (not to exceed 102% of the relevant
face amount of the then outstanding LC Exposure (minus the amount then on
deposit in the LC Collateral Account)), (Y) solely at the request of the
Required Term A Lenders, declare the Initial Term A Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Initial Term A Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and (Z) subject to the
Financial Covenant Standstill, the Administrative Agent may, and at the request
of the Required Term B Lenders shall, by notice to the Administrative Borrower,
declare the Loans (other than the Initial Term A Loans and the Revolving Loans)
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

ARTICLE 8 THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks, each, on behalf of itself and its
applicable Affiliates and in their respective capacities as such and as Hedge
Banks and/or Cash Management Banks, as applicable, hereby irrevocably appoints
Credit SuisseJPMorgan Chase Bank, N.A. (or any successor appointed pursuant
hereto) as Administrative Agent and authorizes the Administrative Agent to take
such actions on its behalf, including execution of the other Loan Documents, and
to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
subsidiary of any Loan Party or other Affiliate thereof as if it were not the
Administrative Agent hereunder. The Lenders acknowledge that, pursuant to such
activities, the Administrative Agent or its Affiliates may receive information
regarding any Loan Party or any of its Affiliates (including information that
may be subject to confidentiality obligations in favor of such Loan

 

171



--------------------------------------------------------------------------------

be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or email, as
follows:

(i) if to any Loan Party, to such Loan Party in the care of the Administrative
Borrower at:

INC Research HoldingsSyneos Health, Inc.

1030 Sync Street

Morrisville, North Carolina 27560

3201 Beechleaf Court, Suite 600

Raleigh, NC 27604

Attention: Jason Meggs, Chief Financial Officer

Email: gregory.rush@incresearchjason.meggs@syneoshealth.com

Facsimile: (919)-334-3651

with a copy to (which shall not constitute notice to any Loan Party):

Sullivan & CromwellLatham & Watkins LLP

125 Broad Street885 Third Avenue

New York, NY 1000410022-24984943

Attention: Neal McKnightKeith Halverstam, Gene Mazzaro and Nicole Fanjul

Email: keith.halverstam@lw.com; eugene.mazzaro@lw.com and

nicole.fanjul@lw.com

Email: mcknight@sullcrom.com

Facsimile: (212) 291-9097

Weil, Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, TX 75201

Attention: Courtney Marcus

Email: courtney.marcus@weil.com

Facsimile: (214212) 746751-77774864

(ii) if to the Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified on Schedule 1.01(d);

(iii) if to any Issuing Bank, to the applicable Issuing Bank at:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue, 9th Floor

New York, NY 10010

JPMorgan Chase Bank, N.A.

Address: 10 South Dearborn St., Chicago, IL, 60603

Attention: LC Agency Team

Email: Chicago.LC.Agency.Activity.Team@JPMChase.com

Telephone: 855-609-0059

Facsimile: 214-307-6874

Wells Fargo Bank, N.A.

Address: 794 Davis Street, 2nd Floor, San Leandro, California, 94577

Attention: U. S. Trade Finance Services Department - Standby Letters of Credit

Email: list.ib-lettersofcredit-ny@credit-suisseStandbyLC@wellsfargo.com

 

179



--------------------------------------------------------------------------------

Telephone: (212) 325-5397800-798-2815

Facsimile: 704-715-0205

PNC Bank, N.A.

Address: 500 First Ave, Pittsburgh, PA 15218

Attention: International Trade Product Deliver

Email: INTERNATIONALCLIENTCARE@PNC.COM

Telephone: 800-682-4689

Facsimile: 412-762-6118

Bank of America, N.A.

Address: 1 Fleet Way, Scranton PA 18507

Attention: Standby Dept.

Email: scranton_standby_lc@bankofamerica.com

Telephone: 1 800-370-7519

Facsimile: 1 800-755-8743

ING Capital LLC

Address: 1133 Avenue of Americas, New York, NY 10036

Attention: Mark LaGreca

Email: DL-NYCLCSupport@ING.COM

Telephone: 646-424-8234

Facsimile: (212) 325-8315646-424-8936

or

such address as may be specified in the documentation pursuant to which such

Issuing Bank is appointed in its capacity as such, and

(iv) if to any Lender, to it at its address or facsimile number or email address
set forth in its Administrative Questionnaire.

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 9.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section 9.01 or (B) sent by facsimile shall be deemed to have been given when
sent and when receipt has been confirmed by telephone; provided that notices and
other communications sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
such notices or other communications shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
Intranet websites) pursuant to procedures set forth herein or otherwise approved
by the Administrative Agent. The Administrative Agent or the Administrative
Borrower (on behalf of any Loan Party) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures set forth herein or otherwise approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that any

 

180



--------------------------------------------------------------------------------

(iv) the Administrative Agent and the Administrative Borrower may amend,
restate, amend and restate or otherwise modify the Intercreditor Agreements, any
Intercreditor Agreement and/or any other Additional Agreement as provided
therein,

(v) the Administrative Agent may amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.05, Commitment reductions or
terminations pursuant to Section 2.09, implementations of Additional Commitments
or incurrences of Additional Loans pursuant to Sections 2.22, 2.23 and/or
9.02(c) and reductions or terminations of any such Additional Commitments or
Additional Loans,

(vi) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except as permitted pursuant to
Section 2.21(b) and except that the Commitment and any Additional Commitment of
any Defaulting Lender may not be increased without the consent of such
Defaulting Lender (it being understood that any Commitment or Loan held or
deemed held by any Defaulting Lender shall be excluded from any vote hereunder
that requires the consent of any Lender, except as expressly provided in
Section 2.21(b)),

(vii) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Administrative
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit any extension of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
relevant benefits of this Agreement and the other Loan Documents and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders on substantially the same basis as the
Lenders prior to such inclusion, and

(viii) any amendment, waiver or modification of any term or provision that
directly affects Lenders under one or more Classes and does not directly affect
Lenders under one or more other Classes may be effected with the consent of
Lenders owning 50% of the aggregate commitments or Loans of such directly
affected Class in lieu of the consent of the Required Lenders.

(e) Notwithstanding the foregoing, only the consent of the Delayed Draw Term A
Lenders holding a majority of the outstanding Delayed Draw Term A Commitments
shall be necessary to amend, modify or waive any condition precedent set forth
Section 4.03.

Section 9.03. Expenses; Indemnity.

(a) Subject to Section 9.05(f), the Borrowers shall pay (i) if the Closing Date
occurs, all reasonable and documented out-of-pocket expenses incurred by each
Arranger, the Administrative Agent and their respective Affiliates (but limited,
in the case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of outside
counsel to all such Persons taken as a whole, and, if reasonably necessary, of
one local counsel in any relevant jurisdiction to all such Persons, taken as a
whole) in connection with the syndication and distribution (including via the
Internet or through a service such as IntraLinks) of the Credit Facilities, in
connection with the preparation, execution, delivery and administration of the
Loan Documents and any related documentation, including in connection with any
amendment, modification or waiver of any provision of any Loan Document (whether
or not the transactions contemplated thereby are consummated, but only to the
extent the preparation of any such amendment, modification or waiver was
requested by the Administrative Borrower and except as otherwise provided in a
separate writing between the Administrative Borrower, the relevant Arranger
and/or the Administrative Agent) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers, the
Issuing Banks or the Lenders or any of their respective Affiliates (but limited,
in the case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of outside
counsel to all such Persons taken as a whole and, if necessary, of one local
counsel in any relevant jurisdiction to all such Persons, taken as a whole) in
connection

 

188



--------------------------------------------------------------------------------

unconditional release of such Indemnitee from all liability or claims that are
the subject matter of such proceeding and (ii) such settlement does not include
any statement as to any admission of fault or culpability.

Section 9.04. Waiver of Claim. To the extent permitted by applicable
Requirements of Law, no party to this Agreement nor any Secured Party shall
assert, and each hereby waives, any claim against any other party hereto, any
Loan Party and/or any Related Party of any thereof, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or any Letter of Credit or the use of the proceeds thereof, except, in
the case of any claim by any Indemnitee against the Administrative Borrower, to
the extent such damages would otherwise be subject to indemnification pursuant
to the terms of Section 9.03.

Section 9.05. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that (i) except in a transaction permitted under Section 6.07,
the Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with the terms of this Section 9.05
(any attempted assignment or transfer not complying with the terms of this
Section 9.05 shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and permitted assigns, to the extent
provided in paragraph (c) of this Section 9.05, Participants and, to the extent
expressly contemplated hereby, the Related Parties of each of the Arrangers, the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Additional Loan or Additional Commitment added pursuant to Sections 2.22, 2.23
and/or 9.02(c) at the time owing to it) with the prior written consent of:

(A) the Administrative Borrower (such consent not to be unreasonably withheld,
conditioned or delayed); provided, that (x) the Administrative Borrower shall be
deemed to have consented to any assignment of Term B Loans unless it has
objected thereto by written notice to the Administrative Agent within 157
Business Days after receipt of written notice thereof and (y) the consent of the
Administrative Borrower shall not be required for any assignment (1) of Term
Loans or Term Commitments to any Term Lender or any Affiliate of any Term Lender
or an Approved Fund, (2) of any Revolving Loan or Revolving Commitment to any
Revolving Lender, (3) of any Revolving Loan or Revolving Commitment between
Goldman Sachs Bank (USA) and Goldman Sachs Lending Partners LLC for so long as
either Person remains a Revolving Lender or (4) at any time when an Event of
Default under Section 7.01(a) or Sections 7.01(f) or (g) (with respect to any
Borrower) exists; provided, further that the Administrative Borrower may
withhold its consent to any assignment to any Person (other than a Bona Fide
Debt Fund) that is not a Disqualified Institution but is known by the
Administrative Borrower to be an Affiliate of a Disqualified Institution
regardless of whether such Person is identifiable as an Affiliate of a
Disqualified Institution on the basis of such Affiliate’s name;

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided that no consent of the Administrative Agent shall be required
for any assignment to another Lender, any Affiliate of a Lender or any Approved
Fund; and

 

190



--------------------------------------------------------------------------------

(C) in the case of any Revolving Facility unless the relevant assignment is to a
Revolving Lender or an affiliate of a Revolving Lender, each Issuing Bank, not
to be unreasonably withheld, conditioned or delayed.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of any assignment to another Lender, any Affiliate of any
Lender or any Approved Fund or any assignment of the entire remaining amount of
the relevant assigning Lender’s Loans or Commitments of any Class, the principal
amount of Loans or Commitments of the assigning Lender subject to the relevant
assignment (determined as of the date on which the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent and
determined on an aggregate basis in the event of concurrent assignments to
Related Funds or by Related Funds) shall not be less than (x) $1,000,000500,000,
in the case of Term Loans and Term Commitments and (y) $5,000,000 in the case of
Revolving Loans and Revolving Credit Commitments, unless the Administrative
Borrower and the Administrative Agent otherwise consent;

(B) any partial assignment shall be made as an assignment of a proportionate
part of all the relevant assigning Lender’s rights and obligations under this
Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

(D) the relevant Eligible Assignee, if it is not a Lender, shall deliver on or
prior to the effective date of such assignment, to the Administrative Agent
(1) an Administrative Questionnaire and (2) any IRS form required under
Section 2.17.

(iii) Subject to the acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section 9.05, from and after the effective date specified in any
Assignment Agreement, the Eligible Assignee thereunder shall be a party hereto
and, to the extent of the interest assigned pursuant to such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be (A) entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03 with respect to facts and circumstances
occurring on or prior to the effective date of such assignment and (B) subject
to its obligations thereunder and under Section 9.13). If any assignment by any
Lender holding any Promissory Note is made after the issuance of such Promissory
Note, the assigning Lender shall, upon the effectiveness of such assignment or
as promptly thereafter as practicable, surrender such Promissory Note to the
Administrative Agent for cancellation, and, following such cancellation, if
requested by either the assignee or the assigning Lender, the Borrowers shall
issue and deliver a new Promissory Note to such assignee and/or to such
assigning Lender, with appropriate insertions, to reflect the new commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders and their respective successors and assigns, and the
commitment of, and principal amount and currency of and interest on the Loans
and LC

 

191



--------------------------------------------------------------------------------

Disbursements owing to, each Lender or Issuing Bank pursuant to the terms hereof
from time to time (the “Register”). Failure to make any such recordation, or any
error in such recordation, shall not affect the Administrative Borrower’s
obligations in respect of the Loans and LC Disbursements. The entries in the
Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Administrative
Borrower, each Issuing Bank and each Lender (but only as to its own holdings),
at any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment Agreement executed by an
assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire and any tax certification required by
Section 9.05(b)(ii)(D)(2) (unless the assignee is already a Lender hereunder),
the processing and recordation fee referred to in paragraph (b) of this
Section 9.05, if applicable, and any written consent to the relevant assignment
required by paragraph (b) of this Section 9.05, the Administrative Agent shall
promptly accept such Assignment Agreement and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in paragraph
(b) of this Section 9.05.

(vi) By executing and delivering an Assignment Agreement, the assigning Lender
and the Eligible Assignee thereunder shall be deemed to confirm and agree with
each other and the other parties hereto as follows: (A) the assigning Lender
warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that the amount of its
commitments, and the outstanding balances of its Loans, in each case without
giving effect to any assignment thereof which has not become effective, are as
set forth in such Assignment Agreement, (B) except as set forth in clause
(A) above, the assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statement, warranty or representation made
in or in connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of the Administrative Borrower or any Restricted
Subsidiary or the performance or observance by the Administrative Borrower or
any Restricted Subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (C) the assignee represents and warrants that it is not a Disqualified
Institution and that it is an Eligible Assignee, legally authorized to enter
into such Assignment Agreement; (D) the assignee confirms that it has received a
copy of this Agreement and any Intercreditor Agreement, together with copies of
the financial statements referred to in Section 4.01(c) or the most recent
financial statements delivered pursuant to Section 5.01, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment Agreement; (E) the
assignee will independently and without reliance upon the Administrative Agent,
the assigning Lender or any other Lender and based on such documents and
information as it deems appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (F) the assignee
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent, by the terms hereof, together with such powers as are
reasonably incidental thereto; and (G) the assignee agrees that it will perform
in accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(c) (i) Any Lender may, without the consent of the Borrowers (except as provided
in clause (D) of the proviso below), the Administrative Agent, any Issuing Bank
or any other Lender, sell participations to any bank or other entity (other than
to any Disqualified Institution, any natural Person or, other than with respect
to any participation to any Debt Fund Affiliate (any such participations to a
Debt Fund Affiliate being

 

192



--------------------------------------------------------------------------------

subject to the limitation set forth in the first proviso of the last paragraph
set forth in Section 9.05(f), as if the limitation applied to such
participations), the Borrowers or any of their Affiliates) (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) the consent of the
Administrative Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required for any participation of any Revolving
Loan and/or Revolving Commitment; provided, further that the consent of the
Administrative Borrower shall not be required for any participation (1) of any
Revolving Loan or Revolving Commitment to any Revolving Lender or (2) at any
time when an Event of Default under Sections 7.01(a) or Sections 7.01(f) or
(g) (with respect to any Borrower) exists. Any agreement or instrument pursuant
to which any Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the relevant Participant, agree to any amendment, modification or
waiver described in (x) clause (A) of the first proviso to Section 9.02(b) that
directly and adversely affects the Loans or commitments in which such
Participant has an interest and (y) clauses (B)(1), (2) or (3) of the first
proviso to Section 9.02(b). Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the limitations and requirements of
such Sections and Section 2.19) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section (it being understood that the documentation required under
Section 2.17(f) is delivered to the participating Lender, and if additional
amounts are required to be paid pursuant to Section 2.17(a) or Section 2.17(c),
to the Borrowers and the Administrative Agent). To the extent permitted by
applicable Requirements of Law, each Participant also shall be entitled to the
benefits of Section 9.09 as though it were a Lender; provided that such
Participant shall be subject to Section 2.18(c) as though it were a Lender.

(ii) No Participant shall be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Administrative Borrower’s prior written consent expressly acknowledging that
such Participant’s entitlement to benefits under Sections 2.15, 2.16 and 2.17 is
not limited to what the participating Lender would have been entitled to receive
absent the participation.

(d) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and its respective successors
and registered assigns, and the principal and interest amounts of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (a “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of any Participant Register (including
the identity of any Participant or any information relating to any Participant’s
interest in any Commitment, Loan, Letter of Credit or any other obligation under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) or Proposed
Section 1.163-5(b) of the U.S. Treasury Regulations (or the amended or successor
version). The entries in the Participant Register shall be conclusive absent
manifest error, and each Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) (i) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (other than to any
Disqualified Institution or any natural person) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to any Federal
Reserve

 

193



--------------------------------------------------------------------------------

Bank or other central bank having jurisdiction over such Lender, and this
Section 9.05 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release any Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(ii) No Lender, acting in its capacity as a Lender (or any Affiliate or other
Person acting on such Lender’s behalf) may at any time enter into a total return
swap, total rate of return swap, credit default swap or other derivative
instrument under which any Secured Obligation is the sole reference obligation
(or a reference obligation constituting at least 25% of the weight in any bucket
of such derivative instruments) (any such swap or other derivative instrument,
an “Obligations Derivative Instrument”) if:

(A) in respect of a total return swap or total rate of return swap, such
Obligations Derivative Instrument is with any Disqualified Institution and the
Lender (or any of its Affiliates or any other Person acting on such Lender’s
behalf) has acted as the total return payor (or similar role however defined in
such Obligation Derivative Instrument); or

(B) in respect of a credit default swap, any Disqualified Institution has acted
as the protection seller (or similar role however defined in such Obligation
Derivative Instrument).

provided, notwithstanding anything contained in the foregoing to the contrary,
nothing in this clause shall prohibit the activities of a Lender (or any
Affiliate or other Person acting on such Lender’s behalf) that occur on the
public side of an information barrier unless (1) such Person is entering into
such Obligation Derivative Instrument for the purpose of synthetically
transferring, in whole or in part, any Secured Obligation held by a Lender which
is acting in its capacity as a Lender or on behalf of an entity which is acting
in its capacity as Lender, (2) such Person is not acting as a market-maker in
connection with entering into such Obligation Derivative Instrument and (3) the
list of Disqualified Institutions and the restrictions relating thereto under
this Agreement are available to such Lender; and provided further that,
(x) notwithstanding the foregoing, in no event shall Confidential Information be
shared with any counterparty to an Obligations Derivatives Instrument that is a
Disqualified Institution and each Lender shall be required to comply with the
relevant confidentiality provisions in connection with any transaction involving
Obligations Derivative Instruments and (y) in the event of any Obligations
Derivative Instrument in violation of the foregoing, the Administrative Borrower
has the right to require the unwind of the applicable Obligations Derivative
Instrument at the sole cost and expense of the applicable Lender.

(f) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Administrative Borrower, the option to provide to
the Borrowers all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to the Borrowers pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan, (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof and (iii) in no event
may any Lender grant any option to provide to the Borrowers all or any part of
any Loan that such Granting Lender would have otherwise been obligated to make
to the Borrowers pursuant to this Agreement to any Disqualified Institution. The
making of any Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that (A) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement (including its obligations under Section 2.15, 2.16 or 2.17) and
no SPC shall be entitled to any greater amount under Section 2.15, 2.16 or 2.17
or any other provision of this Agreement or any other Loan Document that the
Granting Lender would have been entitled to receive, unless the grant to such
SPC is made with the prior written consent of the Administrative Borrower
expressly acknowledging that

 

194



--------------------------------------------------------------------------------

Loans acquired by any Debt Fund Affiliate may (but shall not be required to) be
contributed to the Administrative Borrower or any of its subsidiaries for
purposes of cancelling such Indebtedness (it being understood that any Loans so
contributed shall be retired and cancelled immediately upon thereof); provided
that upon any such cancellation, the aggregate outstanding principal amount of
the relevant Class of Loans shall be deemed reduced, as of the date of such
contribution, by the full par value of the aggregate principal amount of the
Loans so contributed and cancelled, and each principal repayment installment
with respect to the Term Loans pursuant to Section 2.10(a) shall be reduced pro
rata by the full par value of the aggregate principal amount of any applicable
Term Loans so contributed and cancelled.

(h) UponNotwithstanding anything to the contrary herein, upon the request of any
Lender, the Administrative Agent shall make available to such Lender the list of
Disqualified Institutions at the relevant time, and such Lender may provide the
list to any potential assignee or participant on a confidential basis in
accordance with Section 9.13 hereof for the purpose of verifying whether such
Person is a Disqualified Institution.

Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loan and issuance of any
Letter of Credit regardless of any investigation made by any such other party or
on its behalf and notwithstanding that the Administrative Agent may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Termination Date. The
provisions of Sections 2.15, 2.16, 2.17, 9.03 and 9.13 and Article 8 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Revolving Credit Commitment, the
occurrence of the Termination Date or the termination of this Agreement or any
provision hereof but in each case, subject to the limitations set forth in this
Agreement.

Section 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the Intercreditor Agreements and the Fee LettersLetter
constitute the entire agreement among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it has been executed by the Administrative Borrower and the
Administrative Agent and when the Administrative Agent has received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or by email as a “.pdf” or “.tiff” attachment shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 9.08. Severability. To the extent permitted by applicable Requirements
of Law, any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.09. Right of Setoff. At any time when an Event of Default exists, the
Administrative Agent and, upon the written consent of the Administrative Agent,
each Issuing Bank and each Lender is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable Requirements of Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (in any currency)
at any time owing by the

 

199



--------------------------------------------------------------------------------

Affiliate or Representative thereof to any Affiliate or Representative of the
Administrative Agent, any Issuing Bank, any Arranger, or any Lender that is a
Disqualified Institution, (b) to the extent compelled by legal process in, or
reasonably necessary to, the defense of such legal, judicial or administrative
proceeding, in any legal, judicial or administrative proceeding or otherwise as
required by applicable Requirements of Law (in which case such Person shall
(i) to the extent permitted by applicable Requirements of Law, inform the
Administrative Borrower promptly in advance thereof and (ii) except with respect
to any audit or examination conducted by bank regulatory authorities, use
commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment), (c) upon the demand or request of any
regulatory or governmental authority (including any self-regulatory body)
purporting to have jurisdiction over such Person or its Affiliates (in which
case such Person shall, except with respect to any audit or examination
conducted by bank accountants or any Governmental Authority or regulatory or
self-regulatory authority exercising examination or regulatory authority, to the
extent permitted by applicable Requirements of Law, (i) inform the
Administrative Borrower promptly in advance thereof and (ii) use commercially
reasonable efforts to ensure that any information so disclosed is accorded
confidential treatment), (d) to any other party to this Agreement, (e) subject
to an acknowledgment and agreement by the relevant recipient that the
Confidential Information is being disseminated on a confidential basis (on
substantially the terms set forth in this paragraph or as otherwise reasonably
acceptable to the Administrative Borrower and the Administrative Agent,
including as set forth in the Information Memorandum) in accordance with the
standard syndication process of the Arrangers or market standards for
dissemination of the relevant type of information, which shall in any event
require “click through” or other affirmative action on the part of the recipient
to access the Confidential Information and acknowledge its confidentiality
obligations in respect thereof, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or prospective Participant in, any
of its rights or obligations under this Agreement, including any SPC (in each
case other than a Disqualified Institution), (ii) any pledgee referred to in
Section 9.05, (iii) any actual or prospective, direct or indirect contractual
counterparty (or its advisors, but other than any Disqualified Institution) to
any Derivative Transaction (including any credit default swap) or similar
derivative instrument to which any Loan Party is a party and (iv) subject to the
Administrative Borrower’s prior approval of the information to be disclosed,
(x) to Moody’s or S&P on a confidential basis in connection with obtaining or
maintaining ratings as required under Section 5.13 or (y) to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the facilities or, on a confidential basis, market
data collectors and service providers to the Administrative Agent in connection
with the administration and management of this Agreement and the Loan Documents,
(f) with the prior written consent of the Administrative Borrower and (g) to the
extent the Confidential Information becomes publicly available other than as a
result of a breach of this Section by such Person, its Affiliates or their
respective Representatives or to the extent any such information (I) is received
by such Person from a third party that is not to such Person’s knowledge, after
reasonable investigation, subject to confidentiality obligations owing to the
Administrative Borrower, the Sponsors or any of their respective affiliates or
Related Parties or (II) was already in such Person’s possession (except to the
extent received in a manner that would be restricted by this paragraph) or is
independently developed by such Person based exclusively on information the
disclosure of which would not otherwise be restricted by this paragraph. For
purposes of this Section, “Confidential Information” means all information
relating to the Administrative Borrower and/or any of its subsidiaries and their
respective businesses or the Transactions (including any information obtained by
the Administrative Agent, any Issuing Bank, any Lender or any Arranger, or any
of their respective Affiliates or Representatives, based on a review of any
books and records relating to the Administrative Borrower and/or any of its
subsidiaries and their respective Affiliates from time to time, including prior
to the date hereof) other than any such information that is publicly available
to the Administrative Agent or any Arranger, Issuing Bank or Lender on a
non-confidential basis prior to disclosure by the Administrative Borrower or any
of its subsidiaries. For the avoidance of doubt, but subject to Section 9.05(h),
in no event shall any disclosure of any Confidential Information be made to
Person that is a Disqualified Institution at the time of disclosure.

Section 9.14. No Fiduciary Duty. Each of the Administrative Agent, the
Arrangers, each Lender, each Issuing Bank and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or

 

202



--------------------------------------------------------------------------------

sum adjudged to be so due in the Judgment Currency, the Administrative Agent may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent from any
Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to such Borrower
(or to any other Person who may be entitled thereto under applicable
Requirements of Law).

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

206



--------------------------------------------------------------------------------

EXHIBIT B

[See attached.]



--------------------------------------------------------------------------------

[Execution Version]

SUCCESSOR AGENT AGREEMENT

THIS SUCCESSOR AGENT AGREEMENT (this “Agreement”) is dated as of March 26, 2019
by and among JPMORGAN CHASE BANK, N.A. (“JPMorgan” or the “Successor Agent”),
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“Credit Suisse”), in its capacities as
administrative agent and collateral agent (in such capacity, the “Existing
Agent”) and as issuing bank (in such capacity, the “Resigning Issuing Bank”),
SYNEOS HEALTH, INC. (f/k/a INC Research Holdings, Inc.), a Delaware corporation
(the “Administrative Borrower”).

WHEREAS, (a) the Administrative Borrower, the banks, financial institutions and
other Persons from time to time parties thereto, and Credit Suisse, as
administrative agent and collateral agent (collectively, such capacities, the
“Agent”) and as issuing bank (in such capacity, an “Issuing Bank”), entered into
that certain Credit Agreement dated as of August 1, 2017 (as amended by
Amendment No. 1 and as further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) and
(b) substantially concurrently with the effectiveness of this Agreement, the
Administrative Borrower, the other Loan Parties party thereto, JPMorgan, as
Successor Agent and the Lenders party thereto (which constitute the Required
Lenders) entered into that certain Amendment No. 2 to Credit Agreement, dated as
of March 26, 2019 (the “Second Amendment”, and the Credit Agreement as amended
by the Second Amendment, the “Amended Credit Agreement”). Capitalized terms used
herein without definition shall have the meanings attributed to such terms in
the Credit Agreement and the Second Amendment, as applicable;

WHEREAS, pursuant to Article 8 of the Credit Agreement, the Existing Agent has
the right to resign as Agent and the Required Lenders have the right, with the
consent of the Administrative Borrower, to appoint a successor Agent;

WHEREAS, (i) pursuant to Article 8 of the Credit Agreement, Credit Suisse
desires to resign as Agent and (ii) the Required Lenders have consented to the
appointment of JPMorgan to act as the successor Agent under the Credit Agreement
and the other Loan Documents pursuant to the Second Amendment;

WHEREAS, JPMorgan is willing to accept such appointment as Agent under the
Credit Agreement and the other Loan Documents;

WHEREAS, pursuant to Section 2.05(i)(iii) of the Credit Agreement, an Issuing
Bank may resign upon notice to the Administrative Borrower, the Revolving
Lenders and each other Issuing Bank;

WHEREAS, (i) pursuant to Section 2.05(i)(iii) of the Credit Agreement, Credit
Suisse desires to resign as Issuing Bank and (ii) the Administrative Borrower
and, pursuant to the Second Amendment, the Revolving Lenders and other Issuing
Banks acknowledge notice of such resignation;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereto, intending to be legally bound, hereby agree as follows:



--------------------------------------------------------------------------------

1. Resignation and Appointment of Agent; Resignation of Issuing Bank.

(a) Pursuant to the Loan Documents (including, without limitation, Article 8 of
the Credit Agreement) (a) the Existing Agent’s resignation as the Agent is
hereby effective and the Administrative Borrower hereby accepts and, pursuant to
the Second Amendment, each of the Required Lenders have accepted the resignation
of Credit Suisse as Agent under the Loan Documents, and Credit Suisse shall have
no further obligations under the Loan Documents in its capacity as Agent (other
than the obligations set forth in Section 6 below), and (b) pursuant to the
Second Amendment, the Required Lenders have consented to the appointment of
JPMorgan to act as the Successor Agent, under the Loan Documents and the
Administrative Borrower hereby consents to such appointment, in each case,
effective as of the Effective Date (as defined below). As of the Effective Date,
the Successor Agent hereby accepts the appointment to act as the Agent under the
Loan Documents. Each of the parties hereto agrees to execute all documents
necessary to evidence and give effect to the appointment of JPMorgan as Agent as
contemplated by this Agreement.

(b) Pursuant to the Loan Documents (including, without limitation,
Section 2.05(i)(iii) of the Credit Agreement), the Resigning Issuing Bank’s
resignation as Issuing Bank is hereby effective and Credit Suisse on and from
the date hereof shall have no further obligations to issue Letters of Credit
under the Loan Documents in its capacity as an Issuing Bank; provided that, it
is understood and agreed that the rights and obligations of Credit Suisse in its
capacity as an Issuing Bank with respect to all outstanding Existing Credit
Suisse Letters of Credit (as defined in the Amended Credit Agreement) shall
continue in full force and effect. The Administrative Borrower hereby waives,
and pursuant to the Second Amendment each other Issuing Bank and the Revolving
Lenders have waived, any notice requirements and, other than as set forth herein
with respect to the Existing Credit Suisse Letters of Credit, any inconsistency
or conflict with the provisions in Section 2.05(i)(iii) of the Credit Agreement
with respect to the resignation of Credit Suisse as Issuing Bank.

2. Rights, Duties and Obligations.

(a) As of the Effective Date, the Successor Agent is hereby vested with all the
rights, powers, discretion and privileges of the Agent, as described in the Loan
Documents, and the Successor Agent assumes from and after the Effective Date the
obligations, responsibilities and duties of the Agent, in accordance with the
terms of the Loan Documents, and, except as set forth in Section 6 below, the
Existing Agent is discharged from all of its duties and obligations as the Agent
under the Loan Documents. Nothing in this Agreement shall be deemed a
termination of the provisions of any Loan Document that expressly survive Credit
Suisse’s resignation in its capacity as Agent (including, without limitation,
Article 8 and Section 9.03 of the Credit Agreement (collectively, the “Agency
Surviving Provisions”)), which provisions shall inure to the benefit of the
Existing Agent (and, as and to the extent provided therein, each other
sub-agents appointed by it) as to any actions taken or omitted to be taken while
it was “Agent” under the Credit Agreement and the other Loan Documents.

(b) The Administrative Borrower and, pursuant to the Second Amendment, the
Required Lenders expressly agree and acknowledge that the Successor Agent is not
assuming any liability (i) under or related to the Loan Documents prior to the
Effective Date and (ii) for any and all claims under or related to the Loan
Documents that may have arisen or accrued prior to the Effective Date.

(c) The Administrative Borrower hereby expressly agrees and confirms and the
Required Lenders have agreed and confirmed pursuant to the Second Amendment,
with respect to their applicable indemnification obligations under the Loan
Documents, that the Existing Agent’s right to indemnification, as set forth in
the Loan Documents, shall apply with respect to any and all losses, claims,
costs and expenses that the Existing Agent, suffers or incurs relating to
actions taken or omitted by any of the parties to this Agreement prior to the
Effective Date.

 

2



--------------------------------------------------------------------------------

(d) The parties hereto agree that neither Credit Suisse, in its individual
capacity and in its capacity as the Existing Agent, nor any of its Affiliates,
shall bear any responsibility or liability for any actions taken or omitted to
be taken by the Successor Agent or otherwise under this Agreement or, on and
after the Effective Date, the Credit Agreement or any of the other Loan
Documents.

(e) As of the Effective Date, the Resigning Issuing Bank is discharged from all
of its duties and obligations as an Issuing Bank under the Loan Documents,
except as set forth in Section 2.05(i)(iii) of the Credit Agreement with respect
to the Existing Credit Suisse Letters of Credit. Notwithstanding anything to the
contrary herein, nothing in this Agreement shall be deemed a termination of the
provisions of any Loan Document that expressly survive Credit Suisse’s
resignation in its capacity as Issuing Bank (including, without limitation,
Sections 2.05 and 9.03 of the Credit Agreement (the “Letter of Credit Surviving
Provisions”, and together with the Agency Surviving Provisions, the “Surviving
Provisions”)), which provisions shall inure to the benefit of the Resigning
Issuing Bank as to any actions taken or omitted to be taken while it was
“Issuing Bank” under the Credit Agreement and the other Loan Documents. The
Administrative Borrower hereby expressly agrees and confirms and the Revolving
Lenders and Issuing Banks have agreed and confirmed pursuant to the Second
Amendment, with respect to their applicable indemnification obligations under
the Loan Documents, that the Resigning Issuing Bank’s right to indemnification,
as set forth in the Loan Documents, shall apply with respect to any and all
losses, claims, costs and expenses that the Resigning Issuing Bank suffers or
incurs relating to actions taken or omitted by any of the parties to this
Agreement prior to the Effective Date.

3. Information Regarding Status of Loan Documents.

(a) Current Lenders and Loan Status. Attached hereto as Schedule I is the
Register maintained by the Existing Agent, which Register the Existing Agent
represents and warrants contains a true and correct list of the Lenders and the
outstanding principal amount of, and accrued interest payable on, the Loans
owing to each such Lender under the Credit Agreement as of close of business on
March 26, 2019.

(b) Collateral Documents. The Existing Agent represents and warrants that
Schedule II is a list of the Collateral Documents, copies of which have been
delivered to the Successor Agent on or prior to the date hereof, and as of the
date hereof there have been no amendments, supplements or consents to the
Collateral Documents, to which the Existing Agent has knowledge or is a party,
except as set forth on Schedule II.

(c) Waivers. The Administrative Borrower hereby waives, and pursuant to the
Second Amendment the Required Lenders have waived, any notice requirements and
any inconsistency or conflict with the provisions in Article 8 of the Credit
Agreement with respect to the resignation of Credit Suisse as Agent and the
appointment of JPMorgan as the Agent.

Other than as expressly set forth herein, this Agreement is made without
representation or warranty of any kind, nature or description on the part of any
party hereto; provided that the foregoing shall not affect any of the covenants
or agreements contained in the other paragraphs hereof. Without limiting the
generality of the foregoing, the Successor Agent acknowledges that the Existing
Agent has not made any representation or warranty to the Successor Agent as to
the financial condition of the Administrative Borrower or the value,
collectability or realization of any Collateral or any Obligations of the Loan
Parties or as to the legality, validity, enforceability, perfection or priority
of any Obligations of the Loan Parties or the Collateral. The Successor Agent
acknowledges that it has made, to the extent determined by it to be necessary or
prudent, its own independent investigation and determination of the foregoing
matters and all other matters pertaining to its appointment as Agent under the
Loan Documents.

 

3



--------------------------------------------------------------------------------

4. Collateral.

(a) The Existing Agent hereby assigns to the Successor Agent each of the Liens
and security interests pledged, collaterally assigned, mortgaged, transferred
and granted to the Existing Agent in its capacity as the Agent under the
Collateral Documents for its benefit and the benefit of the Secured Parties,
together with any claims, awards, and judgments, if any, in favor of the
Existing Agent in its capacity as the Agent under the Collateral Documents, and
the Successor Agent hereby assumes all such Liens and security interests, for
its benefit and for the benefit of the Secured Parties. For the avoidance of
doubt, nothing in the foregoing sentence shall require the Existing Agent to
assign to the Successor Agent any fees or expenses or any claims, awards or
judgments relating to indemnity, reimbursement or other protections to which the
Existing Agent is entitled under the Loan Documents (in its capacity as the
Agent) received or incurred by, or due to, the Existing Agent prior to the
Effective Date.

(b) The Administrative Borrower (and the Administrative Borrower on behalf of
the other Loan Parties), and the Existing Agent hereby authorize the Successor
Agent (or its counsel on its behalf) to (i) file, on or after the date hereof,
the UCC financing statements set forth in Annex A-1 hereto, (ii) make the
filings with the United States Patent and Trademark Office and the United States
Copyright Office set forth in Annex A-2 hereto, and (iii) with the prior consent
of the Administrative Borrower, any other UCC assignments or other assignments
and amendments with respect to the UCC financing statements and other filings in
respect of the Collateral, and to execute such other agreements or amendments in
respect of the Collateral and the Collateral Documents, including filings with
the United States Patent and Trademark Office and the United States Copyright
Office and assignments and/or amendments to account control agreements, as the
Successor Agent reasonably deems necessary or appropriate to evidence the
Successor Agent’s appointment as Agent pursuant to the terms of this Agreement
effective as of the Effective Date.

(c) The Successor Agent shall act in good faith to take possession and control
of all Collateral and Liens in the possession or control of the Existing Agent
(the “Possessory Collateral”), and the Existing Agent shall act in good faith to
deliver all Possessory Collateral to the Successor Agent (or its designated
counsel), in each case as expeditiously as possible following the Effective
Date. Until such time as all Collateral in the possession or control of the
Existing Agent (in its capacity as such), all Liens granted in favor of the
Existing Agent (in its capacity as such) in the Collateral and all UCC-1
financing statements and other filings and registrations (including any
documents filed or registered with the United States Copyright Office or the
United States Patent and Trademark Office) that name Credit Suisse as Agent as a
secured party have been assigned or otherwise transferred to the Successor
Agent, if applicable, the Existing Agent shall continue to hold such Collateral
and/or Liens on such Collateral as bailee of the Successor Agent in accordance
with the terms of this Agreement and the Collateral Documents, solely for the
purposes of maintaining the priority and perfection of such Liens. Credit
Suisse, in its capacity as Existing Agent, shall be entitled to all the benefits
of the Agent under the Loan Documents (including, without limitation, the Agency
Surviving Provisions) with respect to all actions taken or omitted to be taken
by Credit Suisse in its capacity as the Agent prior to the Effective Date,
including, for the avoidance of doubt, in connection with this Agreement.

(d) Any reference to the Existing Agent as an additional insured and/or loss
payee under any insurance required to be maintained pursuant to the Loan
Documents shall, until the Successor Agent is substituted as additional insured
and/or loss payee thereunder, constitute a reference to the Existing Agent as
sub-agent of the Successor Agent.

 

4



--------------------------------------------------------------------------------

5. Conditions Precedent to Effectiveness. This Agreement shall become effective,
as of the date hereof (the “Effective Date”), upon the satisfaction of the
following conditions (it being understood and agreed that the effectiveness of
this agreement shall occur substantially concurrently with, but immediately
prior to, the Amendment No. 2 Closing Date):

(a) each of the parties hereto shall have received executed counterparts of this
Agreement from the Administrative Borrower, the Existing Agent, the Successor
Agent and the Resigning Issuing Bank;

(b) the parties thereto (which shall include the Required Lenders) shall have
executed and delivered the Second Amendment; and

(c) the Administrative Borrower shall have reimbursed each of the Existing Agent
and the Resigning Issuing Bank for all reasonable and documented out-of-pocket
fees, charges and expenses due and payable as of the Effective Date (including
the reasonable fees and disbursements of external counsel to the Existing Agent
and Resigning Issuing Bank through and including the Effective Date).

6. Covenants of Existing Agent and the Loan Parties.

(a) The Existing Agent covenants and agrees that it will: (i) use commercially
reasonable efforts to deliver, or cause to be delivered, promptly to the
Successor Agent, (x) executed originals of the Credit Agreement and the other
Loan Documents in its possession to the extent the Successor Agent reasonably
deems it is necessary to have such executed original documents and (y) copies of
any written notices, financial statements and other written requests delivered
by the Administrative Borrower, in accordance with the notice provisions in
Section 9.01 of the Credit Agreement, to the Existing Agent under Article 5 of
the Credit Agreement received by the Existing Agent, in each case, to the extent
such notices, statements or requests have not already been delivered to the
Lenders, (ii) execute all documents as may be reasonably requested by the
Successor Agent to transfer the rights and privileges of the Existing Agent
under the Loan Documents, in its capacity as Agent, to the Successor Agent and
(iii) take all other actions reasonably requested by the Successor Agent or its
representatives to facilitate the transfer of information to the Successor Agent
in connection with the Loan Documents, including to comply with its obligations
under Article 8 of the Credit Agreement. The Administrative Borrower hereby
consents (and the Required Lenders pursuant to the Second Amendment have
consented) to all actions taken by the Existing Agent and the Successor Agent
pursuant to the immediately preceding sentence; provided that, notwithstanding
anything to the contrary, it is acknowledged by the Successor Agent, for the
avoidance of doubt, that the confidentiality provisions of the Loan Documents,
including, without limitation Section 9.13 of the Credit Agreement, shall apply
to all information regarding the Administrative Borrower and its Subsidiaries
and their businesses delivered to the Successor Agent in accordance with such
provisions regardless of whether such information was delivered on, before or
after the Effective Date. It is the intention and understanding of the Existing
Agent and the Successor Agent that any exchange of information under this
Section 6 that is otherwise protected against disclosure by privilege, doctrine
or rule of confidentiality (such information, “Privileged Information”) (i) will
not waive any applicable privilege, doctrine or rule of protection from
disclosure, (ii) will not diminish the confidentiality of the Privileged
Information and (iii) will not be asserted as a waiver of any such privilege,
doctrine or rule by the Existing Agent or the Successor Agent.

(b) The Administrative Borrower (and the Administrative Borrower on behalf of
the other Loan Parties) and the Existing Agent agree that, promptly following
the Effective Date, the Existing Agent shall (i) furnish, at the Administrative
Borrower’s expense, additional releases, amendment or termination statements,
assignments, acknowledgements, such other customary documents, instruments and
agreements and such other information as may be reasonably requested by the
Successor Agent from

 

5



--------------------------------------------------------------------------------

time to time and, in each case, that are necessary to evidence the Successor
Agent’s appointment as Agent effective as of the Effective Date and (ii) take
such actions with respect to the Collateral as may be reasonably requested by
the Successor Agent from time to time that are necessary in order to effect the
matters covered hereby; provided that any document, instrument or agreement to
be furnished or executed by, or other action to be taken by, the Existing Agent
shall be reasonably satisfactory to it and shall be without any representations
and/or warranties from the Existing Agent, and the Existing Agent shall be
reasonably satisfied that the delivery of any information requested of it would
not breach any confidentiality restrictions binding on it.

7. Fees and Expenses. Commencing on the Effective Date, the Existing Agent shall
cease to be entitled to receive the administrative agent fees provided by that
certain agency fee letter, dated as of June 14, 2017 (the “Existing Agent Fee
Letter”), between, among others, the Administrative Borrower and the Existing
Agent and, notwithstanding anything to the contrary in the Credit Agreement,
commencing on and after the Effective Date, the administrative agent fees shall
be payable to the Successor Agent pursuant to that certain Agency Fee Letter,
dated as of February 14, 2019 (the “Successor Agent Fee Letter”), by and among
the Administrative Borrower and JPMorgan Chase Bank, N.A.. All other provisions
of the Credit Agreement providing for the payment of fees and expenses of, and
providing indemnities for the benefit of, the Existing Agent shall remain in
full force and effect for the benefit of the Successor Agent. In addition, to
the extent required by Section 9.03 of the Credit Agreement, the Administrative
Borrower agrees to pay all reasonable out-of-pocket costs and expenses of the
Existing Agent and the Successor Agent (including, without limitation, legal
fees) reasonably incurred by it in connection with the negotiation, preparation,
execution and delivery of this Agreement and any related documents.

8. Return of Payments. In the event that, after the Effective Date, the Existing
Agent receives any principal, interest or other amount owing to any Lender or
the Successor Agent under any Loan Document, the Existing Agent agrees that such
payment shall be held in trust for the Successor Agent, and the Existing Agent
shall promptly return without setoff or counterclaim such payment to the
Successor Agent for payment to the Person entitled thereto.

9. Indemnification. The Administrative Borrower (and the Administrative Borrower
on behalf of the other Loan Parties) confirms and agrees that the
indemnification provisions set forth in Section 9.03 of the Credit Agreement
will apply and be enforceable by the Existing Agent, the Successor Agent and the
Resigning Issuing Bank in respect of their respective execution and delivery of
this Agreement and the other instruments and agreements provided for herein, all
actions taken or omitted by the Existing Agent, the Successor Agent and the
Resigning Issuing Bank pursuant to the terms of this Agreement and all claims
based upon or arising in connection with any of the foregoing. Each of the
Existing Agent, the Successor Agent and the Resigning Issuing Bank reserves the
right to enforce, in respect of such execution, delivery, actions or claims,
each and all of the rights, benefits, immunities, exculpatory provisions and
indemnities enforceable by the Existing Agent, the Successor Agent and the
Resigning Issuing Bank (as applicable) under the Surviving Provisions.

10. Entire Agreement. This Agreement, the Second Amendment and, solely as
between the Administrative Borrower and the Successor Agent, the Successor Agent
Fee Letter state the entire agreement and supersede all prior agreements,
written or verbal, between the parties hereto with respect to the subject matter
hereof and this Agreement may not be amended except in writing signed by a duly
authorized representative of each of the respective parties hereto. Except as
specifically modified by this Agreement, the Credit Agreement and the other Loan
Documents are hereby ratified and confirmed in all respects and shall remain in
full force and effect in accordance with their respective terms.

 

6



--------------------------------------------------------------------------------

11. Waiver. No delay or failure on the part of any party hereto in exercising
any right, power or remedy hereunder shall effect or operate as a waiver
thereof, nor shall any single or partial exercise thereof or any abandonment or
discontinuance of steps to enforce such right, power or remedy preclude any
further exercise thereof or of any other right, power or remedy.

12. Submission To Jurisdiction; Waiver of Right to Trial by Jury. The parties
hereby agree that Sections 9.10(b) and 9.11 of the Credit Agreement shall apply,
mutatis mutandis, to this Agreement.

13. Consents. The Administrative Borrower hereby represents and warrants that it
is duly authorized to execute and perform its obligations under this Agreement
and that such execution is not prohibited by law and the Administrative Borrower
hereby consents to the appointment of JPMorgan as Successor Agent under the
Credit Agreement and the other applicable Loan Documents.

14. Representations and Warranties. Each of the Existing Agent and the Successor
Agent hereby represents and warrants that it is duly authorized to execute and
perform its obligations under this Agreement and that such execution is not
prohibited by law.

15. Successors and Assigns. This Agreement shall inure to the benefit and be
binding upon the successors and permitted assigns of each of the parties hereto.

16. Amendments. The parties hereby agree and acknowledge that, from and after
the Effective Date, JPMorgan shall be, and shall be deemed to be, the Agent
under the Credit Agreement and the other Loan Documents. In furtherance of the
foregoing, as of the Effective Date, unless the context otherwise requires, all
recitals, introductory paragraphs, defined terms and other references to “Credit
Suisse AG, Cayman Islands Branch” as the administrative agent and/or the
collateral agent in the Credit Agreement and the other Loan Documents are hereby
deemed amended to reference “JPMorgan Chase Bank, N.A.” as the Agent,
thereunder.

17. Notices. All notices addressed to the “Administrative Agent” under the
Credit Agreement or the other Loan Documents shall be sent to:

JPM Account Manager

Client Processing Specialist

10 South Dearborn, Floor L2

Chicago, IL 60603-2300, United States

Attention: Stephon Chambers

Telephone: 312-954-4306

Facsimile: 844-490-5665

Email: Jpm.agency.servicing.1@jpmorgan.com; Stephon.Chambers@JPMorgan.com

with a copy to

JPM Backup Account Manager

Client Processing Specialist

10 South Dearborn, Floor L2

Chicago, IL 60603-2300, United States

Attention: Ladesiree Williams

Telephone: 312-732-2007

Facsimile: 844-490-5665

Email: Jpm.agency.servicing.1@jpmorgan.com

 

7



--------------------------------------------------------------------------------

18. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401).

19. Severability. In the event that any provision of this Agreement, or the
application of such provision to any Person or set of circumstances, shall be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be affected and shall continue to be
valid and enforceable to the fullest extent permitted by law.

20. Loan Documents. Upon the execution and delivery of this Agreement by the
Existing Agent, the Successor Agent and the Administrative Borrower, this
Agreement shall be deemed to be a Loan Document, and the Credit Agreement and
the other Loan Documents shall, where the context requires, be read and
construed throughout so as to incorporate this Agreement.

21. Counterparts and Facsimile. This Agreement may be signed in counterparts,
all of which together shall constitute one and the same instrument. The parties
hereto may provide signatures to this Agreement by facsimile or electronic mail
(including, without limitation, in “.pdf” or “.tif” format), and such facsimile
or electronic mail signatures shall be deemed to be the same as original
signatures.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Existing Agent By:  

/s/ Vipul Dhadda

 

Name: Vipul Dhadda

Title: Authorized Signatory

By:  

/s/ Joan Park

 

Name: Joan Park

Title: Authorized Signatory

 

[Signature Page to Successor Agent Transfer Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as the Resigning Issuing Bank By:  

/s/ Vipul Dhadda

 

Name: Vipul Dhadda

Title: Authorized Signatory

By:  

/s/ Joan Park

 

Name: Joan Park

Title: Authorized Signatory

[Signature Page to Successor Agent Transfer Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.
as the Successor Agent By:  

/s/ John Kusnerick

 

Name: John Kushnerick

Title: Executive Director

 

[Signature Page to Successor Agent Transfer Agreement]



--------------------------------------------------------------------------------

SYNEOS HEALTH, INC., as the Administrative Borrower By:  

/s/ Jason Meggs

  Name: Jason Meggs   Title: Chief Financial Officer

 

[Signature Page to Successor Agent Transfer Agreement]



--------------------------------------------------------------------------------

Schedule I

[Separately provided to the Successor Agent]



--------------------------------------------------------------------------------

Schedule II

Collateral Documents

 

1.

Perfection Certificate dated August 1, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect on the date hereof)
between the Borrower, the other Loan Parties from time to time party thereto and
the Existing Agent, as collateral agent and administrative agent for the secured
parties.

 

2.

Perfection Certificate dated March 1, 2018 by Taylor Strategy Partners, LLC.

 

3.

Pledge and Security Agreement dated August 1, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified and in effect on the
date hereof) between the Borrower, the other borrowers from time to time party
thereto, the Grantors from time to time party thereto and the Existing Agent, as
collateral agent and administrative agent for the secured parties.

 

4.

Loan Guaranty dated August 1, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect on the date hereof) between the
Borrower, the other borrowers from time to time party thereto, the Subsidiary
Parties from time to time party thereto and the Existing Agent, as collateral
agent and administrative agent for the secured parties.

 

5.

Intellectual Property Security Agreement dated August 1, 2017 among the Grantors
from time to time party thereto and the Existing Agent, as collateral agent and
administrative agent for the secured parties.

 

6.

Intellectual Property Security Agreement dated as of March 1, 2018 among Taylor
Strategy Partners, LLC and the Existing Agent, as collateral agent and
administrative agent for the secured parties.

 

7.

Joinder to (i) the Pledge and Security Agreement and (ii) the Loan Guaranty,
dated as of March 1, 2018 by Taylor Strategy Partners, LLC.



--------------------------------------------------------------------------------

Annex A-1



--------------------------------------------------------------------------------

LOGO [g727022dsp088.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5090169 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR                7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586239 Filed with: DE—Secretary of State; Debtor:
ADHERIS, LLC CM:21076/009 A#938139     FILING OFFICE COPY — UCC FINANCING
STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp089.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5090185 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR                7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586240 Filed with: DE—Secretary of State; Debtor:
ALLIDURA COMMUNICATIONS, LLC CM: 21076/009 A#938140     FILING OFFICE COPY — UCC
FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp090.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5089690 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR                7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586206 Filed with: DE—Secretary of State; Debtor:
CHAMBERLAIN COMMUNICATIONS GROUP LLC CM: 21076/009 A#938144     FILING OFFICE
COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp091.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5089757 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR                7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586209 Filed with: DE—Secretary of State; Debtor: INCHORD
HOLDING CORPORATION CM: 21076/009 A#938147     FILING OFFICE COPY — UCC
FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp092.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5089781 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8                4. CONTINUATION:
Effectiveness of the Financing Statement identified above with respect to the
security interest(s) of Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law                5.
PARTY INFORMATION CHANGE:                Check one of these two boxes: AND Check
one of these three boxes to:                CHANGE name and/or address: Complete
ADD name: Complete item DELETE name: Give record name This Change affects Debtor
or Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or
7b, and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR                7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent                OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586210 Filed with: DE—Secretary of State; Debtor:
INVENTIV CLINICAL, LLC CM: 21076/009 A#938148     FILING OFFICE COPY — UCC
FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp093.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5087660 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR                7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586213 Filed with: DE—Secretary of State; Debtor:
INVENTIV HEALTH CLINICAL, LLC CM: 21076/009 A#938150     FILING OFFICE COPY —
UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp094.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5089849 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR                7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586211 Filed with: DE—Secretary of State; Debtor:
INVENTIV HEALTH CLINICAL RESEARCH SERVICES, LLC CM: 21076/009 A#938152    
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev.
04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp095.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5090029 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR                7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586212 Filed with: DE—Secretary of State; Debtor:
INVENTIV HEALTH CLINICAL SRE, LLC CM: 21076/009 A#938153     FILING OFFICE COPY
— UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp096.jpg]
UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5090086 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR                7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586214 Filed with: DE—Secretary of State; Debtor:
INVENTIV HEALTH PUBLIC RELATIONS, LLC CM: 21076/009 A#938155     FILING OFFICE
COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp097.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5089716 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR                7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586208 Filed with: DE—Secretary of State; Debtor:
INVENTIV HEALTH RESEARCH & INSIGHTS, LLC CM: 21076/009 A#938156     FILING
OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp098.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 20170080197G 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR                7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586238 Filed with: NC—Secretary of State; Debtor: ADDISON
WHITNEY LLC CM: 21076/009 A#938138     FILING OFFICE COPY — UCC FINANCING
STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp099.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 20170080207J 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR                7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586234 Filed with: NC—Secretary of State; Debtor:
INVENTIV HEALTH CONSULTING, INC. CM: 21076/009 A#938154     FILING OFFICE COPY —
UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp100.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 20170080298J 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR                7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586235 Filed with: NC—Secretary of State; Debtor:
PHARMACEUTICAL INSTITUTE, LLC CM: 21076/009 A#938161     FILING OFFICE COPY —
UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp101.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 52342653 08/01/2017    (or recorded) in the REAL ESTATE
RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR                7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586229 Filed with: NJ—Department of Treasury/Commercial
Recording; Debtor: INVENTIV COMMERCIAL SERVICES, LLC CM: 21076/009 A#938149    
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev.
04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp102.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 52342660 08/01/2017    (or recorded) in the REAL ESTATE
RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR                7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586230 Filed with: NJ—Department of Treasury/Commercial
Recording; Debtor: INVENTIV HEALTH CLINICAL LAB, INC. CM: 21076/009 A#938151    
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev.
04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp103.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW INSTRUCTIONS (2_#_% a__
bac5) CAREFULLY                A. NAME & PHONE OF CONTACT AT FILER
[#$%&#_a’]                Christian Craft (212) 450-6018                B. SEND
ACKNOWLEDGMENT TO: (Na__ a__ A______)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                christian.craft@davispolk.com                 THE ABOVE
SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL FINANCING STATEMENT FILE
#                1b. T___ FINANCING STATEMENT AMENDMENT __ 201708010374626
08/01/2017                __ b_ _____ [___ __c___] (__ __c_____) _
___                REAL ESTATE RECORDS. 2. TERMINATION: E___c__/_ ___ __ ___ F_
a c_ + S_a__&_ _ ___ ______ ab_/_ __ ___&_ a___ 1___ ___,_c_ __ __c*___- _
______(_) __ ___ S_c*___ Pa__- a*_____?_ + ____ T__&_ a___ S_a__&_ _. 3.
CONTINUATION: E___c__/_ ___ __ ___ F_ a c_ + S_a__&_ _ ___ ______ ab_/_ 1___
___,_c_ __ __c*___- _ ______(_) __ ___ S_c*___ Pa__- a*_____?_ + ____ C_ __
*a___ S_a__&_ _ __ c_ __ *__ ___ ___ a______ a_ ,_____ ,__/____ b- a,,__cab__
_a1.                4. X ASSIGNMENT (_*__ __ ,a___a_): G_/_ a&_ __ a___+ __ _
___& 7a __ 7b a _ a______ __ a___+ __ _ ___& 7c; a _ a___ +_/_ a&_ __ a___+ __ _
___& 9. 5. AMENDMENT (PARTY INFORMATION): T___ A&_ _&_ _ a___c__ D_b___ __
S_c*___ Pa__- __ __c___. C__c0 _ _- _ _ __ _____ _1_ b_2__.    A___ c__c0 _ _ __
___ _____1_ + _____ b_2__ a _ ,__/___ a,,__,__a__ _ ___&a___ _ ___&_ 6 a _/__
7.                CHANGE a&_ a _/__ a______: P__a__ _____ __ ___ ___a____ _
___*c___ _ DELETE a&_: G_/_ __c___ a&_ ADD a&_: C_&,____ ___& 7a __ 7b, a _ a___
___& 7c; _ __+a___ __ c_a +_ + ___ a&_/a______ __ a ,a__-. __ b_ _______ _ ___&
6a __ 6b. a___ c_&,____ ___&_ 7_-7+ (__ a,,__cab__). 6. CURRENT RECORD
INFORMATION:                6a. ORGANIZATION’S NAME                OR 6b.
INDIVIDUAL’S LAST NAME    FIRST NAME    MIDDLE NAME SUFFIX 7. CHANGED (NEW) OR
ADDED INFORMATION:                7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S LAST NAME    FIRST NAME    MIDDLE NAME
SUFFIX 7c. MAILING ADDRESS    CITY    STATE POSTAL CODE COUNTRY 10 South
Dearborn, Floor L2 Chicago    IL 60603-2300 USA 7_. SEE INSTRUCTIONS ADD’L INFO
RE 7_. TYPE OF ORGANIZATION 7_. JURISDICTION OF ORGANIZATION 7+. ORGANIZATIONAL
ID #, __ a— ORGANIZATION                DEBTOR                NONE 8. AMENDMENT
(COLLATERAL CHANGE): c__c0 _ _- _ _ b_2.                D__c__b_ c___a___a_
_______ __ a____, __ +_/_ _ ____ ____a___ c___a___a_ ___c__,___ , __ ___c__b_
c___a___a_ a___+ __.    9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT ( a&_ __ a___+ __, __ ____ __ a A___+ &_ _). I_ ____ __ a A&_ _&_ _
a*_____?__ b- a D_b___ 1__c_ a___ c___a___a_ __ a___ ___ a*_____?_ + D_b___, __
__ ____ __ a T__&_ a___ a*_____?__ b- a D_b___, c__c0 ____ a _ _ ___ a&_ __
DEBTOR a*_____?_ + ____ A&_ _&_ _.    9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S LAST NAME    FIRST NAME    MIDDLE NAME SUFFIX
10.OPTIONAL FILER REFERENCE DATA                F#586241 Filed with:
NY—Secretary of State; Debtor: BIOSECTOR 2 LLC CM: 21076/009 A#938141 FILING
OFFICE COPY    UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV. 05/22/02)



--------------------------------------------------------------------------------

LOGO [g727022dsp104.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW INSTRUCTIONS (2_#_% a__
bac5) CAREFULLY                A. NAME & PHONE OF CONTACT AT FILER
[#$%&#_a’]                Christian Craft (212) 450-6018                B. SEND
ACKNOWLEDGMENT TO: (Na__ a__ A______)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                christian.craft@davispolk.com                THE ABOVE
SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL FINANCING STATEMENT FILE
#                1b. T___ FINANCING STATEMENT AMENDMENT __ 201708010374575
08/01/2017                __ b_ _____ [___ __c___] (__ __c_____) _
___                REAL ESTATE RECORDS. 2. TERMINATION: E___c__/_ ___ __ ___ F_
a c_ + S_a__&_ _ ___ ______ ab_/_ __ ___&_ a___ 1___ ___,_c_ __ __c*___- _
______(_) __ ___ S_c*___ Pa__- a*_____?_ + ____ T__&_ a___ S_a__&_ _. 3.
CONTINUATION: E___c__/_ ___ __ ___ F_ a c_ + S_a__&_ _ ___ ______ ab_/_ 1___
___,_c_ __ __c*___- _ ______(_) __ ___ S_c*___ Pa__- a*_____?_ + ____ C_ __
*a___ S_a__&_ _ __ c_ __ *__ ___ ___ a______ a_ ,_____ ,__/____ b- a,,__cab__
_a1.                4. X ASSIGNMENT (_*__ __ ,a___a_): G_/_ a&_ __ a___+ __ _
___& 7a __ 7b a _ a______ __ a___+ __ _ ___& 7c; a _ a___ +_/_ a&_ __ a___+ __ _
___& 9.    5. AMENDMENT (PARTY INFORMATION): T___ A&_ _&_ _ a___c__ D_b___ __
S_c*___ Pa__- __ __c___. C__c0 _ _- _ _ __ _____ _1_ b_2__.    A___ c__c0 _ _ __
___ _____1_ + _____ b_2__ a _ ,__/___ a,,__,__a__ _ ___&a___ _ ___&_ 6 a _/__
7.                CHANGE a&_ a _/__ a______: P__a__ _____ __ ___ ___a____ _
___*c___ _ DELETE a&_: G_/_ __c___ a&_ ADD a&_: C_&,____ ___& 7a __ 7b, a _ a___
___& 7c; _ __+a___ __ c_a +_ + ___ a&_/a______ __ a ,a__-. __ b_ _______ _ ___&
6a __ 6b. a___ c_&,____ ___&_ 7_-7+ (__ a,,__cab__). 6. CURRENT RECORD
INFORMATION:                6a. ORGANIZATION’S NAME                OR 6b.
INDIVIDUAL’S LAST NAME    FIRST NAME    MIDDLE NAME SUFFIX 7. CHANGED (NEW) OR
ADDED INFORMATION:                7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S LAST NAME    FIRST NAME    MIDDLE NAME
SUFFIX 7c. MAILING ADDRESS    CITY    STATE POSTAL CODE COUNTRY 10 South
Dearborn, Floor L2 Chicago    IL 60603-2300 USA 7_. SEE INSTRUCTIONS ADD’L INFO
RE 7_. TYPE OF ORGANIZATION 7_. JURISDICTION OF ORGANIZATION 7+. ORGANIZATIONAL
ID #, __ a— ORGANIZATION                DEBTOR                NONE 8. AMENDMENT
(COLLATERAL CHANGE): c__c0 _ _- _ _ b_2.                D__c__b_ c___a___a_
_______ __ a____, __ +_/_ _ ____ ____a___ c___a___a_ ___c__,___ , __ ___c__b_
c___a___a_ a___+ __.    9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT ( a&_ __ a___+ __, __ ____ __ a A___+ &_ _). I_ ____ __ a A&_ _&_ _
a*_____?__ b- a D_b___ 1__c_ a___ c___a___a_ __ a___ ___ a*_____?_ + D_b___, __
__ ____ __ a T__&_ a___ a*_____?__ b- a D_b___, c__c0 ____ a _ _ ___ a&_ __
DEBTOR a*_____?_ + ____ A&_ _&_ _.    9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent                OR 9b. INDIVIDUAL’S LAST NAME    FIRST NAME    MIDDLE NAME
SUFFIX 10.OPTIONAL FILER REFERENCE DATA                F#586225 Filed with:
NY—Secretary of State; Debtor: CHANDLER CHICCO AGENCY, L.L.C. CM: 21076/009
A#938145 FILING OFFICE COPY    UCC FINANCING STATEMENT AMENDMENT (FORM UCC3)
(REV. 05/22/02)



--------------------------------------------------------------------------------

LOGO [g727022dsp105.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW INSTRUCTIONS (2_#_% a__
bac5) CAREFULLY                A. NAME & PHONE OF CONTACT AT FILER
[#$%&#_a’]                Christian Craft (212) 450-6018                B. SEND
ACKNOWLEDGMENT TO: (Na__ a__ A______)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                christian.craft@davispolk.com                THE ABOVE
SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL FINANCING STATEMENT FILE
#                1b. T___ FINANCING STATEMENT AMENDMENT __ 201708010374640
08/01/2017                __ b_ _____ [___ __c___] (__ __c_____) _
___                REAL ESTATE RECORDS. 2. TERMINATION: E___c__/_ ___ __ ___ F_
a c_ + S_a__&_ _ ___ ______ ab_/_ __ ___&_ a___ 1___ ___,_c_ __ __c*___- _
______(_) __ ___ S_c*___ Pa__- a*_____?_ + ____ T__&_ a___ S_a__&_ _. 3.
CONTINUATION: E___c__/_ ___ __ ___ F_ a c_ + S_a__&_ _ ___ ______ ab_/_ 1___
___,_c_ __ __c*___- _ ______(_) __ ___ S_c*___ Pa__- a*_____?_ + ____ C_ __
*a___ S_a__&_ _ __ c_ __ *__ ___ ___ a______ a_ ,_____ ,__/____ b- a,,__cab__
_a1.                4. X ASSIGNMENT (_*__ __ ,a___a_): G_/_ a&_ __ a___+ __ _
___& 7a __ 7b a _ a______ __ a___+ __ _ ___& 7c; a _ a___ +_/_ a&_ __ a___+ __ _
___& 9.    5. AMENDMENT (PARTY INFORMATION): T___ A&_ _&_ _ a___c__ D_b___ __
S_c*___ Pa__- __ __c___. C__c0 _ _- _ _ __ _____ _1_ b_2__.    A___ c__c0 _ _ __
___ _____1_ + _____ b_2__ a _ ,__/___ a,,__,__a__ _ ___&a___ _ ___&_ 6 a _/__
7.                CHANGE a&_ a _/__ a______: P__a__ _____ __ ___ ___a____ _
___*c___ _ DELETE a&_: G_/_ __c___ a&_ ADD a&_: C_&,____ ___& 7a __ 7b, a _ a___
___& 7c; _ __+a___ __ c_a +_ + ___ a&_/a______ __ a ,a__-. __ b_ _______ _ ___&
6a __ 6b. a___ c_&,____ ___&_ 7_-7+ (__ a,,__cab__). 6. CURRENT RECORD
INFORMATION:                6a. ORGANIZATION’S NAME                OR 6b.
INDIVIDUAL’S LAST NAME    FIRST NAME    MIDDLE NAME SUFFIX 7. CHANGED (NEW) OR
ADDED INFORMATION:                7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S LAST NAME    FIRST NAME    MIDDLE NAME
SUFFIX 7c. MAILING ADDRESS    CITY    STATE POSTAL CODE COUNTRY 10 South
Dearborn, Floor L2 Chicago    IL 60603-2300 USA 7_. SEE INSTRUCTIONS ADD’L INFO
RE 7_. TYPE OF ORGANIZATION 7_. JURISDICTION OF ORGANIZATION 7+. ORGANIZATIONAL
ID #, __ a— ORGANIZATION                DEBTOR                NONE 8. AMENDMENT
(COLLATERAL CHANGE): c__c0 _ _- _ _ b_2.                D__c__b_ c___a___a_
_______ __ a____, __ +_/_ _ ____ ____a___ c___a___a_ ___c__,___ , __ ___c__b_
c___a___a_ a___+ __.    9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT ( a&_ __ a___+ __, __ ____ __ a A___+ &_ _). I_ ____ __ a A&_ _&_ _
a*_____?__ b- a D_b___ 1__c_ a___ c___a___a_ __ a___ ___ a*_____?_ + D_b___, __
__ ____ __ a T__&_ a___ a*_____?__ b- a D_b___, c__c0 ____ a _ _ ___ a&_ __
DEBTOR a*_____?_ + ____ A&_ _&_ _.    9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent                OR 9b. INDIVIDUAL’S LAST NAME    FIRST NAME    MIDDLE NAME
SUFFIX 10.OPTIONAL FILER REFERENCE DATA                F#586227 Filed with:
NY—Secretary of State; Debtor: LITMUS MEDICAL MARKETING SERVICES LLC CM:
21076/009 A#938158 FILING OFFICE COPY    UCC FINANCING STATEMENT AMENDMENT (FORM
UCC3) (REV. 05/22/02)



--------------------------------------------------------------------------------

LOGO [g727022dsp106.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] OH00213814214 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586216 Filed with: OH—Secretary of State; Debtor:
INVENTIV HEALTH COMMUNICATIONS, INC. CM: 21076/009 A#938137    -RXIVREXMSREP
%WWSGMEXMSR SJ ‘SQQIVGMEP %HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC
FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp107.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] OH00213814325 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586219 Filed with: OH—Secretary of State; Debtor: CADENT
MEDICAL COMMUNICATIONS, LLC CM: 21076-009 A#938143    -RXIVREXMSREP %WWSGMEXMSR
SJ ‘SQQIVGMEP %HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC FINANCING STATEMENT
AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp108.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] OH00213814547 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586220 Filed with: OH—Secretary of State; Debtor: GERBIG,
SNELL/WEISHEIMER ADVERTISING, LLC CM: 21076/009 A#938146    -RXIVREXMSREP
%WWSGMEXMSR SJ ‘SQQIVGMEP %HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC
FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp109.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] OH00213814870 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586221 Filed with: OH—Secretary of State; Debtor:
INVENTIV MEDICAL COMMUNICATIONS, LLC CM: 21076/009 A#938157    -RXIVREXMSREP
%WWSGMEXMSR SJ ‘SQQIVGMEP %HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC
FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp110.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] OH00213814981 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586222 Filed with: OH—Secretary of State; Debtor: NAVICOR
GROUP, LLC CM: 21076/009 A#938159    -RXIVREXMSREP %WWSGMEXMSR SJ ‘SQQIVGMEP
%HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT
(Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp111.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] OH00213814092 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586198 Filed with: OH—Secretary of State; Debtor: PALIO +
IGNITE, LLC CM: 21076-009 A#938160    -RXIVREXMSREP %WWSGMEXMSR SJ ‘SQQIVGMEP
%HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT
(Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp112.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] OH00213816127 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586243 Filed with: OH—Secretary of State; Debtor: THE
SELVA GROUP, LLC CM: 21076/009 A#938162    -RXIVREXMSREP %WWSGMEXMSR SJ
‘SQQIVGMEP %HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC FINANCING STATEMENT
AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp113.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] OH00213816450 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586247 Filed with: OH—Secretary of State; Debtor: KENDLE
AMERICAS INVESTMENT INC. CM: 21076/009 A#938163    -RXIVREXMSREP %WWSGMEXMSR SJ
‘SQQIVGMEP %HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC FINANCING STATEMENT
AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp114.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] OH00213816672 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8                4. CONTINUATION:
Effectiveness of the Financing Statement identified above with respect to the
security interest(s) of Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law                5.
PARTY INFORMATION CHANGE:                Check one of these two boxes: AND Check
one of these three boxes to:                CHANGE name and/or address: Complete
ADD name: Complete item DELETE name: Give record name This Change affects Debtor
or Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or
7b, and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent                OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586248 Filed with: OH—Secretary of State; Debtor: KENDLE
AMERICAS MANAGEMENT INC. CM: 21076/009 A#938164    -RXIVREXMSREP %WWSGMEXMSR SJ
‘SQQIVGMEP %HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC FINANCING STATEMENT
AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp115.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Sonya Jackman (212) 450-4106                B. E-MAIL
CONTACT AT FILER
(optional)                sonya.jackman@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5090219 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. X PARTY
INFORMATION CHANGE:                Check one of these two boxes: AND Check one
of these three boxes to:                This Change affects X Debtor or Secured
Party of record X item CHANGE 6a or name 6b; and and/or item address: 7a or 7b
and Complete item 7c 7a ADD or name: 7b, and Complete item 7c item to DELETE be
deleted name: in item Give 6a record or 6b name 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or 6b)    6a.
ORGANIZATION’S NAME                INC Research Holdings, Inc.                OR
6b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX 7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party
Information Change—provide only one name (7a or 7b) (use exact, full name; do
not omit, modify, or abbreviate any part of the Debtor’s name) 7a.
ORGANIZATION’S NAME                Syneos Health, Inc.                OR 7b.
INDIVIDUAL’S SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY    STATE
POSTAL CODE COUNTRY _____6\QF_6WUHHW_____6\QF_6WUHHW 0RUULVYLOOH0RUULVYLOOH NCNC
27___27___ USA 8. COLLATERAL CHANGE: Also check one of these four boxes: ADD
collateral DELETE collateral RESTATE covered collateral ASSIGN collateral
Indicate collateral:                9. NAME OF SECURED PARTY OF RECORD
AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor,
if this is an Assignment) If this is an Amendment authorized by a DEBTOR, check
here and provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586245 Filed with: DE—Secretary of State; Debtor: INC
RESEARCH HOLDINGS, INC. CM: 21076/009 A#846231    -RXIVREXMSREP %WWSGMEXMSR SJ
‘SQQIVGMEP %HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC FINANCING STATEMENT
AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp116.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5090219 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586245 Filed with: DE—Secretary of State; Debtor: Syneos
Health, Inc. CM: 21076/009 A#938273    -RXIVREXMSREP %WWSGMEXMSR SJ ‘SQQIVGMEP
%HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT
(Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp117.jpg]

UCC FINANCING STATEMENT AMENDMENT    FOLLOW INSTRUCTIONS                A.
NAME & PHONE OF CONTACT AT FILER (optional)                Christian Craft (212)
450-6018    B. E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5089617 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. X PARTY
INFORMATION CHANGE:                Check one of these two boxes: AND Check one
of these three boxes to:    This Change affects X Debtor or Secured Party of
record X item CHANGE 6a or name 6b; and and/or item address: 7a or 7b and
Complete item 7c 7a ADD or name: 7b, and Complete item 7c item to DELETE be
deleted name: in item Give 6a record or 6b name 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or 6b)    6a.
ORGANIZATION’S NAME                inVentiv Health, Inc.                OR 6b.
INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7.
CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information
Change—provide only one name (7a or 7b) (use exact, full name; do not omit,
modify, or abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                SYNEOS HEALTH US, INC.                OR 7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY Independence Wharf, 470 Atlantic Avenue, 11th Floor Boston MA 10010
USA 8. COLLATERAL CHANGE: Also check one of these four boxes: ADD collateral
DELETE collateral RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor    9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE DATA:    F#586201 Filed
with: DE—Secretary of State; Debtor: INVENTIV HEALTH, INC. CM: 21076/009
A#938314    -RXIVREXMSREP %WWSGMEXMSR SJ ‘SQQIVGMEP %HQMRMWXVEXSVW _-%’% FILING
OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp118.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5089617 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586201 Filed with: DE—Secretary of State; Debtor: Syneos
Health U6, Inc. CM: 21076/009 A#938277    -RXIVREXMSREP %WWSGMEXMSR SJ
‘SQQIVGMEP %HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC FINANCING STATEMENT
AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp119.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft    (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5090102 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. X PARTY
INFORMATION CHANGE:                Check one of these two boxes: AND Check one
of these three boxes to:                This Change affects X Debtor or Secured
Party of record X item CHANGE 6a or name 6b; and and/or item address: 7a or 7b
and Complete item 7c 7a ADD or name: 7b, and Complete item 7c item to DELETE be
deleted name: in item Give 6a record or 6b name 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or 6b)    6a.
ORGANIZATION’S NAME                PHARMA HOLDINGS, INC.                OR 6b.
INDIVIDUAL’S SURNAME    FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information
Change—provide only one name (7a or 7b) (use exact, full name; do not omit,
modify, or abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                SYNEOS HEALTH HOLDINGS, INC.                OR 7b.
INDIVIDUAL’S SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS    CITY    STATE
POSTAL CODE COUNTRY 500 Atrium Drive, Suite 500 Somerset NJ 08873 USA 8.
COLLATERAL CHANGE: Also check one of these four boxes: ADD collateral DELETE
collateral RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME    FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586215 Filed with: DE—Secretary of State; Debtor: PHARMA
HOLDINGS, INC. CM: 21076/009 A#938315                -RXIVREXMSREP %WWSGMEXMSR
SJ ‘SQQIVGMEP %HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC FINANCING STATEMENT
AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp120.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5090102 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8                4. CONTINUATION:
Effectiveness of the Financing Statement identified above with respect to the
security interest(s) of Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law                5.
PARTY INFORMATION CHANGE:                Check one of these two boxes: AND Check
one of these three boxes to:                CHANGE name and/or address: Complete
ADD name: Complete item DELETE name: Give record name This Change affects Debtor
or Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or
7b, and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent                OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586215 Filed with: DE—Secretary of State; Debtor: Syneos
Health Holdings, Inc. CM: 21076/009 A#938281    -RXIVREXMSREP %WWSGMEXMSR SJ
‘SQQIVGMEP %HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC FINANCING STATEMENT
AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp121.jpg]

UCC FINANCING STATEMENT AMENDMENT    FOLLOW INSTRUCTIONS                A.
NAME & PHONE OF CONTACT AT FILER (optional)                Christian Craft (212)
450-6018    B. E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5090268 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. X PARTY
INFORMATION CHANGE:                Check one of these two boxes: AND Check one
of these three boxes to:    This Change affects X Debtor or Secured Party of
record X item CHANGE 6a or name 6b; and and/or item address: 7a or 7b and
Complete item 7c 7a ADD or name: 7b, and Complete item 7c item to DELETE be
deleted name: in item Give 6a record or 6b name 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or 6b)    6a.
ORGANIZATION’S NAME                INC Research, LLC                OR 6b.
INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7.
CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information
Change—provide only one name (7a or 7b) (use exact, full name; do not omit,
modify, or abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                Syneos Health, LLC                OR 7b. INDIVIDUAL’S
SURNAME                INDIVIDUAL’S FIRST PERSONAL
NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY _____6\QF_6WUHHW_____6\QF_6WUHHW 0RUULVYLOOH0RUULVYLOOH NCNC
__________ USA 8. COLLATERAL CHANGE: Also check one of these four boxes: ADD
collateral DELETE collateral RESTATE covered collateral ASSIGN collateral
Indicate collateral:                9. NAME OF SECURED PARTY OF RECORD
AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor,
if this is an Assignment) If this is an Amendment authorized by a DEBTOR, check
here and provide name of authorizing Debtor    9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE DATA:    F#586246 Filed
with: DE—Secretary of State; Debtor: INC RESEARCH, LLC CM: 21076/009
A#938317    -RXIVREXMSREP %WWSGMEXMSR SJ ‘SQQIVGMEP %HQMRMWXVEXSVW _-%’% FILING
OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp122.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5090268 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586246 Filed with: DE—Secretary of State; Debtor: Syneos
Health, LLC CM: 21076/009 A#938279    -RXIVREXMSREP %WWSGMEXMSR SJ ‘SQQIVGMEP
%HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT
(Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp123.jpg]

UCC FINANCING STATEMENT AMENDMENT    FOLLOW INSTRUCTIONS                A.
NAME & PHONE OF CONTACT AT FILER (optional)                Christian Craft (212)
450-6018    B. E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5089666 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. X PARTY
INFORMATION CHANGE:                Check one of these two boxes: AND Check one
of these three boxes to:    This Change affects X Debtor or Secured Party of
record X item CHANGE 6a or name 6b; and and/or item address: 7a or 7b and
Complete item 7c 7a ADD or name: 7b, and Complete item 7c item to DELETE be
deleted name: in item Give 6a record or 6b name 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or 6b)    6a.
ORGANIZATION’S NAME                inVentiv Health Clinical,
Inc.                OR 6b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR ADDED INFORMATION: Complete for
Assignment or Party Information Change—provide only one name (7a or 7b) (use
exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s
name) 7a. ORGANIZATION’S NAME                SYNEOS HEALTH CLINICAL,
INC.                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 500 Atrium Drive, Suite 300 Somerset NJ 08873 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor    9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE DATA:    F#586202 Filed
with: DE—Secretary of State; Debtor: INVENTIV HEALTH CLINICAL, INC. CM:
21076/009 A#938316    -RXIVREXMSREP %WWSGMEXMSR SJ ‘SQQIVGMEP %HQMRMWXVEXSVW
_-%’% FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev.
04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp124.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] 2017 5089666 08/01/2017    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#586202 Filed with: DE—Secretary of State; Debtor: Syneos
Health Clinical, Inc. CM: 21076/009 A#938280    -RXIVREXMSREP %WWSGMEXMSR SJ
‘SQQIVGMEP %HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC FINANCING STATEMENT
AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g727022dsp125.jpg]

UCC FINANCING STATEMENT AMENDMENT                FOLLOW
INSTRUCTIONS                A. NAME & PHONE OF CONTACT AT FILER
(optional)                Christian Craft (212) 450-6018                B.
E-MAIL CONTACT AT FILER
(optional)                christian.craft@davispolk.com                C. SEND
ACKNOWLEDGMENT TO: (Name and Address)                Davis Polk & Wardwell
LLP                450 Lexington Avenue                New York, NY
10017                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER    1b. This FINANCING STATEMENT AMENDMENT is to
be filed [for record] OH00220249658 04/11/2018    (or recorded) in the REAL
ESTATE RECORDS                Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of the Financing
Statement identified above is terminated with respect to the security
interest(s) of Secured Party authorizing this Termination
Statement                3. X ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9    For partial assignment, complete items 7 and 9 and also
indicate affected collateral in item 8    4. CONTINUATION: Effectiveness of the
Financing Statement identified above with respect to the security interest(s) of
Secured Party authorizing this Continuation Statement is continued for the
additional period provided by applicable law                5. PARTY INFORMATION
CHANGE:                Check one of these two boxes: AND Check one of these
three boxes to:                CHANGE name and/or address: Complete ADD name:
Complete item DELETE name: Give record name This Change affects Debtor or
Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b,
and item 7c to be deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION:
Complete for Party Information Change—provide only one name (6a or
6b)                6a. ORGANIZATION’S NAME                OR 6b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7. CHANGED OR
ADDED INFORMATION: Complete for Assignment or Party Information Change—provide
only one name (7a or 7b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name) 7a. ORGANIZATION’S
NAME                JPMorgan Chase Bank, N.A., as Collateral
Agent                OR 7b. INDIVIDUAL’S SURNAME                INDIVIDUAL’S
FIRST PERSONAL NAME                INDIVIDUAL’S ADDITIONAL
NAME(S)/INITIAL(S)                SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 10 South Dearborn, Floor L2 Chicago IL 60603-2300 USA 8. COLLATERAL
CHANGE: Also check one of these four boxes: ADD collateral DELETE collateral
RESTATE covered collateral ASSIGN collateral Indicate
collateral:                9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS
AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an
Assignment) If this is an Amendment authorized by a DEBTOR, check here and
provide name of authorizing Debtor                9a. ORGANIZATION’S
NAME                Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent    OR 9b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE
DATA:                F#679227 Filed with: OH—Secretary of State; Debtor: TAYLOR
STRATEGY PARTNERS, LLC CM: 21076/009 A#938374    -RXIVREXMSREP %WWSGMEXMSR SJ
‘SQQIVGMEP %HQMRMWXVEXSVW _-%’% FILING OFFICE COPY — UCC FINANCING STATEMENT
AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------

Annex A-2



--------------------------------------------------------------------------------

ASSIGNMENT OF

SECURITY INTEREST IN INTELLECTUAL PROPERTY RIGHTS

This ASSIGNMENT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY RIGHTS
(“Assignment”), effective as of March [25], 2019, is made by CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Collateral Agent (in such capacity, the “Existing
Agent”) and JPMORGAN CHASE BANK, N.A., as successor Collateral Agent (in such
capacity, the “Successor Agent”) in connection with (i) the Pledge and Security
Agreement entered into by, among others, the grantors party thereto and the
Existing Agent, dated as of August 1, 2017 (the “Closing Date Security
Agreement”), (ii) the Joinder to the Closing Date Security Agreement, entered
into by Taylor Strategy Partners, LLC, dated as of March 1, 2018 (the “Joinder
to the Closing Date Security Agreement” and together with the Closing Date
Security Agreement, the “Security Agreement”), (iii) the Intellectual Property
Security Agreement, entered into by, among others, each Grantor party thereto
from time to time (each a, “Grantor”) and the Existing Agent, dated as of
August 1, 2017 (the “Closing Date IP Security Agreement”) and (iv) the Joinder
to the Closing Date IP Security Agreement entered into by Taylor Strategy
Partners, LLC, dated as of March 1, 2018 (the “Joinder to the Closing Date IP
Security Agreement” and together with the Closing Date IP Security Agreement,
the “IP Security Agreement”). Unless expressly provided otherwise herein, terms
defined or that have their meaning provided for in the Security Agreement or the
IP Security Agreement, as applicable, shall have the same meaning when used in
this Assignment (including those defined terms incorporated by reference
therein).

W I T N E S S E T H

WHEREAS, pursuant to the Security Agreement and IP Security Agreement, each
Grantor granted to the Existing Agent on behalf of and for the ratable benefit
of the Existing Agent and the Secured Parties a continuing security interest in
all of such Grantor’s right, title and interest in, to and under the IP
Collateral (as defined in the Closing Date IP Security Agreement or the Joinder
to the Closing Date IP Security Agreement, as applicable), including the
intellectual property registrations and applications listed in Schedule A
(collectively, the “Secured IP”);

WHEREAS, the Closing Date IP Security Agreement was recorded at the United
States Patent and Trademark Office on September 1, 2017 at Reel 6145, Frame 0562
and at the United States Copyright Office on August 31, 2017 at Volume 9951,
Document No. 324;

WHEREAS, the Joinder to the Closing Date IP Security Agreement was filed with
the United States Patent and Trademark Office on March [25], 2019; and

WHEREAS, pursuant to the Successor Agent Agreement, dated as of the date hereof,
by and among the Existing Agent and the Successor Agent, among others (the
“Successor Agency Transfer Agreement”), the Existing Agent has assigned to the
Successor Agent the security interest in the Secured IP.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Assignment of Security Interest. The Existing Agent hereby assigns to
the Successor Agent each of the Liens and security interests pledged,
collaterally assigned, mortgaged, transferred and granted to, or otherwise
created in favor of, the Existing Agent under the Security Agreement and IP
Security Agreement in, to and under the Secured IP, and the Successor Agent
hereby assumes all such Liens and security interests for the benefit of the
Successor Agent and the Secured Parties.

SECTION 2. Purpose. This Assignment has been executed and delivered by the
Existing Agent and Successor Agent for the purpose of recording the assignment
of the Liens and security interests set forth herein with the United States
Patent and Trademark Office and the United States Copyright Office. The Liens
and security interests referred to herein are expressly subject to the terms and
conditions of the Security Agreement and IP Security Agreement as amended by the
Successor Agency Transfer Agreement. The Security Agreement and IP Security
Agreement as amended by the Successor Agency Transfer Agreement (and all rights
and remedies of the Secured Parties thereunder) shall remain in full force and
effect in accordance with their terms.

SECTION 3. Counterparts. This Assignment may be executed in counterparts, each
of which will be deemed an original, but all of which together constitute one
and the same original.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed and delivered by their respective officers on the date hereof.

 

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Existing Agent

By:  

/s/ Vipul Dhadda

  Name: Vipul Dhadda   Title: Authorized Signatory By:  

/s/ Joan Park

  Name: Joan Park   Title: Authorized Signatory



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Successor Agent

By:  

/s/ Joshn Kushnerick

  Name: John Kushnerick   Title: Executive Director



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF EXISTING AGENT

 

STATE OF NEW YORK    )       ) ss    COUNTY OF NEW YORK    )   

On the 21 day of March, 2019, before me personally came Vipul Dhadda and Joan
Park, who are personally known to me to be the Authorized Signatories of Credit
Suisse AG, Cayman Islands Branch; who, being duly sworn, did depose and say that
she/he is the Authorized Signatory in such institution, the institution
described in and which executed the foregoing instrument; that she/he executed
and delivered said instrument pursuant to authority given by the Board of
Directors of such institution; and that she/he acknowledged said instrument to
be the free act and deed of said institution.

 

/s/ Marjorie E. Bull

     

Marjorie E. Bull

Notary Public, State of New York

No. 01BU6055282

Qualified in New York County

Commission Expires February 20.2023

Marjorie E. Bull       Notary Public      

LOGO [g727022page148.jpg]

(PLACE STAMP AND SEAL ABOVE)

[Acknowledgement of IP Assignment]



--------------------------------------------------------------------------------

SCHEDULE A

[Attached]



--------------------------------------------------------------------------------

TRADEMARKS

 

OWNER    REG. NO.    TRADEMARK Addison Whitney LLC (f/k/a AW Acquisition LLC)   
Registration No. 2,328,427    ADDISON WHITNEY® Adheris, LLC (successor by merger
to Adheris, Inc.)    Registration No. 2,449,977    ADHERIS Adheris, LLC
(successor by merger to Adheris, Inc.)    Registration No. 4,472,725   
ADHERENCEFORECASTER Adheris, LLC (successor by merger to Adheris, Inc.)   
Registration No. 4,162,146    DIRECTADHERE Adheris, LLC (successor by merger to
Adheris, Inc.)    Registration No. 4,399,840    DIRECTADHEREMM Adheris, LLC
(successor by merger to Adheris, Inc.)    Registration No. 4,228,002   
DIRECTNOTIFY Adheris, LLC (successor by merger to Adheris, Inc.)    Registration
No. 4,283,508    DIRECTRECOVER Adheris, LLC (successor by merger to Adheris,
Inc.)    Registration No. 4,400,108    PHARMACISTENGAGE Adheris, LLC (successor
by merger to Adheris, Inc.)    Registration No. 4,732,816    ADHERISHEALTH
Adheris, LLC (successor by merger to Adheris, Inc.)    Registration No.
4,732,746    ADHERIS HEALTH BioSector 2 LLC    Registration No. 2,771,189   
BIOSECTOR 2 Blue Diesel, LLC    Registration No. 2,749,759    BLUE DIESEL
inVentiv Health Consulting, Inc. (successor by merger to Campbell Alliance
Group, Inc.)    Registration No. 3,640,918    CAMPBELL ALLIANCE inVentiv Health
Consulting, Inc. (successor by merger to Campbell Alliance Group, Inc.)   
Registration No. 2,550,001    CAMPBELLALLIANCE inVentiv Health Consulting, Inc.
(successor by merger to Campbell Alliance Group, Inc.)    Registration No.
2,550,000    CAMPBELLALLIANCE inVentiv Health Consulting, Inc. (successor by
merger to Campbell Alliance Group, Inc.)    Registration No. 3,644,786   
INNOVATION2VALUE



--------------------------------------------------------------------------------

inVentiv Health Consulting, Inc. (successor by merger to Campbell Alliance
Group, Inc.)    Registration No. 4,293,051    LAUNCH BLUEPRINT inVentiv Health
Consulting, Inc. (successor by merger to Campbell Alliance Group, Inc.)   
Registration No. 4,293,049    LAUNCH JUMP START inVentiv Health Consulting, Inc.
(successor by merger to Campbell Alliance Group, Inc.)    Registration No.
3,498,271    LAUNCH PLAYBOOK

 

OWNER    REG. NO.    TRADEMARK inVentiv Health Consulting, Inc. (successor by
merger to Campbell Alliance Group, Inc.)    Registration No. 4,293,052    LAUNCH
ROADMAP inVentiv Health Consulting, Inc. (successor by merger to Campbell
Alliance Group, Inc.)    Registration No. 4,362,342    MARKETMIND inVentiv
Health Consulting, Inc. (successor by merger to Campbell Alliance Group, Inc.)
   Registration No. 3,644,785    WINNING LABEL Chandler Chicco Agency, L.L.C.   
Registration No. 3,664,858    ALLIDURA inVentiv Health Public Relations, LLC
(f/k/a Chandler Chicco Companies LLC)    Registration No. 4,150,805   
HEALTHNICITY inVentiv Health Public Relations, LLC (f/k/a Chandler Chicco
Companies LLC)    Registration No. 4,109,324    INGENDA COMMUNICATIONS Chandler
Chicco Agency, L.L.C.    Registration No. 2,353,650    THE FREEDOM TO SEE. THE
POWER TO DO. Inventiv Health Public Relations, LLC (f/k/a Chandler Chicco
Companies LLC)    Registration No. 4,016,511    VERSTONE DIGITAL Gerbig,
Snell/Weisheimer Advertising, LLC    Registration No. 2,997,802    GSW WORLDWIDE



--------------------------------------------------------------------------------

Gerbig, Snell/Weisheimer Advertising, LLC    Registration No. 2,995,150    GSW
Gerbig, Snell/Weisheimer Advertising, LLC    Registration No. 3,768,371   
INSERV Gerbig, Snell/Weisheimer Advertising, LLC    Registration No. 3,971,562
   YOUR BRAND DELIVERED. inVentiv Health Communications, Inc. (f/k/a inVentiv
Communications, Inc.)    Registration No. 4,045,777    AXCELO inVentiv Health
Communications, Inc. (f/k/a inVentiv Communications, Inc.)    Registration No.
2,977,610    CADENT MEDICAL COMMUNICATIONS inVentiv Health Communications, Inc.
(f/k/a inVentiv Communications, Inc.)    Registration No. 2,868,928    GERBIG,
SNELL/WEISHEIMER inVentiv Health Communications, Inc. (f/k/a inVentiv
Communications, Inc.)    Registration No. 4,031,981    INTERPHĀZ (STYLIZED)
inVentiv Health Communications, Inc. (f/k/a inVentiv Communications, Inc.)   
Registration No. 3,419,618    PALIO

 



--------------------------------------------------------------------------------

OWNER    REG. NO.    TRADEMARK inVentiv Health Communications, Inc. (f/k/a
inVentiv Communications, Inc.)    Registration No. 3,437,381    STONEFLY (AND
DESIGN) inVentiv Health, Inc.    Registration No. 4,239,008    ACCOUNTABLE CARE
SOLUTIONS POWERED BY INVENTIV MEDICAL MANAGEMENT inVentiv Health, Inc.   
Registration No. 4,261,204    DONE AS ONE inVentiv Health, Inc.    Registration
No. 4,097,977    EMBARX inVentiv Health Research & Insights, LLC (successor by
merger to Encuity Research, LLC)    Registration No. 4,273,499    ENCUITY
RESEARCH (& DESIGN) inVentiv Health, Inc.    Registration No. 2,122,524   
HEALTH PRODUCTS RESEARCH inVentiv Health, Inc.    Registration No. 2,141,811   
HPR inVentiv Health, Inc.    Registration No. 4,004,261    INVENTIV CLINICAL
(WORD ONLY) inVentiv Health, Inc.    Registration No. 4,004,262    INVENTIV
CLINICAL (WORD AND DESIGN) inVentiv Health, Inc.    Registration No. 3,426,747
   INVENTIV COMMUNICATIONS inVentiv Health, Inc.    Registration No. 3,331,958
   INVENTIV HEALTH inVentiv Health, Inc.    Registration No. 3,331,961   
INVENTIV HEALTH (AND DESIGN) inVentiv Health, Inc.    Registration No. 3,786,707
   INVENTIV HEALTH (DESIGN & COLOR) inVentiv Health, Inc.    Registration No.
3,786,706    INVENTIV HEALTH (WORD ONLY) inVentiv Health, Inc.    Registration
No. 4,332,517    INVENTIV MEDICAL MANAGEMENT inVentiv Health, Inc.   
Registration No. 4,352,410    INVENTIV PATIENT ACCESS SOLUTIONS



--------------------------------------------------------------------------------

inVentiv Health, Inc.    Registration No. 4,299,047    INVENTIV RECRUITMENT
SERVICES inVentiv Health, Inc.    Registration No. 4,319,608    INVENTIV
THERAPEUTICS INSTITUTE inVentiv Health, Inc.    Registration No. 4,278,346   
MOBILE LOCKER inVentiv Health, Inc.    Registration No. 4,147,288    MYSTRO
inVentiv Health, Inc.    Registration No. 4,332,441    REAGENT inVentiv Health,
Inc.    Registration No. 4,240,692    REPTIVATE inVentiv Health, Inc.   
Registration No. 3,967,458    SELLING2SCALE inVentiv Health, Inc.   
Registration No. 4,112,936    SHAREDVOICE inVentiv Health, Inc.    Registration
No. 3,251,246    THE RX ADVANTAGE (AND DESIGN)



--------------------------------------------------------------------------------

OWNER    REG. NO.    TRADEMARK inVentiv Health, Inc.    Registration No.
4,173,017    TRANSFORMING PROMISING IDEAS INTO COMMERCIAL RESULTS inVentiv
Health, Inc.    Registration No. 4,158,896    WE’RE WAITING FOR YOU AT THE
GLOBAL CROSSROADS. WE KNOW THE WAY IN HEALTHCARE. inVentiv Health, Inc.   
Registration No. 4,678,437    PALIO+IGNITE inVentiv Health, Inc.    Registration
No. 4,631,133    INVENTIV HEALTH CLINICAL inVentiv Health, Inc.    Registration
No. 4,683,555   

INVENTIV HEALTH

CLINICAL (and Design)

inVentiv Health, Inc.    Registration No. 4,188,125    ENGAGING INSIGHTS,
HEALTHIER OUTCOMES inVentiv Health, Inc.    Registration No. 4,100,261    HEALTH
& WELLNESS CONSUMER JOURNEY inVentiv Health, Inc.    Registration No. 4,078,238
   HEALTH CONSUMER JOURNEY inVentiv Health, Inc.    Registration No. 2,232,893
   HEALTH RESOURCE inVentiv Health, Inc.    Registration No. 4,299,221   
MEMBERLINK inVentiv Health, Inc.    Registration No. 2,664,875    NUTRIENT NEWS
inVentiv Health, Inc.    Registration No. 3,639,480    NUTRIENT NEWS inVentiv
Health, Inc.    Registration No. 4,079,503    PATIENT JOURNEY inVentiv Health,
Inc.    Registration No. 3,924,183    PATIENT LINK inVentiv Health, Inc.   
Registration No. 3,944,365    PATIENTLINKMC inVentiv Health, Inc.   
Registration No. 2,624,986    PHARMAWARE inVentiv Health, Inc.    Registration
No. 4,208,118    PRESCRIBER CENTRIC TARGETING inVentiv Health, Inc.   
Registration No. 4,299,175    PRESCRIBERLINK inVentiv Health, Inc.   
Registration No. 3,944,366    ADHERENCE REWARDS



--------------------------------------------------------------------------------

inVentiv Health Clinical, Inc. (f/k/a Pharmanet Development Group, Inc.)   
Registration No. 4,192,799    APPLIED KNOWLEDGE. INTELLIGENT SOLUTIONS. (&
DESIGN) inVentiv Health Clinical, Inc. (f/k/a Pharmanet Development Group, Inc.)
   Registration No. 2,535,459    PHARMANET inVentiv Health Clinical, Inc. (f/k/a
Pharmanet Development Group, Inc.)    Registration No. 4,056,476    SUPERIOR
SERVICE. TRUSTED PARTNER inVentiv Health Clinical, Inc. (successor by merger to
inVentiv Health Clinical SRS, LLC)    Registration No. 4,087,919    WORKING AT
THE SPEED OF LIFE inVentiv Health Clinical, Inc. (successor by merger to Raven
Holdco LLC)    Registration No. 3,996,345    I3

 

OWNER    REG. NO.    TRADEMARK Taylor Strategy Partners, LLC    Registration No.
4,305,621    TAYLOR STRATEGY PARTNERS Taylor Strategy Partners, LLC   
Registration No. 4,305,632    TSP TAYLOR STRATEGY PARTNERS



--------------------------------------------------------------------------------

OWNER    REG. NO.    TRADEMARK inVentiv Health Clinical, Inc. (successor by
merger to Raven Holdco LLC)    Registration No. 3,914,368    I3 inVentiv Health
Clinical, Inc. (successor by merger to Synergos LLC)    Registration No.
3,011,364    SYNERGO BE WELL. WORK BETTER

inVentiv Health Research & Insights, LLC

(successor by merger to Encuity Research, LLC)

   Registration No. 4,347,921    ENCUITY RESEARCH

inVentiv Health Research & Insights, LLC

(successor by merger to Encuity Research, LLC)

   Registration No. 4,347,920    ENCUITY RESEARCH

inVentiv Health Research & Insights, LLC

(successor by merger to Encuity Research, LLC)

   Registration No. 4,347,919    ENCUITY

inVentiv Health Research & Insights, LLC

(successor by merger to Encuity Research, LLC)

   Registration No. 4,382,636    ENCUITY ANSWER SUITE

Adheris, LLC

(successor by merger to inVentiv Medical Management LLC)

   Registration No. 4,163,295    ADVANCED WARNING AND CONTAINMENT

Adheris, LLC

(successor by merger to inVentiv Medical Management LLC)

   Registration No. 2,387,126    FISCAL THERAPY

Adheris, LLC

(successor by merger to inVentiv Medical Management LLC)

   Registration No. 2,387,125    AWAC

Palio + Ignite, LLC

(f/k/a Palio Communications, LLC)

   Registration No. 2,641,121    NEVER BE FORGOTTEN



--------------------------------------------------------------------------------

The Selva Group, LLC    Registration No. 3,176,842    THE SELVA GROUP inVentiv
Health, Inc.    Registration No. 4,858,509    PALIO IGNITED INVENTIV HEALTH
inVentiv Health, Inc.    Registration No. 5,147,092    PATIENT INHOME inVentiv
Health, Inc.    Registration No. 5.147.089    PATIENT INOFFICE inVentiv Health,
Inc.    Registration No. 5,147.091    PATIENT INPHARMACY inVentiv Health, Inc.
   Registration No. 5,147,088    PHARMACIST INSTORE inVentiv Health, Inc.   
Registration No. 5,147,090    PRESCRIBER INOFFICE

 

OWNER    REG. NO.    TRADEMARK INC Research, LLC    Registration No. 2,039564   
ADVANCED BIOLOGICS INC Research, LLC    Registration No. 4,649,107    LOGO
[g727022logo1.jpg] INC Research, LLC    Registration No. 2,922,548    LOGO
[g727022logo2.jpg] INC Research, LLC    Registration No. 4,306,597    LOGO
[g727022logo3.jpg] INC Research, LLC    Registration No. 3,961,733    INC
RESEARCH INC Research, LLC    Registration No. 3,435,125    PLANACTIVATION INC
Research, LLC    Registration No. 3,435,126    PROGRAMACCELERATE INC Research,
LLC    Registration No. 3,435,129    QUALITYFINISH INC Research, LLC   
Registration No. 3,435,127    QUICKSTART INC Research, LLC    Registration No.
3,435,124    THE TRUSTED PROCESS



--------------------------------------------------------------------------------

TRADEMARK APPLICATIONS

 

OWNER    SERIAL NO. /    TRADEMARK inVentiv Health, Inc.    Application No.
86/439,541    MEMBER INHOME inVentiv Health, Inc.    Application No. 86/439,500
   MEMBER INOFFICE inVentiv Health, Inc.    Application No. 86/439,520    MEMBER
INPHARMACY inVentiv Health, Inc.    Application No. 86/439,545    PATIENT
INMOTION inVentiv Health, Inc.    Application No. 86/439,567    PHARMACIST
INMOTION inVentiv Health, Inc.    Application No. 86/439,562    PRESCRIBER
INMOTION inVentiv Health, Inc.    Application No. 86/425,410    TRIAL360
inVentiv Health, Inc.    Application No. 87/066,197    DYNAMIC ADHERENCE
inVentiv Health, Inc.    Application No. 86/314,670    INTERLOGIX inVentiv
Health, Inc.    Application No. 87/440,090    CHAMBERLAIN HEALTHCARE PUBLIC
RELATIONS inVentiv Health, Inc.    Application No. 87/440,095    CHAMBERLAIN
HEALTHCARE PUBLIC RELATIONS INVENTIV HEALTH (& DESIGN)

 



--------------------------------------------------------------------------------

OWNER    SERIAL NO. /    TRADEMARK inVentiv Health, Inc.    Application No.
87/440,103    CHANDLER CHICCO AGENCY inVentiv Health, Inc.    Application No.
87/440,107    CHANDLER CHICCO AGENCY INVENTIV HEALTH (& DESIGN) inVentiv Health,
Inc.    Application No. 87/440,070    INVENTIV HEALTH INCITE inVentiv Health,
Inc.    Application No. 87/406,693    NAVICOR inVentiv Health, Inc.   
Application No. 87/406,778    NAVICOR INVENTIV HEALTH (& DESIGN) STACKED
inVentiv Health, Inc.    Application No. 87/406,808    NAVICOR THE ONCOLOGY
AGENCY inVentiv Health, Inc.    Application No. 87/406,742    NAVICOR THE
ONCOLOGY AGENCY INVENTIV HEALTH (& DESIGN)—ADJACENT inVentiv Health, Inc.   
Application No. 87/394,701    SHORTENING THE DISTANCE FROM LAB TO LIFE inVentiv
Health, Inc.    Application No. 87/406,720    THE ONCOLOGY AGENCY INC Research,
LLC    Application No. 86/710,826    COHORT SHARE INC Research, LLC   
Application No. 87/124,101    CULTURE OF OPPORTUNITY



--------------------------------------------------------------------------------

PATENTS

 

Title    Serial No.    Patent No.    Owner Pharmacy Network Computer System And
Printer    13/471,220    8,762,176    inVentiv Health, Inc. Method And Apparatus
For Automatically Generating Advisory Information For Pharmacy Patients   
08/764,139    6,240,394    inVentiv Health, Inc. Method And System For
Automatically Generating Advisory Information For Pharmacy Patients Along With
Normally Transmitted Data    09/226,209    6,067,524    inVentiv Health, Inc.
Method And System For Printing A Combination Pharmaceutical Label And Directed
Newsletter    09/511,485    6,304,849    inVentiv Health, Inc. System To Provide
Specific Messages To Patients    11/235,083    7,309,001    inVentiv Health,
Inc. System Of Performing A Retrospective Drug Profile Review Of De-Identified
Patients    11/573,987    7,778,930    inVentiv Health, Inc. System Of
Performing A Retrospective Drug Profile Review Of De-Identified Patients   
12/062,182    7,913,900    inVentiv Health, Inc. System And Method For Special
Accounts    11/538,181    7,987,125    inVentiv Health, Inc. Pharmacy Network
Computer System And Printer    11/366,397    8,180,653    inVentiv Health, Inc.
Pharmacy Printer System And Method    11/748,239    8,072,635    inVentiv
Health, Inc. Pharmacy Printer System And Method    13/229,651    8,531,714   
inVentiv Health, Inc. Pharmacy Printer System And Method    14/709,016   
9,405,493    inVentiv Health, Inc. Pharmacy Printer System and Method   
13/967,286    9,524,375    inVentiv Health, Inc.



--------------------------------------------------------------------------------

PATENT APPLICATIONS

 

Title    Serial No.    Owner Pharmacy Printer System and Method    15/196,914   
inVentiv Health, Inc. Event Based System and Method for Managing Clinical Trial
Data    15/170,601    INC Research, LLC



--------------------------------------------------------------------------------

COPYRIGHTS

 

OWNER    TITLE    REGISTRATION NUMBER Chamberlain Communications Group LLC
(successor by merger to Medconference, LLC)    MedConferenceLive    TXu1-205-587
Adheris, LLC (successor by merger to Adheris, Inc.)    Know your numbers:
exercising your way to a healthy heart    TX 5-604-532 inVentiv Health, Inc.   
The Rxadvantage selling skills participant guide    TX 6-509-887 Gerbig,
Snell/Weisheimer Advertising, LLC    Conquering minds    VAu738-971 Gerbig
Snell/Weisheimer Advertising, LLC    The liberating journey    VAu738-972
Gerbig, Snell/Weisheimer Advertising, LLC    Americana    VAu304-688 inVentiv
Health Clinical, LLC    Basic statistics in clinical research    TXu466-565
inVentiv Commercial Services, LLC (successor by merger to inVentiv Advance
Insights, Inc.)    IOL market survey 1982, half 2    TX 1-073-855 inVentiv
Commercial Services, LLC (successor by merger to inVentiv Advance Insights,
Inc.)    IOL market survey 1982, half 1    TX 1-073-854 inVentiv Health, Inc.   
Get Ahead of Nasal Allergy Symptoms Take-One Card.    TX 0008-292-748 INC
Research, LLC    Kendle Aease form: Kendle Adverse event and safety evaluation
form    TXu735960



--------------------------------------------------------------------------------

EXHIBIT C

Schedule 1.01(d) – Administrative Agent’s Office

If to the Administrative Agent, to the address, facsimile number, electronic
mail address or telephone number specified on Schedule 1.01(d);

If to the Administrative Agent:

JPM Account Manager Client Processing Specialist

10 South Dearborn, Floor L2

Chicago, IL 60603-2300, United States

Attention: Stephon Chambers

Telephone: 312-954-4306

Facsimile: 844-490-5665

Email: Jpm.agency.servicing.1@jpmorgan.com; Stephon.Chambers@JPMorgan.com

with a copy to

JPM Backup Account Manager

Client Processing Specialist

10 South Dearborn, Floor L2

Chicago, IL 60603-2300, United States

Attention: Ladesiree Williams

Telephone: 312-732-2007

Facsimile: 844-490-5665

Email: Jpm.agency.servicing.1@jpmorgan.com



--------------------------------------------------------------------------------

EXHIBIT D

Schedule 1.01(e) – Existing Letters of Credit

(i) Existing Bank of America Closing Date Letters of Credit

 

Bank

  

LC#

  

Applicant

   Amount     

Beneficiary

Bank of America, N.A.

   68128854    inVentiv Health, Inc.    $ 4,200,000.00      Citibank, N.A.

Bank of America, N.A.

   68129398    inVentiv Health, Inc.    $ 10,000.00      Airlines Reporting
Corporation

Bank of America, N.A.

   68129402    inVentiv Health, Inc.    $ 2,194,500.00      Donlen Corporation

Bank of America, N.A.

   68129404    inVentiv Health, Inc.    $ 350,000.00      GPO Newtown LLC

Bank of America, N.A.

   68129405    inVentiv Health, Inc.    $ 55,387.58      Grub & Ellis Company

Bank of America, N.A.

   68129411    inVentiv Health, Inc.    $ 320,000.00      La Jolla Executive
Center, LLC

Bank of America, N.A.

   68129413    inVentiv Health, Inc.    $ 291,906.67      Trinity Centre, LLC

Bank of America, N.A.

   68129401    inVentiv Health, Inc.    $ 1,100,000.00      American Express
Travel Related Services Company, Inc.

Bank of America, N.A.

   668129513    inVentiv Group Holdings, Inc.1    $ 5,450,000.00     
Sentry Insurance A Mutual Company

 

1 

Co-Applicant with Double Eagle Intermediate II, Inc.



--------------------------------------------------------------------------------

(ii) Existing Bank of America Amendment No. 2 Closing Date Letters of Credit

 

Bank

  

LC#

  

Applicant

   Amount     

Beneficiary

Bank of America, N.A.

   BOA 68129398    inVentiv Health, Inc.    $ 10,000.00      Airlines Reporting
Corporation

Bank of America, N.A.

   BOA 68129401    inVentiv Health, Inc.    $ 1,100,000.00      American Express
Travel Related Services Company, Inc.

Bank of America, N.A.

   BOA 68129404    inVentiv Health, Inc.    $ 350,000.00      GPO Newtown LLC

Bank of America, N.A.

   BOA 68129405    inVentiv Health, Inc.    $ 55,387.58      Grub & Ellis
Company

Bank of America, N.A.

   BOA 68129413    inVentiv Health, Inc.    $ 291,906.67      Trinity Centre,
LLC

(iii) Existing Credit Suisse Amendment No. 2 Closing Date Letters of Credit

 

 



  

Bank

  

LC#

  

Applicant

   Amount     

Beneficiary

Credit Suisse AG, Cayman Islands Branch, or its affiliates

   TS-07010413BLC    INC Research LLC    AU$ 104,173.77      Barclays Bank PLC

Credit Suisse AG, Cayman Islands Branch, or its affiliates

   TS-07010414BLC    INC Research LLC    € 698,172.66      Barclays Bank PLC

Credit Suisse AG, Cayman Islands Branch, or its affiliates

   TS-07010557    inVentiv Health, Inc.    $ 4,000,000.00      SG 2007-FL14 NJOP
Holdings, LLC C/O Trimont Real Estate Advisors, LLC

Credit Suisse AG, Cayman Islands Branch, or its affiliates

   TS-07010760NYB    Syneos Health, Inc.    $ 6,250,000.00      Sentry
Insurance: A Mutual Company

Credit Suisse AG, Cayman Islands Branch, or its affiliates

   TS-07011181    Syneos Health, Inc.    $ 4,757,390.00      American Express
Company

Credit Suisse AG, Cayman Islands Branch, or its affiliates

   TS-07011238NYB    Syneos Health, Inc.    $ 1,600,000.00     

National Union Fire Insurance Co. of Pittsburgh, Pa., and

 

           

American Home Assurance Company, and

 

The Insurance Company of the State of Pennsylvania, and

 

Commerce and Industry Insurance Company, and

 

AIG Property Casualty Company, and

 

Illinois National Insurance Co., and

 

Granite State Insurance Company, and

 

AIU Insurance Company; and

 

AIG Assurance Company, and

 

New Hampshire Insurance Company



--------------------------------------------------------------------------------

(iii) Existing ING Amendment No. 2 Closing Date Letters of Credit

 

 



  

Bank

  

LC#

  

Applicant

   Amount     

Beneficiary

ING Capital LLC

   ING I0001007    inVentiv Health Clinical, Inc.    € 189,823.00      ING Bank
France

ING Capital LLC

   ING I0000859    Syneos Health, Inc.    € 46,840.00      ING Belgium SA NV

ING Capital LLC

   ING I0001074    Syneos Health, Inc.    € 242,073.00      ING Bank France

ING Capital LLC

   ING I0000827    Syneos Health, Inc.    € 83,683.95      ING Bank A Branch of
ING DIBA AG